Exhibit 10.3
SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION AND EXIT
CREDIT AND GUARANTY AGREEMENT
dated as of October 21, 2010
among
TRONOX INCORPORATED,
TRONOX WORLDWIDE LLC,
CERTAIN SUBSIDIARIES OF TRONOX WORLDWIDE LLC,
as Guarantors,
VARIOUS LENDERS,
GOLDMAN SACHS LENDING PARTNERS LLC,
as Sole Lead Arranger and Sole Bookrunner,
GOLDMAN SACHS LENDING PARTNERS LLC,
as Syndication Agent,
and
GOLDMAN SACHS LENDING PARTNERS LLC,
as Administrative Agent and Collateral Agent
 
$425,000,000 Senior Secured Super-Priority
Debtor-In-Possession and Exit Credit Facilities


 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. DEFINITIONS AND INTERPRETATION
    2  
1.1. Definitions
    2  
1.2. Accounting Terms
    41  
1.3. Interpretation, Etc.
    42  
 
       
SECTION 2. LOANS
    42  
2.1. Term Loans
    42  
2.2. [Intentionally Omitted]
    42  
2.3. Use of Proceeds
    42  
2.4. Evidence of Debt; Register; Lenders’ Books and Records; Notes
    43  
2.5. Interest on Loans
    43  
2.6. Conversion/Continuation
    44  
2.7. Default Interest
    45  
2.8. Fees; Call Premium
    45  
2.9. Scheduled Payments
    46  
2.10. Voluntary Prepayments
    46  
2.11. Mandatory Prepayments
    46  
2.12. Application of Prepayments
    49  
2.13. General Provisions Regarding Payments
    50  
2.14. Ratable Sharing
    51  
2.15. Making or Maintaining Eurodollar Rate Loans
    51  
2.16. Increased Costs; Capital Adequacy
    53  
2.17. Taxes; Withholding, Etc.
    54  
2.18. Obligation to Mitigate
    56  
2.19. Defaulting Lenders
    56  
2.20. Removal or Replacement of a Lender
    57  
2.21. Super Priority Nature of Obligations and Lenders’ Liens
    58  
2.22. Payment of Obligations
    59  
2.23. No Discharge; Survival of Claims
    59  
2.24. Release
    59  
2.25. Waiver of any Priming Rights and Non-Consensual Use of Cash Collateral
    59  
2.26. Working Capital Escrow Account, Settlement Escrow Account and Reinvestment
Accounts
    60  
2.27. Term Loan Commitment Increase
    60  
 
       
SECTION 3. CONDITIONS PRECEDENT
    61  
3.1. Closing Date
    62  
3.2. Conditions to Withdrawals from Working Capital Escrow Account and
Settlement Escrow Account
    65  
3.3. [Reserved.]
    67  
3.4. Exit Facility Option
    67  
3.5. Conditions to Exit Facility Option
    67  
3.6. Conversion to Exit Facility
    72  
 
       
SECTION 4. REPRESENTATIONS AND WARRANTIES
    73  
4.1. Organization; Requisite Power and Authority; Qualification
    73  
4.2. Equity Interests and Ownership
    73  
4.3. Due Authorization
    73  

ii



--------------------------------------------------------------------------------



 



              Page  
4.4. No Conflict
    74  
4.5. Governmental Consents
    74  
4.6. Binding Obligation
    74  
4.7. Historical Financial Statements
    74  
4.8. Projections
    74  
4.9. No Material Adverse Effect
    75  
4.10. Adverse Proceedings, Etc.
    75  
4.11. Payment of Taxes
    75  
4.12. Properties
    75  
4.13. Environmental Matters
    75  
4.14. No Defaults
    77  
4.15. Material Contracts
    77  
4.16. Governmental Regulation
    77  
4.17. Margin Stock
    77  
4.18. Employee Matters
    77  
4.19. Employee Benefit Plan
    78  
4.20. Certain Fees
    78  
4.21. Solvency
    78  
4.22. Compliance with Statutes, Etc.
    78  
4.23. Disclosure
    78  
4.24. Reorganization Matters; Secured, Super-Priority Obligations
    78  
4.25. PATRIOT Act
    80  
 
       
SECTION 5. AFFIRMATIVE COVENANTS
    80  
5.1. Financial Statements and Other Reports
    80  
5.2. Existence
    85  
5.3. Payment of Taxes and Claims
    85  
5.4. Maintenance of Properties
    85  
5.5. Insurance
    85  
5.6. Books and Records; Inspections
    86  
5.7. Lenders Meetings
    86  
5.8. Compliance with Laws
    86  
5.9. Environmental
    86  
5.10. Subsidiaries
    88  
5.11. Additional Material Real Estate Assets
    88  
5.12. Further Assurances
    88  
5.13. Cash Management
    89  
5.14. Plan Support Agreement
    89  
5.15. Plan of Reorganization
    89  
5.16. Consultant
    90  
5.17. Adverse Motions
    90  
5.18. Post-Closing Covenants
    90  
5.19. Maintenance of Ratings
    90  
5.20. Sale Covenant
    90  
5.21. Excess Working Capital
    90  
5.22. Environmental Insurance Proceeds
    91  
 
       
SECTION 6. NEGATIVE COVENANTS
    91  
6.1. Indebtedness
    91  
6.2. Liens
    94  
6.3. No Further Negative Pledges
    96  

iii



--------------------------------------------------------------------------------



 



              Page  
6.4. Restricted Junior Payments
    97  
6.5. Restrictions on Subsidiary Distributions
    97  
6.6. Investments
    97  
6.7. Financial Covenants
    99  
6.8. Fundamental Changes; Disposition of Assets; Acquisitions
    100  
6.9. Disposal of Subsidiary Interests
    101  
6.10. Sales and Lease-Backs
    102  
6.11. Transactions with Shareholders and Affiliates
    102  
6.12. Conduct of Business
    102  
6.13. Permitted Activities of Holdings
    102  
6.14. Amendments or Waivers of Organizational Documents, Additional Facility
Credit Documents, Approved Budget
    103  
6.15. Amendments or Waivers of with Respect to Certain Indebtedness
    103  
6.16. Fiscal Year
    103  
6.17. Chapter 11 Claims
    103  
6.18. Critical Vendor and Other Payments
    103  
6.19. Kwinana Investment
    104  
 
       
SECTION 7. GUARANTY
    104  
7.1. Guaranty of the Obligations
    104  
7.2. Contribution by Guarantors
    104  
7.3. Payment by Guarantors
    105  
7.4. Liability of Guarantors Absolute
    105  
7.5. Waivers by Guarantors
    106  
7.6. Guarantors’ Rights of Subrogation, Contribution, Etc.
    107  
7.7. Subordination of Other Obligations
    108  
7.8. Continuing Guaranty
    108  
7.9. Authority of Guarantors or Borrower
    108  
7.10. Financial Condition of Borrower
    108  
7.11. Bankruptcy, Etc.
    108  
7.12. Discharge of Guaranty Upon Sale of Guarantor
    109  
 
       
SECTION 8. EVENTS OF DEFAULT
    109  
8.1. Events of Default
    109  
8.2. Carve-Out Events
    113  
 
       
SECTION 9. AGENTS
    114  
9.1. Appointment of Agents
    114  
9.2. Powers and Duties
    114  
9.3. General Immunity
    114  
9.4. Agents Entitled to Act as Lender
    116  
9.5. Lenders’ Representations, Warranties and Acknowledgment
    116  
9.6. Right to Indemnity
    117  
9.7. Successor Administrative Agent and Collateral Agent
    117  
9.8. Collateral Documents and Guaranty
    119  
9.9. Withholding Taxes
    120  
 
       
SECTION 10. MISCELLANEOUS
    120  
10.1. Notices
    120  
10.2. Expenses
    122  
10.3. Indemnity
    122  

iv



--------------------------------------------------------------------------------



 



              Page  
10.4. Set-Off
    123  
10.5. Amendments and Waivers
    123  
10.6. Successors and Assigns; Participations
    125  
10.7. Certain Undertakings with Respect to Securitization Subsidiaries
    128  
10.8. Independence of Covenants
    129  
10.9. Survival of Representations, Warranties and Agreements
    129  
10.10. No Waiver; Remedies Cumulative
    129  
10.11. Marshalling; Payments Set Aside
    129  
10.12. Severability
    129  
10.13. Obligations Several; Independent Nature of Lenders’ Rights
    129  
10.14. Headings
    130  
10.15. APPLICABLE LAW
    130  
10.16. CONSENT TO JURISDICTION
    130  
10.17. WAIVER OF JURY TRIAL
    130  
10.18. Confidentiality
    131  
10.19. Usury Savings Clause
    132  
10.20. Counterparts
    132  
10.21. Effectiveness; Entire Agreement
    132  
10.22. PATRIOT Act
    133  
10.23. Electronic Execution of Assignments
    133  
10.24. No Fiduciary Duty
    133  
10.25. Parties Including Trustees; Bankruptcy Court Proceedings
    133  
10.26. Conflict Between this Agreement and the Orders
    134  

v



--------------------------------------------------------------------------------



 



             
APPENDICES:
    A     Term Loan Commitments
 
    B     Notice Addresses
 
           
SCHEDULES:
    1.1(a)     Environmental Claimants
 
    1.1(b)     Non-Core Real Estate Assets
 
    1.1(c)     Products
 
    1.1(d)     Limitations on Eligible Assignees
 
    3.5(i)     Certain Consents
 
    3.5(v)     Mortgaged Property
 
    4.1     Jurisdictions of Organization and Qualification
 
    4.2     Equity Interests and Ownership
 
    4.12     Real Estate Assets
 
    4.13     Environmental Matters
 
    4.15     Material Contracts
 
    4.20     Certain Fees
 
    6.1     Certain Indebtedness
 
    6.2     Certain Liens
 
    6.3     Certain Negative Pledges
 
    6.5     Certain Restrictions on Subsidiary Distributions
 
    6.6     Certain Investments
 
    6.11     Certain Affiliate Transactions
 
           
EXHIBITS:
    A-1     Funding Notice
 
    A-2     Conversion/Continuation Notice
 
    B     Term Loan Note
 
    C     Compliance Certificate
 
    D     Assignment Agreement
 
    E     Certificate re Non-Bank Status
 
    F-1     Closing Date Certificate
 
    F-2     Solvency Certificate
 
    G     Counterpart Agreement
 
    H     Pledge and Security Agreement
 
    I     Mortgage
 
    J     Landlord Waiver and Consent Agreement
 
    K     Intercompany Note
 
    L     Plan Support Agreement
 
    M     Approved Budget
 
    N     Interim Order
 
    O     Initial Cash Flow Forecast
 
    P     Variance Report
 
    Q     Cash Management Order
 
    R     Settlement Account Escrow Agreement
 
    S     Working Capital Account Escrow Agreement
 
    T     Joinder Agreement
 
    U     Form of Replacement Revolving Intercreditor Agreement
 
    V     Replacement Revolving Intercreditor Term Sheet

vi



--------------------------------------------------------------------------------



 



SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION AND EXIT
CREDIT AND GUARANTY AGREEMENT
          This SENIOR SECURED SUPER-PRIORITY DEBTOR-IN-POSSESSION AND EXIT
CREDIT AND GUARANTY AGREEMENT, dated as of October 21, 2010 is entered into by
and among TRONOX WORLDWIDE LLC, a Delaware limited liability company (or such
entity that becomes Borrower hereunder pursuant to Section 3.6 herein, as
applicable, the “Borrower”), TRONOX INCORPORATED, a Delaware corporation
(“Holdings”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party
hereto from time to time, GOLDMAN SACHS LENDING PARTNERS LLC (“GS Lending
Partners”), as sole lead arranger and sole bookrunner (in such capacity, the
“Arranger”), GS LENDING PARTNERS, as Syndication Agent (in such capacity,
“Syndication Agent”), GS LENDING PARTNERS, as Administrative Agent (together
with its permitted successor in such capacity, “Administrative Agent”) and as
Collateral Agent (together with its permitted successor in such capacity,
“Collateral Agent”).
RECITALS:
          WHEREAS, capitalized terms used in these Recitals shall have the
respective meanings set forth for such terms in Section 1.1 hereof;
          WHEREAS, on January 12, 2009 (the “Petition Date”), Borrower, certain
of Borrower’s existing Domestic Subsidiaries and Tronox Luxembourg S.ar.l., a
Subsidiary of Borrower organized under the laws of Luxembourg (“Tronox
Luxembourg”) commenced Chapter 11 Cases, which were administratively
consolidated as Chapter 11 Case No. 09-10156 (each, a “Chapter 11 Case” and
collectively, the “Chapter 11 Cases”), by filing separate voluntary petitions
for reorganization under the Bankruptcy Code with the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”). Borrower,
its Domestic Subsidiaries and Tronox Luxembourg continue to operate their
businesses and manage their properties as debtors and debtors-in-possession
pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code;
          WHEREAS, after the filing of the Chapter 11 Cases, Borrower obtained a
senior secured super-priority debtor-in-possession and exit credit facility in
an aggregate amount of $425,000,000 pursuant to a Senior Secured Super-Priority
Debtor-In-Possession and Exit Credit and Guaranty Agreement, dated as of
December 24, 2009, as amended by the First Amendment to Credit Agreement, dated
as of June 24, 2010 (as further amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Existing DIP Credit
Agreement”), among Borrower, Holdings, the lenders party thereto from time to
time, and GS Lending Partners, as administrative agent and collateral agent
thereunder;
          WHEREAS, Lenders have agreed to provide a senior secured
super-priority term loan facility to Borrower that is convertible on the Exit
Facility Conversion Date to a secured exit facility upon the satisfaction (or
waiver) of certain conditions, consisting of $425,000,000 aggregate principal
amount of Term Loans;
          WHEREAS, the proceeds of the Term Loans will be used to repay the
Existing Indebtedness of the Credit Parties in full;
          WHEREAS, Borrower has agreed to secure all of its Obligations by
granting to Collateral Agent, for the benefit of Secured Parties, First Priority
Liens on substantially all of its assets, including a pledge of all of the
Equity Interests of each of its Domestic Subsidiaries and 65% of all the Equity
Interests of each of its first tier Foreign Subsidiaries, subject to the terms
of the Interim Order and

 



--------------------------------------------------------------------------------



 



Final Order;
          WHEREAS, Guarantors have agreed to guarantee the obligations of
Borrower hereunder and to secure their respective Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
substantially all of their respective assets, including a pledge of all of the
Equity Interests of each of their respective Domestic Subsidiaries (including
Borrower) and 65% of all the Equity Interests of each of their respective first
tier Foreign Subsidiaries, subject to the terms of the Interim Order and Final
Order; and
          WHEREAS, the Lenders have agreed (a) to grant an option to Borrower to
cause the DIP Facility to be converted to the Exit Facility on the effective
date of the Plan of Reorganization and (b) to permit the Borrower to obtain
additional Term Loans on the Exit Facility Conversion Date, in each case subject
to certain terms and conditions set forth herein.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
          SECTION 1. DEFINITIONS AND INTERPRETATION
          1.1. Definitions. The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:
          “ABL Collateral” means all now owned or hereafter acquired:
          (i) “accounts” and “payment intangibles,” other than “payment
intangibles” (in each case, as defined in Article 9 of the UCC) which constitute
identifiable proceeds of Collateral which is not ABL Collateral;
          (ii) “deposit accounts” (as defined in Article 9 of the UCC),
“securities accounts” (as defined in Article 8 of the UCC), including all
monies, “uncertificated securities,” and “securities entitlements” (as defined
in Article 8 of the UCC) contained therein (including all cash, marketable
securities and other funds held in or on deposit in either of the foregoing),
“instruments” (as defined in Article 9 of the UCC), including intercompany notes
of Subsidiaries, and “chattel paper” (as defined in Article 9 of the UCC);
          (iii) general intangibles pertaining to the other items of property
included within clauses (i), (ii), (iv) and (v) of this definition of ABL
Collateral, including, without limitation, all contingent rights with respect to
warranties on accounts which are not yet “payment intangibles” (as defined in
Article 9 of the UCC);
          (iv) “records” (as defined in Article 9 of the UCC), “supporting
obligations” (as defined in Article 9 of the UCC) and related “letters of
credit” (as defined in Article 5 of the UCC), commercial tort claims or other
claims and causes of action, in each case, to the extent related primarily to
any of the foregoing and clause (v) below;
          (v) all “inventory” (as defined in Article 9 of the UCC), including
inventory, merchandise, goods and other personal property that are held for sale
or lease or are furnished or are to be furnished under a contract of service, or
that constitute raw materials, work in process, finished goods, returned goods,
or materials or supplies of any kind used or consumed or to be used or consumed
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software; and

2



--------------------------------------------------------------------------------



 



          (vi) substitutions, replacements, accessions, products and proceeds
(including, without limitation, insurance proceeds, licenses, royalties, income,
payments, claims, damages and proceeds of suit) of any or all of the foregoing;
provided that for the avoidance of doubt, the ABL Collateral shall not include
the Settlement Escrow Account, the Working Capital Escrow Account, the
Reinvestment Accounts or any Intellectual Property (other than a royalty free
license to use any and all Intellectual Property as necessary to collect all
“accounts” or sell “inventory” or other amounts owing with respect to ABL
Collateral at any time in connection with enforcement).
          “Acceptable Sale Transaction” as defined in Section 5.20.
          “Accession and Novation Agreement” as defined in Section 3.6(a).
          “Ad Hoc Committee” means the ad hoc committee of unsecured holders of
Senior Notes.
          “Additional Facility Credit Documents” means, collectively, the
Replacement Facility Credit Documents and the Alternative Facility Credit
Documents.
          “Adjusted Eurodollar Rate” means, for any Interest Rate Determination
Date with respect to an Interest Period for a Eurodollar Rate Loan, the rate per
annum obtained by dividing (and rounding upward to the next whole multiple of
1/100 of 1%) (i) (a) the rate per annum (rounded to the nearest 1/100 of 1%)
equal to the rate determined by Administrative Agent to be the offered rate
which appears on the page of the Reuters Screen which displays an average
British Bankers Association Interest Settlement Rate (such page currently being
LIBOR01 page) for deposits (for delivery on the first day of such period) with a
term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or service or if such page or service shall cease to be available,
the rate per annum (rounded to the nearest 1/100 of 1%) equal to the rate
determined by Administrative Agent to be the offered rate on such other page or
other service which displays an average British Bankers Association Interest
Settlement Rate for deposits (for delivery on the first day of such period) with
a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(c) in the event the rates referenced in the preceding clauses (a) and (b) are
not available, the rate per annum (rounded to the nearest 1/100 of 1%) equal to
the offered quotation rate to first class banks in the London interbank market
by GS Lending Partners or an Affiliate thereof for deposits (for delivery on the
first day of the relevant period) in Dollars of amounts in same day funds
comparable to the principal amount of the applicable Term Loan of Administrative
Agent, in its capacity as a Lender, for which the Adjusted Eurodollar Rate is
then being determined with maturities comparable to such period as of
approximately 11:00 a.m. (London, England time) on such Interest Rate
Determination Date, by (ii) an amount equal to (a) one minus (b) the Applicable
Reserve Requirement; provided, however, that notwithstanding the foregoing, the
Adjusted Eurodollar Rate shall at no time be less than 2.0% per annum.
          “Administrative Agent” as defined in the preamble hereto.
          “Adverse Proceeding” means any action, suit, proceeding, hearing (in
each case, whether administrative, judicial or otherwise), governmental
investigation or arbitration (whether or not purportedly on behalf of Holdings
or any of its Subsidiaries) at law or in equity, or before or by any
Governmental Authority, domestic or foreign (including any Environmental
Claims), whether pending or, to the knowledge of Holdings or any of its
Subsidiaries, threatened against or affecting Holdings or any of

3



--------------------------------------------------------------------------------



 



its Subsidiaries or any property of Holdings or any of its Subsidiaries.
          “Affected Lender” as defined in Section 2.15(b).
          “Affected Loans” as defined in Section 2.15(b).
          “Affiliate” means (i) as applied to any Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person and (ii) solely with respect to the “Eligible Assignee” definition,
any Person that directly or indirectly owns more than 15% of the aggregate
principal amount of the Senior Notes. For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlling”,
“controlled by” and “under common control with”), as applied to any Person,
means the possession, directly or indirectly, of the power (i) to vote 10% or
more (or solely with respect to the “Eligible Assignee” definition, 15% or more)
of the Securities having ordinary voting power for the election of directors of
such Person or (ii) to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.
          “Affiliated Lender” means (i) any Lender, together with its
Affiliates, that possesses, directly or indirectly, the power (a) to vote 15% or
more of the Securities having ordinary voting power for the election of
directors of Holdings or (b) to direct or cause the direction of the management
and policies of Holdings, whether through the ownership of voting securities or
by contract or otherwise; and (ii) any Lender, together with its Affiliates,
that directly or indirectly owns more than 15% of the aggregate principal amount
of the Senior Notes, it being understood that so long as such Person is an
Affiliated Lender it shall have no right (A) to consent to any amendment,
modification, waiver, consent or other such action with respect to any of the
terms of this Agreement or any other Credit Document, (B) to require any Agent
or other Lender to undertake any action (or refrain from taking any action) with
respect to this Agreement or any other Credit Document, (C) otherwise vote on
any matter related to this Agreement or any other Credit Document, (D) attend
any meeting with any Agent or Lender or receive any information from any Agent
or Lender or (E) make or bring any claim, in its capacity as Lender, against the
Agent or any Lender with respect to the duties and obligations of such Persons
under the Credit Documents, but no amendment, modification or waiver shall
deprive any Affiliated Lender of its share of any payments which the Lenders are
entitled to share on a pro rata basis hereunder.
          “Agent” means each of (a) Administrative Agent, (b) Syndication Agent,
(c) Collateral Agent, (d) each Arranger and (e) any other Person appointed under
the Credit Documents to serve in an agent or similar capacity.
          “Agent Affiliates” as defined in Section 10.1(b).
          “Aggregate Amounts Due” as defined in Section 2.14.
          “Aggregate Payments” as defined in Section 7.2.
          “Agreement” means this Credit and Guaranty Agreement, dated as of
October 21, 2010, as it may be amended, restated, supplemented or otherwise
modified from time to time.
          “Alternative Facility” means any revolving credit facility, working
capital facility, Permitted Securitization or accounts receivable facility
(including letters of credit and reimbursement obligations with respect thereto
and Interest Rate Agreements and/or Currency Agreements secured thereunder)
incurred by any Foreign Subsidiary (or Securitization Subsidiary) of Borrower
and secured by Alternative Facility Liens that are permitted to be incurred
hereunder; provided, that (i) on or before the

4



--------------------------------------------------------------------------------



 



date on which such Indebtedness is incurred by any Foreign Subsidiary, such
Indebtedness is designated by Borrower, in a certificate of an Authorized
Officer delivered to Administrative Agent, as “Alternative Facility Debt” and
(ii) no Credit Party has guaranteed or otherwise directly or indirectly provided
credit support with respect to such Alternative Facility except to the extent
the incurrence of guarantee obligations or giving of credit support is otherwise
permitted by the terms of this Agreement, it being understood and agreed that,
if a Foreign Subsidiary organized under the laws of The Netherlands becomes a
borrower under a Replacement Revolving Facility and grants Liens to the
Replacement Revolving Agent of the type described in the definition of
“Alternative Facility Liens” to secure its obligations thereunder and the
Borrower or any other Credit Party agrees to guarantee such obligations and
secure such guarantee by granting to the Replacement Revolving Agent a Lien on
the ABL Collateral, the portion of such Replacement Revolving Facility in
respect of which such Foreign Subsidiary is a Borrower and that is secured by
such Liens shall constitute an “Alternative Facility” for all purposes under
this Agreement; provided that such Foreign Subsidiary shall not guarantee the
obligations of any other Person party to such Replacement Revolving Facility,
including the portion constituting an Alternative Facility.
          “Alternative Facility Agent” means any collateral agent or similar
representative of the secured parties under any Alternative Facility.
          “Alternative Facility Credit Documents” means, collectively, the
definitive loan documentation governing any Alternative Facility.
          “Alternative Facility Liens” means Liens granted to an Alternative
Facility Agent under any Alternative Facility, at any time, upon the current
assets (including assets similar to those described in the definition of “ABL
Collateral”) of any Foreign Subsidiary of Borrower.
          “Anadarko Litigation” means (i) the litigation known as Tronox
Incorporated et al. v. Anadarko Petroleum Corporation et al., Case No. 09-1198
(ALG), and all related Environmental Claims, claims, actions, appeals,
judgments, decisions, orders, awards, decrees or equitable relief of every kind,
nature or description or (ii) any other Environmental Claim asserted by Anadarko
Petroleum Corporation, Kerr-McGee Corporation and their respective past or
present parents, Subsidiaries, Affiliates, predecessors, successors, directors,
officers or representatives (collectively “Anadarko Parties”) against a Credit
Party or by a Credit Party against the Anadarko Parties that (A) relates to any
Environmental Legacy Liabilities or (B) is otherwise related to environmental
matters, in either case (A) or (B) associated with the creation and formation of
Borrower as a spin-off from Kerr-McGee Corporation.
          “Applicable Margin” means (i) in the case of any Loan that is a Base
Rate Loan, a rate equal to 4.00% per annum or (ii) in the case of any Loan that
is a Eurodollar Rate Loan, a rate equal to 5.00% per annum.
          “Applicable Reserve Requirement” means, at any time, for any
Eurodollar Rate Loan, the maximum rate, expressed as a decimal, at which
reserves (including any basic marginal, special, supplemental, emergency or
other reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors or other
applicable banking regulator. Without limiting the effect of the foregoing, the
Applicable Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (i) any category of liabilities
which includes deposits by reference to which the applicable Adjusted Eurodollar
Rate or any other interest rate of a Loan is to be determined, or (ii) any
category of extensions of credit or other assets which include Eurodollar Rate
Loans. A Eurodollar Rate Loan shall be deemed to constitute Eurocurrency
liabilities and as such shall be deemed subject to reserve requirements without
benefits of credit for proration, exceptions or offsets that may be

5



--------------------------------------------------------------------------------



 



available from time to time to the applicable Lender. The rate of interest on
Eurodollar Rate Loans shall be adjusted automatically on and as of the effective
date of any change in the Applicable Reserve Requirement.
          “Approved Budget” means the Initial Approved Budget, as it may be
amended, supplemented or otherwise modified in accordance with Section 6.14.
          “Approved Electronic Communications” means any notice, demand,
communication, information, document or other material that any Credit Party
provides to Administrative Agent pursuant to any Credit Document or the
transactions contemplated therein which is distributed to Agents or Lenders by
means of electronic communications pursuant to Section 10.1(b).
          “Arranger” as defined in the preamble hereto.
          “Asset Sale” means a sale, lease or sub-lease (as lessor or
sublessor), sale and leaseback, assignment, conveyance, exclusive license (as
licensor or sublicensor), transfer or other disposition to, or any exchange of
property with, any Person (other than Borrower or any Guarantor Subsidiary, by a
Foreign Subsidiary to a Foreign Subsidiary or by a Foreign Subsidiary to a
Guarantor or Borrower), in one transaction or a series of transactions, of all
or any part of Holdings’ or any of its Subsidiaries’ businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, created, leased or
licensed, including the Equity Interests of any of Holdings’ Subsidiaries, other
than (i) inventory (or other assets) sold, leased or licensed out in the
ordinary course of business (excluding any such sales, leases or licenses out by
operations or divisions discontinued or to be discontinued), (ii) non-exclusive
licenses of Intellectual Property in the ordinary course of business consistent
with past practice, (iii) transfers of property contemplated by the Plan of
Reorganization, (iv) sales of Securitization Assets to one or more
Securitization Subsidiaries in connection with a Permitted Securitization,
(v) the disposition of Cash and Cash Equivalents in the ordinary course of
business. For the avoidance of doubt, a grant or pledge by any Credit Party or
Foreign Subsidiary of a security interest in such Person’s assets shall not
constitute an Asset Sale and (vi) sales or other dispositions of ABL Collateral
during any time when a Replacement Revolving Facility shall be in effect to the
extent permitted by such Replacement Revolving Facility.
          “Asset Sale Proceeds Reinvestment Account” means, (a) prior to the
Exit Facility Conversion Date, an Escrow Account and, (b) on and after the Exit
Facility Conversion Date, a Deposit Account maintained by Borrower with a
financial institution selected by Administrative Agent, which Deposit Account is
subject to a Control Agreement, and which Escrow Account or Deposit Account, as
applicable, shall have no amounts on deposit therein other than with respect to
any Net Asset Sale Proceeds required to be deposited therein pursuant to
Section 2.11(a); provided that, without the prior written consent of
Administrative Agent, Borrower shall not be permitted to withdraw or transfer
any amounts on deposit in such Asset Sale Proceeds Reinvestment Account other
than in accordance with Section 2.11(a).
          “Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D with such amendments or modifications as
may be approved by Administrative Agent.
          “Assignment Effective Date” as defined in Section 10.6(b).
          “Authorized Officer” means, as applied to any Person, any individual
holding the position of chairman of the board (if an officer), chief executive
officer, president, vice president (or the equivalent thereof), chief financial
officer or treasurer of such Person; provided that the secretary or

6



--------------------------------------------------------------------------------



 



assistant secretary of such Person shall have delivered an incumbency
certificate to Administrative Agent as to the authority of such Authorized
Officer.
          “Available Cash” means, as of any date of determination, the sum of
(a) the aggregate amount of unrestricted Cash and Cash Equivalents included in
the consolidated balance sheet of the Credit Parties as of such date (excluding
any proceeds in the Working Capital Escrow Account, Settlement Escrow Account
and the Reinvestment Accounts) that, in each case, are free and clear of all
Liens (other than Liens in favor of Administrative Agent, the Replacement
Facility Agent, any Alternative Facility Agent and Liens permitted pursuant to
Section 6.2(b), (c), (d), (i) and (j)); provided that for purposes of
Section 6.19, Available Cash shall also include (i) the aggregate amount of
unrestricted Cash and Cash Equivalents included in the consolidated balance
sheet of the wholly-owned Foreign Subsidiaries of Borrower as of such date and
(ii) the aggregate amount of unrestricted Cash and Cash Equivalents included in
the consolidated balance sheet of Tronox Western Australia Pty Ltd. and Tronox
Pigments Ltd. as of such date, in each case, that are free and clear of all
Liens (other than Liens in favor of Administrative Agent, the Replacement
Facility Agent and any Alternative Facility Agent and Liens permitted pursuant
to Section 6.2(b), (c), (d), (i) and (j)) and obligations owing pursuant to the
TiWest Joint Venture Agreements or otherwise owing to a joint venturer; and
(b) the aggregate amount of Cash and Cash Equivalents included in the Working
Capital Escrow Account and the Reinvestment Accounts as of such date.
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as applicable to the Chapter 11 Cases, as now and hereafter in
effect, or any applicable successor statute.
          “Bankruptcy Court” as defined in the recitals hereto.
          “Base Rate” means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1%. Any change in the Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective day of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively; provided, however, that notwithstanding the
foregoing, the Base Rate shall at no time be less than 3.0% per annum. On any
day that Base Rate Loans are outstanding, in no event shall the Base Rate be
less than the sum of (i) the Adjusted Eurodollar Rate (after giving effect to
any Adjusted Eurodollar Rate “floor”) that would be payable on such day for a
Eurodollar Rate Loan with a one-month interest period plus (ii) the difference
between the Applicable Margin for Eurodollar Rate Loans and the Applicable
Margin for Base Rate Loans.
          “Base Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Base Rate.
          “Beneficiary” means each Agent, Lender and Lender Counterparty.
          “Board of Governors” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
          “Borrower” as defined in the preamble hereto; provided, however, that
(a) prior to the Exit Facility Conversion Date, “Borrower” shall refer solely to
Tronox Worldwide LLC, as debtor-in-possession, and (b) on and after the Exit
Facility Conversion Date, “Borrower” shall refer solely to the reorganized
Tronox Worldwide LLC, or such other Person, if any, that becomes Borrower under
the Exit Facility pursuant to Section 3.6.
          “Borrowing Base” means, on any date of determination, to the extent
the Replacement

7



--------------------------------------------------------------------------------



 



Revolving Facility or any Alternative Facility contains a borrowing base (or
similar borrowing limitation), the borrowing base under the Replacement
Revolving Facility or such Alternative Facility.
          “Business” means (i) worldwide, the business of developing,
researching, processing, manufacturing, distributing, marketing and selling the
Products and (ii) in Australia, the business of mining of, and exploration for,
raw materials required to produce the Products.
          “Business Day” means (i) any day excluding Saturday, Sunday and any
day which is a legal holiday under the laws of the State of New York or is a day
on which banking institutions located in such state are authorized or required
by law or other governmental action to close and (ii) with respect to all
notices, determinations, fundings and payments in connection with the Adjusted
Eurodollar Rate or any Eurodollar Rate Loans, the term “Business Day” means any
day which is a Business Day described in clause (i) and which is also a day for
trading by and between banks in Dollar deposits in the London interbank market.
          “Capital Lease” means, as applied to any Person, any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is or should be accounted for as a capital lease on the
balance sheet of that Person.
          “Carry Over Amount” as defined in Section 6.7(c).
          “Carve-Out” as defined in the Interim Order or the Final Order, as
then in effect; provided, however, that if at any time that any Credit Party is
a party to a Replacement Revolving Facility, not more than a pro rata share of
the Carve-Out (obtained by dividing (a) the Term Loan Exposure by (b) the sum of
Term Loan Exposure plus the exposure under the Replacement Revolving Facility)
may be funded from proceeds of the Term Priority Collateral.
          “Carve-Out Account” means a segregated cash collateral account to be
established at, and maintained with, the Collateral Agent.
          “Carve-Out Cap” means $5,000,000.
          “Carve-Out Event” as defined in Section 8.2.
          “Carve-Out Event Notice” means a written notice delivered by
Administrative Agent to Borrower and its lead counsel, the U.S. Trustee, and
lead counsel to each of the Committees expressly stating that the Carve-Out Cap
is invoked, which notice may be delivered following the commencement of
enforcement of rights under the Credit Documents.
          “Cash” means money, currency or a credit balance in any demand or
Deposit Account.
          “Cash Collateral” as defined in the Interim Order or the Final Order,
as then in effect.
          “Cash Equivalents” means, as at any date of determination, any of the
following: (i) marketable securities (a) issued or directly and unconditionally
guaranteed as to interest and principal by the United States Government or
(b) issued by any agency of the United States the obligations of which are
backed by the full faith and credit of the United States, in each case maturing
within one year after such date; (ii) marketable direct obligations issued by
any state of the United States of America or any political subdivision of any
such state or any public instrumentality thereof, in each case maturing within
one year after such date and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iii) commercial
paper maturing no more than six months from the

8



--------------------------------------------------------------------------------



 



date of creation thereof and having, at the time of the acquisition thereof, a
rating of at least A-1 from S&P or at least P-1 from Moody’s; (iv) certificates
of deposit or bankers’ acceptances (or, in the case of Foreign Subsidiaries, the
foreign equivalent thereof) maturing within six months after such date and
issued or accepted by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulatory) and (b) has Tier 1
capital (as defined in such regulations) of not less than $500,000,000; and
(v) shares of any money market mutual fund that (a) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(i) and (ii) above, (b) has net assets of not less than $3,000,000,000, and
(c) has the highest rating obtainable from either S&P or Moody’s; provided,
that, in the case of any Investment by a Foreign Subsidiary, “Cash Equivalents”
shall also include: (i) direct obligations of the sovereign nation (or any
agency thereof) in which such Foreign Subsidiary is organized and is conducting
business or in obligations fully and unconditionally guaranteed by such
sovereign nation (or any agency thereof) and (ii) investments of the type and
maturity described in clauses (i) through (v) above of foreign obligors, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from comparable foreign rating agencies.
          “Cash Flow Forecast” as defined in Section 5.1(e).
          “Cash Management Order” means that certain order issued by the
Bankruptcy Court on February 6, 2009 and attached hereto as Exhibit Q.
          “Certificate re Non-Bank Status” means a certificate substantially in
the form of Exhibit E.
          “Change of Control” means, at any time after the date hereof, (i) any
Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act) other than the Permitted Holders (a) shall have acquired
beneficial ownership or control of 40% or more on a fully diluted basis of the
voting and/or economic interest in the Equity Interests of Holdings or (b) shall
have obtained the power (whether or not exercised) to elect a majority of the
members of the board of directors (or similar governing body) of Holdings;
(ii) Holdings shall cease to beneficially own and control 100% on a fully
diluted basis of the economic and voting interest in the Equity Interests of
Borrower; (iii) the majority of the seats (other than vacant seats) on the board
of directors (or similar governing body) of Holdings cease to be occupied by
Persons who either (a) were members of the board of directors of Holdings on the
Closing Date or (b) were nominated for election by the board of directors of
Holdings, a majority of whom were directors on the Closing Date or whose
election or nomination for election was previously approved by a majority of
such directors; or (iv) any “change of control” or similar event under the
Replacement Revolving Facility shall occur. For avoidance of doubt, no Change of
Control shall be deemed to have occurred solely by virtue of the consummation of
the transactions contemplated by the Plan of Reorganization or any change of the
composition of the board of directors (or similar governing body) in connection
with the issuance of the New Money Investment and any such directors shall be
deemed to have been directors on the Closing Date for purposes of this
definition.
          “Chapter 11 Case” and “Chapter 11 Cases” as defined in the recitals
hereto.
          “Claim” has the meaning specified in Section 101(5) of the Bankruptcy
Code.
          “Closing Date” means October 21, 2010.
          “Code” means the United States Internal Revenue Code of 1986, as
amended.

9



--------------------------------------------------------------------------------



 



          “Closing Date Certificate” means a Closing Date Certificate
substantially in the form of Exhibit F-1.
          “Collateral” means, collectively, all of the real, personal and mixed
property (including Equity Interests) in which Liens are purported to be granted
pursuant to the Collateral Documents as security for the Obligations.
          “Collateral Agent” as defined in the preamble hereto.
          “Collateral Documents” means the Pledge and Security Agreement, the
Replacement Revolving Intercreditor Agreement, if any, the Mortgages, the
Intellectual Property Security Agreements, the Settlement Account Escrow
Agreement, the Working Capital Account Escrow Agreement, the Reinvestment
Account Escrow Agreements, the Landlord Personal Property Collateral Access
Agreements, if any, and prior to the Exit Facility Conversion Date, the Interim
Order or the Final Order, whichever is then in effect, and all other
instruments, documents and agreements delivered by or on behalf or at the
request of any Credit Party pursuant to this Agreement or any of the other
Credit Documents in order to grant to, or perfect in favor of, Collateral Agent,
for the benefit of Secured Parties, a Lien on any real, personal or mixed
property of that Credit Party as security for the Obligations.
          “Collateral Questionnaire” means a certificate in form reasonably
satisfactory to Collateral Agent that provides information with respect to the
personal or mixed property of each Credit Party.
          “Committees” means collectively, (a) the Unsecured Creditors
Committee, (b) any other statutory committee appointed in the Chapter 11 Cases,
and (c) the Ad Hoc Committee, and each of such Committees shall be referred to
herein as a “Committee”.
          “Commodity Hedging Agreements” means, whether physically or
financially settled, any agreement providing for swaps, futures or forwards,
natural gas purchase or sale agreements, and options and any other similar
derivative agreements (such as and including written puts), each with respect
to, or involving the purchase, sale, or hedge of any natural gas price or price
indices for any such commodities.
          “Compliance Certificate” means a Compliance Certificate substantially
in the form of Exhibit C.
          “Confidential Information Memorandum” as defined in Section 9.3(a).
          “Confirmation Order” means an order of the Bankruptcy Court, in form
and substance satisfactory to Administrative Agent and Requisite Lenders,
confirming the Plan of Reorganization and approving the Plan of
Reorganization-related solicitation procedures.
          “Consolidated Adjusted EBITDAR” means, for any period, an amount
determined for Holdings and its Subsidiaries on a consolidated basis equal to:
          (i) Consolidated Net Income, plus, to the extent reducing Consolidated
Net Income, the sum, without duplication, of amounts for (a) consolidated
interest expense, (b) provisions for Taxes based on income, (c) total
depreciation expense, (d) total accretion and amortization expense,
(e) Restructuring Costs in an aggregate amount not to exceed (x) with respect to
the period commencing on the Closing Date and ending on the Exit Facility
Conversion Date, $20,000,000 and (y) thereafter, $10,000,000, (f) any unusual or
non-recurring expenses or losses in an amount not to exceed $5,000,000 from the
Closing

10



--------------------------------------------------------------------------------



 



Date to the date of determination, (g) non-cash charges reducing Consolidated
Net Income (excluding any additions to bad debt reserves or bad debt expense and
any such non-Cash charge to the extent that it represents an accrual or reserve
for potential Cash charge in any future period or amortization of a prepaid Cash
charge that was paid in a prior period, but including for such period
(1) write-downs of property, plant and equipment and other assets,
(2) impairment of intangible assets, (3) loss resulting from cumulative effect
of change in accounting principle, (4) compensation charges arising from stock
options, restricted stock grants or other equity incentive programs, and any
pension, post-retirement medical and other retirement related expenses (5) net
foreign currency reevaluation of intercompany indebtedness and remeasurement
losses or gains related to the balance sheet of Holdings, Borrower and its
Subsidiaries, (6) loss on sale of accounts receivable under asset securitization
programs (to the extent comparable to interest expense), (7) provisions for
asset retirement obligations, (8) provisions for environmental restoration and
Remedial Action (net of reimbursements received) to the extent representing an
accrual for future Cash expenses, (9) expenses and charges related to the
discontinued operations with respect to the period commencing 12 months prior
the Closing Date and ending on the Exit Conversion Date and (10) net non-cash
mark-to-market charges relating to hedging contracts), (h) Transaction Costs,
(i) the termination fee and related expenses payable pursuant to that certain
Asset and Equity Purchase Agreement, dated as of August 28, 2009, among Holdings
and certain of its Subsidiaries and Huntsman Corporation and certain of its
Subsidiaries, and (j) net cash expenditures in respect of discontinued
operations, excluding Remedial Actions, in an aggregate amount not to exceed
$5,000,000 with respect to the period commencing on the Closing Date and ending
on the Exit Facility Conversion Date.
          minus, (ii) without duplication and to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(A) interest income (except to the extent deducted in determining Consolidated
Interest Expense), (B) other non-Cash gains increasing Consolidated Net Income
for such period (excluding any such non-Cash gain to the extent it represents
the reversal of an accrual or reserve for potential Cash gain in any prior
period); provided that any Cash received with respect to any non-Cash items of
income (other than any extraordinary gains) for any prior period shall be added
in computing Consolidated Adjusted EBITDAR for the period in which such Cash is
received, (C) any unusual or non-recurring income or gains (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sale of assets outside of
the ordinary course of business), (D) any other non-cash income arising from the
cumulative effect of changes in accounting principle and income tax benefit, and
(E) after the Exit Facility Conversion Date, provision for environmental
restoration and Remedial Action for continuing operations added back pursuant to
clause (g)(8) of this definition to the extent actually paid in Cash.
          For the purposes of this definition, Consolidated Adjusted EBITDAR of
Holdings and its Subsidiaries for the months ended prior to the Closing Date
specified below shall be deemed to be the amounts set forth below with respect
to such months.

          Month Ending   Consolidated Adjusted EBITDAR
October 31, 2009
  $ 17,285,000  
November 30, 2009
  $ 13,520,000  
December 31, 2009
  $ 12,326,000  
January 31, 2010
  $ 11,076,000  
February 28, 2010
  $ 13,818,000  
March 31, 2010
  $ 15,830,000  
April 30, 2010
  $ 16,006,000  
May 31, 2010
  $ 15,288,000  
June 30, 2010
  $ 16,981,000  
July 31, 2010
  $ 21,842,000  
August 31, 2010
  $ 16,873,000  
September 30, 2010
  $ 21,609,000  

11



--------------------------------------------------------------------------------



 



          “Consolidated Capital Expenditures” means, for any period, the
aggregate of all expenditures of Holdings and its Subsidiaries during such
period determined on a consolidated basis that, in accordance with GAAP, are
included in “purchase of property and equipment” or similar items, or which
should otherwise be capitalized, reflected in the consolidated statement of cash
flows of Holdings and its Subsidiaries; provided that Consolidated Capital
Expenditures shall not include (i) any expenditures for replacements and
substitutions for fixed assets, capital assets or equipment to the extent made
with Net Insurance/Condemnation Proceeds invested pursuant to Section 2.11(b) or
with Net Asset Sale Proceeds invested pursuant to Section 2.11(a), (ii) the
Kwinana Investment, (iii) any expenditures that are accounted for as capital
expenditures of such Person and that actually are paid for by a third party
(excluding Holdings, Borrower or any Subsidiary thereof) and for which neither
Holdings, Borrower nor any Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such third
party or any other Person (whether before, during or after such period),
(iv) the purchase price of any Permitted Acquisition, and (v) any expenditures
which are made with the aggregate amount of net cash proceeds received by
Holdings from the sale or issuance of Equity Interests (other than Disqualified
Equity Interests and in connection with an initial public offering of Holdings
or any of its Subsidiaries or Affiliates); provided that, at the time of such
capital expenditure using the net cash proceeds from the sale or issuance of
Equity Interests, Borrower shall deliver a certificate of an Authorized Officer
stating that all or a portion of such capital expenditure is being made from the
proceeds of such sale or issuances.
          “Consolidated Current Assets” means, as at any date of determination,
the total assets of a Person and its Subsidiaries (excluding any Securitization
Subsidiary) on a consolidated basis that may properly be classified as current
assets in conformity with GAAP, excluding Cash and Cash Equivalents.
          “Consolidated Current Liabilities” means, as at any date of
determination, the total liabilities of a Person and its Subsidiaries (excluding
any Securitization Subsidiary) on a consolidated basis that may properly be
classified as current liabilities in conformity with GAAP, excluding the current
portion of long term debt.
          “Consolidated Excess Cash Flow” means, for any period, an amount (if
positive) equal to:
          (i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, plus, (b) to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for non-Cash charges reducing
Consolidated Net Income, including for depreciation and amortization (excluding
any such non-Cash charge to the extent that it represents (x) an accrual or
reserve for potential Cash charge in any future period or amortization of a
prepaid Cash charge that was paid in a prior period or (y) an adjustment for
fresh start accounting), plus (c) the Consolidated Working Capital Adjustment,
minus
          (ii) the sum, without duplication, of (a) the amounts for such period
paid from Internally Generated Cash of (1) scheduled repayments of Indebtedness
for borrowed money (excluding repayments of outstanding loans under any
Replacement Revolving Facility or Alternative Facility except to the extent the
commitments thereunder are permanently reduced in connection with such
repayments) and scheduled repayments of obligations under Capital Leases
(excluding any interest expense portion thereof), and (2) Consolidated Capital
Expenditures, plus (b) other non-Cash gains increasing Consolidated Net Income
for such period (excluding any such non-Cash gain to the extent it represents

12



--------------------------------------------------------------------------------



 



(x) the reversal of an accrual or reserve for potential Cash gain in any prior
period or (y) an adjustment for fresh start accounting); minus
          (iii) any voluntary repayment of the Loans.
          As used in clause (ii) of this definition, “scheduled repayments of
Indebtedness” do not include mandatory prepayments or voluntary prepayments.
          “Consolidated Interest Expense” means, for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of Holdings and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of Holdings and
its Subsidiaries, including all commissions, discounts and other fees and
charges owed with respect to letters of credit and net costs under Interest Rate
Agreements, but excluding, however, any amount not payable in Cash and any
amounts referred to in Sections 2.8(a), (e) or (f); provided that as of each
date of determination on and prior to December 31, 2010, Consolidated Interest
Expense shall be calculated for the period from the Closing Date to the date of
determination divided by the number of days in such period and multiplied by
365. For avoidance of doubt, Consolidated Interest Expense shall exclude
interest charges on tax assessments and trade payables.
          “Consolidated Net Income” means, for any period, (i) the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for such
period taken as a single accounting period determined in conformity with GAAP,
minus (ii) (a) the income (or loss) of any Person (other than a Subsidiary of
Holdings) in which any other Person (other than Holdings or any of its
Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Holdings or any of its
Subsidiaries by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of Holdings or is
merged into or consolidated with Holdings or any of its Subsidiaries or that
Person’s assets are acquired by Holdings or any of its Subsidiaries, (c) the
income of any Subsidiary of Holdings to the extent that the declaration or
payment of dividends or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary, (d) any after-tax gains or losses
attributable to Asset Sales or returned surplus assets of any Pension Plan, and
(e) (to the extent not included in clauses (a) through (d) above) any net
extraordinary gains or net extraordinary losses (in each case, other than
Restructuring Costs).
          “Consolidated Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Holdings and its
Subsidiaries (including the principal amount of all outstanding Indebtedness of
all Securitization Subsidiaries) (or, if higher, the par value or stated face
amount of all such Indebtedness (other than zero coupon Indebtedness) determined
on a consolidated basis in accordance with GAAP, but excluding undrawn letters
of credit (to the extent included in such balance sheet amount) and guaranties
(to the extent a demand for payment has not been made), in each case, to the
extent permitted by this Agreement.
          “Consolidated Working Capital” means, as at any date of determination,
the result of (a) Consolidated Current Assets of Holdings and its Subsidiaries
minus (b) Consolidated Current Liabilities of Holdings and its Subsidiaries.
          “Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
(x) the effect

13



--------------------------------------------------------------------------------



 



of reclassification during such period of current assets to long term assets and
current liabilities to long term liabilities and the effect of any Permitted
Acquisition during such period; provided that there shall be included with
respect to any Permitted Acquisition during such period an amount (which may be
a negative number) by which the Consolidated Working Capital acquired in such
Permitted Acquisition as at the time of such acquisition exceeds (or is less
than) Consolidated Working Capital at the end of such period and (y) adjustments
for fresh start accounting.
          “Consultant” as defined in Section 5.16.
          “Contractual Obligation” means, as applied to any Person, any
provision of any Security issued by that Person or of any indenture, mortgage,
deed of trust, contract, undertaking, agreement or other instrument to which
that Person is a party or by which it or any of its properties is bound or to
which it or any of its properties is subject.
          “Contributing Guarantors” as defined in Section 7.2.
          “Control Agreement” means, with respect to any Deposit Account,
including any Reinvestment Account, any Securities Account (as defined in the
Pledge and Security Agreement), and any Commodity Account (as defined in the
Pledge and Security Agreement), an agreement, in form and substance reasonably
satisfactory to Administrative Agent, among the Collateral Agent and/or the
financial institution at which such Deposit Account is maintained or with which
such entitlement or contract is carried and each applicable Credit Party
effective to grant “control” (as defined under the UCC) of such Deposit Account,
Reinvestment Accounts, Securities Account or Commodity Account to the Collateral
Agent.
          “Conversion/Continuation Date” means the effective date of a
continuation or conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
          “Conversion/Continuation Notice” means a Conversion/Continuation
Notice substantially in the form of Exhibit A-2.
          “Counterpart Agreement” means a Counterpart Agreement delivered by a
Credit Party pursuant to Section 5.10 substantially in the form of Exhibit G
with such amendments or modifications as may be reasonably acceptable to
Administrative Agent.
          “Counterparty” means a party to a Commodity Hedging Agreement that is
not any of Holdings, Borrower or its Subsidiaries.
          “Credit Document” means any of this Agreement, the Notes, if any, the
Collateral Documents and all other documents, certificates, instruments or
agreements executed and delivered by or on behalf or at the request of a Credit
Party for the benefit of any Agent or any Lender in connection herewith on or
after the date hereof.
          “Credit Facility” means the DIP Facility and, on and after the Exit
Facility Conversion Date, the Exit Facility, as applicable.
          “Credit Party” means each Person (other than any Securitization
Subsidiary, any Agent or any Lender or any other representative thereof) from
time to time party to a Credit Document.
          “Currency Agreement” means any foreign exchange contract, currency
swap agreement, futures contract, option contract, synthetic cap or other
similar agreement or arrangement,

14



--------------------------------------------------------------------------------



 



each of which is for the purpose of hedging the Australian Dollar and Euro (and
any other currency as may otherwise be agreed to by Administrative Agent)
foreign currency risk associated with Holdings’ and its Subsidiaries’ operations
and not for speculative purposes.
          “Custodial Trusts” means one or more custodial trusts to be created in
connection with environmental and/or tort claims filed by the Credit Parties,
Environmental Claimants or other Persons in the Chapter 11 Cases as contemplated
by the Plan of Reorganization.
          “Default” means a condition or event that, after notice or lapse of
time or both, would constitute an Event of Default.
          “Default Period” means, with respect to any Insolvency Defaulting
Lender, the period commencing on the date such Lender became an Insolvency
Defaulting Lender and ending on the earliest of the following dates: (i) the
date on which all the Obligations are declared or become immediately due and
payable and (ii) the date that such Insolvency Defaulting Lender ceases to hold
any portion of the Loans.
          “Deposit Account” means a demand, time, savings, passbook or like
account with a bank, savings and loan association, credit union or like
organization, other than an account evidenced by a negotiable certificate of
deposit.
          “DIP Facility” means, prior to the Exit Facility Conversion Date, the
credit facilities provided by the Lenders pursuant to this Agreement.
          “Discharged Rights and Obligations” as defined in Section 3.6(a)(i).
          “Disclosure Statement” means, with respect to the Plan of
Reorganization, a related disclosure statement in form and substance
satisfactory to Administrative Agent, together with any amendments, supplements
or other modifications thereto reasonably acceptable to Administrative Agent.
          “Disqualified Equity Interests” means any Equity Interest which, by
its terms (or by the terms of any security or other Equity Interests into which
it is convertible or for which it is exchangeable), or upon the happening of any
event or condition (i) matures or is mandatorily redeemable (other than solely
for Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in Cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date, except, in the case
of clauses (i) and (ii), if as a result of a change of control or asset sale, so
long as any rights of the holders thereof upon the occurrence of such a change
of control or asset sale event are subject to the prior payment in full of all
Obligations.
          “DOJ” means the United States Department of Justice.
          “Dollars” and the sign “$” mean the lawful money of the United States
of America.
          “Domestic Subsidiary” means any Subsidiary organized under the laws of
the United States of America, any State thereof or the District of Columbia.
          “Eligible Assignee” means any Person other than a natural Person that
is (i) a Lender, an

15



--------------------------------------------------------------------------------



 



Affiliate of any Lender or a Related Fund (any two or more Related Funds being
treated as a single Eligible Assignee for all purposes hereof), or (ii) a
commercial bank, insurance company, investment or mutual fund or other entity
that is an “accredited investor” (as defined in Regulation D under the
Securities Act) and which extends credit or buys loans in the ordinary course of
business; provided, neither (i) any Credit Party nor any Affiliate thereof
(other than an Affiliated Lender) nor (ii) any Person identified on
Schedule 1.1(d) shall be an Eligible Assignee.
          “Eligible Commodity Hedging Agreement” means any Commodity Hedging
Agreement entered into by any Credit Party with respect to natural gas which, at
the time such Commodity Hedging Agreement is entered into, (a) is structured
such that the Counterparty’s exposure, when combined with all other Commodity
Hedging Agreements outstanding with such Counterparty, is expected to respond to
broad changes in commodity prices in the same direction as the value of the
underlying commodities, services or other property or assets that are subject to
such Commodity Hedging Agreements and (b) has a term that shall not extend more
than two years from the date such Commodity Hedging Agreement is entered into.
          “Employee Benefit Plan” means any “employee benefit plan” as defined
in Section 3(3) of ERISA (other than a Multiemployer Plan) which is or, within
the last six years, was sponsored, maintained or contributed to by, or required
to be contributed by, Holdings, any of its Subsidiaries or, solely with respect
to any Employee Benefit Plan covered under Title IV of ERISA, any of their
respective ERISA Affiliates.
          “Environment” means ambient air, indoor air, surface water and
groundwater (including potable water, navigable water and wetlands), the land
surface or subsurface strata, natural resources or as otherwise defined in any
Environmental Law.
          “Environmental Claim” means any notice of violation, claim, action,
suit, proceeding, demand, abatement order or other legally binding order or
directive (conditional or otherwise) by any Governmental Authority or any other
Person arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material (including any actual or alleged presence, Release or exposure related
thereto) or any actual or alleged Environmental Liability; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to human
health and safety, natural resources or the Environment arising from any
Hazardous Material or related to any Environmental Law.
          “Environmental Claimant” means (i) the DOJ, (ii) each state or
municipality (including any agency or instrumentality thereof) having or
asserting any Environmental Claims against any Credit Party that has timely
filed a proof of claim in the Chapter 11 Cases and (iii) any Native American
tribal government or intertribal organization having or asserting any
Environmental Claims against any Credit Party that has timely filed a proof of
claim in the Chapter 11 Cases, in each case, including without limitation those
Persons set forth on Schedule 1.1(a).
          “Environmental Claims Settlement Agreement” as defined in the Equity
Commitment Agreement as in effect on the date hereof.
          “Environmental Laws” means any and all foreign, domestic, federal,
state or local laws, statutes, ordinances, codes, orders, rules, regulations,
judgments, decrees, directives, legally binding judicial and administrative
orders, common law (at law or in equity), or any other requirements of
Governmental Authorities, in each case having the force or effect of law,
imposing liability or standards of conduct relating to (i) environmental
matters, including pollution, preservation, remediation or the protection of the
environment or natural resources, or the emission of greenhouse gases; (ii) the

16



--------------------------------------------------------------------------------



 



generation, use, treatment, storage, transportation or disposal of, or exposure
to, Hazardous Materials; or (iii) occupational safety and health or the
protection of human, plant or animal health or welfare from environmental
hazards.
          “Environmental Legacy Liabilities” means any and all Environmental
Claims or Environmental Liabilities, whether now existing or hereinafter
arising, in each case, related to (a) any actual or alleged exposure to
Hazardous Materials (including asbestos, benzene or creosote) that occurred on
or prior to the Petition Date or otherwise related to products manufactured, or
environmental contamination caused, on or prior to the Petition Date other than
in connection with the operation of the Facilities, (b) the presence or Release
of Hazardous Materials at, on, under or from any real property other than the
Facilities, including any Environmental Legacy Property, on or prior to the
Petition Date or (c) the Henderson Legacy Contamination.
          “Environmental Legacy Property” means any real property, other than
the Facilities, that (a) was owned, operated or leased, or to which Hazardous
Materials were sent for disposal, on or prior to the Petition Date by Holdings
or any of its Subsidiaries or any of their respective predecessors or
Affiliates, (b) was owned, operated or leased by Holdings or any of its
Subsidiaries or any of their respective predecessors or Affiliates prior to the
creation and formation of Borrower as a spin-off from Kerr-McGee Corporation, or
(c) is owned, operated or leased by Holdings or any of its Subsidiaries or any
of their respective Affiliates and is located in Henderson, Nevada.
          “Environmental Liabilities” means any direct, indirect, pending or
threatened liability, claim, loss, damage, punitive damage, consequential
damage, criminal liability, fine, penalty, interest, cost, expense, deficiency,
obligation or responsibility, whether known or unknown, arising under or
relating to any Environmental Laws, or Remedial Actions, or any Release or
threatened Release of, or exposure to, Hazardous Materials, including costs and
liabilities for any Remedial Action, personal injury, property damage, natural
resource damages, court costs, and fees, disbursements and expenses of counsel,
experts and consultants and costs of investigations and feasibility studies.
          “Environmental Settlement Documents” as defined in the Equity
Commitment Agreement as in effect on the date hereof.
          “Equity Commitment Agreement” means that certain Equity Commitment
Agreement, dated as of August 27, 2010, among Holdings and certain members of
the Ad Hoc Committee party thereto, as it may be amended, restated, supplemented
or otherwise modified from time to time in accordance with the terms thereof and
in accordance with Section 6.14 hereof.
          “Equity Interests” means any and all shares, interests, participations
or other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation),
including partnership interests and membership interests, and any and all
warrants, rights or options to purchase or other arrangements or rights to
acquire any of the foregoing.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
          “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and
(iii) any member of an affiliated service group within the meaning of Section
414(m) or (o) of the Internal Revenue Code of

17



--------------------------------------------------------------------------------



 



which that Person, any corporation described in clause (i) above or any trade or
business described in clause (ii) above is a member. Any former ERISA Affiliate
of Holdings or any of its Subsidiaries shall continue to be considered an ERISA
Affiliate of Holdings or any such Subsidiary within the meaning of this
definition with respect to the period such entity was an ERISA Affiliate of
Holdings or such Subsidiary and with respect to liabilities arising after such
period for which Holdings or such Subsidiary could be liable under the Internal
Revenue Code or ERISA.
          “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation) which could reasonably be expected to result
in a material liability; (ii) the failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430(j) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition which might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA; (vii) the withdrawal of Holdings, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefore, or the receipt by Holdings,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in reorganization or insolvency pursuant
to Section 4241 or 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act
or omission which could give rise to the imposition on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of material fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the assertion of a material claim
(other than routine claims for benefits) against any Employee Benefit Plan other
than a Multiemployer Plan or the assets thereof, or against Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or ERISA or a violation
of Section 436 of the Internal Revenue Code.
          “Escrow Account” means a segregated escrow account maintained in the
name of Administrative Agent by the Escrow Agent, which escrow account shall be
maintained in accordance with an Escrow Agreement.
          “Escrow Agent” means Goldman Sachs Bank USA or such other financial
institution as Administrative Agent shall approve in its sole discretion.

18



--------------------------------------------------------------------------------



 



          “Escrow Agreement” means an escrow agreement providing for terms and
conditions acceptable to Administrative Agent in its sole discretion pursuant to
which an Escrow Account is maintained for the benefit of Administrative Agent.
          “Eurodollar Rate Loan” means a Loan bearing interest at a rate
determined by reference to the Adjusted Eurodollar Rate.
          “Event of Default” means each of the conditions or events set forth in
Section 8.1.
          “Excess Availability” means on any date of determination,
          (i) at any time that neither the Replacement Revolving Facility nor
any Alternative Facility is outstanding, Available Cash; and
          (ii) at any time that the Replacement Revolving Facility or any
Alternative Facility is outstanding, the sum of:
          (a) Available Cash; and
          (b) (x) if the Replacement Revolving Facility or such Alternative
Facility contains a Borrowing Base, the lesser of (A) the aggregate commitments
under the Replacement Revolving Facility and the aggregate commitments under
such Alternative Facility; and (B) the Borrowing Base under the Replacement
Revolving Facility or such Alternative Facility, in each case; or (y) if the
Replacement Revolving Facility or such Alternative Facility does not contain a
Borrowing Base, the aggregate commitments under the Replacement Revolving
Facility and the aggregate commitments under such Alternative Facility; in each
case, less (i) any availability blocks and any reserves imposed thereunder by
such Replacement Facility Agent and such Alternative Facility and (ii) any
outstanding loans and letter of credit obligations under the Replacement
Revolving Facility or an Alternative Facility.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.
          “Excluded Real Estate Asset” means any real property owned, operated
or used by Holdings or any of its Subsidiaries or any of their Affiliates on or
prior to the Petition Date that (a) is not, as of the Petition Date, used in
connection with the Business (excluding the Non-Core Real Estate Assets), (b) is
located in Soda Springs, Idaho, Henderson, Nevada or Savannah, Georgia
(excluding the Non-Core Real Estate Assets) or (c) in the case of any leased
real property, real property subject to any lease that has been rejected or will
be rejected pursuant to Section 365 of the Bankruptcy Code on or before the
consummation of the Plan of Reorganization.
          “Excluded Taxes” means with respect to any Lender (a) Taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), in each case imposed on any Lender
as a result of a present or former connection between such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than such connection
arising solely from any Lender having executed, delivered, become a party to, or
performed its obligations or received a payment under, or enforced or received a
security interest under, the Credit Documents); (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which any Lender is located; (c) (i) taxes that are directly
attributable to the failure (other than as a result of a change in any
requirement of law rule, regulation or treaty or in the administration,
interpretation or application thereof

19



--------------------------------------------------------------------------------



 



by any Governmental Authority) by any Lender to deliver the documentation
required to be delivered pursuant to Section 2.17(c) and (ii) withholding taxes
to the extent that the obligation to withhold amounts existed on the date that
such Person became a “Lender” under this Agreement in the capacity under which
such Person makes a claim under Section 2.17(b), except in each case to the
extent such Person is a direct or indirect assignee of any other Lender that was
entitled, at the time the assignment to such Person became effective, to receive
additional amounts under Section 2.17(b); and (d) any United States federal
withholding tax that would not have been imposed but for a failure by such
recipient (or any financial institution through which any payment is made to
such recipient) to comply with the applicable requirements of FATCA.
          “Existing Credit Parties” as defined in Section 3.6(a).
          “Existing DIP Credit Agreement” as defined in the recitals hereto.
          “Existing Indebtedness” means all Indebtedness and other obligations
(other than contingent obligations) outstanding under the Existing DIP Credit
Agreement.
          “Exit Facility” means, on or after the Exit Facility Conversion Date,
the credit facilities provided by the Lenders pursuant to this Agreement.
          “Exit Facility Conversion Date” means the first date on which the Plan
of Reorganization becomes effective, the Exit Facilities Option has been
exercised and the conditions to the effectiveness of the Exit Facility as set
forth in Section 3.5 are satisfied.
          “Exit Facility Option” as defined in Section 3.4.
          “Exxaro Sands” means Exxaro Australia Sands Pty Ltd, a company
incorporated under the laws of Western Australia.
          “Facility” means any real property (including all buildings, fixtures
or other improvements located thereon) owned, leased, operated or used by
Holdings or any of its Subsidiaries or any of their Affiliates on or after the
Petition Date, other than the Excluded Real Estate Assets.
          “Fair Market Value” means the current value that would be attributed
to the Securitization Assets by an independent and unaffiliated third party
purchasing the Securitization Assets in an arms-length sale transaction, as
determined in good faith by the board of directors of Borrower.
          “Fair Share” as defined in Section 7.2.
          “Fair Share Contribution Amount” as defined in Section 7.2.
          “FATCA” means sections 1471, 1472, 1473 or 1474 of the Code and the
United States Treasury Regulations or published guidance with respect thereto.
          “Federal Funds Effective Rate” means for any day, the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Effective Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (ii) if no such rate is so
published on such

20



--------------------------------------------------------------------------------



 



next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate charged to Administrative Agent on such day on such
transactions as determined by Administrative Agent.
          “Final Order” means, collectively, an order (in substantially the form
of the Interim Order with only such modifications as are satisfactory in form
and substance to Administrative Agent (in its sole discretion)) of the
Bankruptcy Court pursuant to Section 364 of the Bankruptcy Code entered in the
Chapter 11 Cases, approving, on a final basis, this Agreement and the other
Credit Documents, as to which no stay has been entered and which has not been
reversed, vacated or overturned, and which has not been amended, supplemented or
otherwise modified in any respect adverse to the Lenders without the prior
written consent of Administrative Agent and from which no appeal or motion to
reconsider has been timely filed, or if timely filed, such appeal or motion to
reconsider has been dismissed or denied unless Administrative Agent and
Requisite Lenders waives such requirement in writing.
          “Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer, chief executive officer or chief restructuring officer
of Holdings that such financial statements fairly present, in all material
respects, the financial condition of Holdings and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments.
          “Financial Plan” as defined in Section 5.1(k).
          “First Priority” means, with respect to any Lien purported to be
created in any Collateral pursuant to any Collateral Document, that (i) such
Lien is senior to all other Liens with respect to all Collateral other than, at
any time a Credit Party is party to a Replacement Revolving Facility, the ABL
Collateral and such Collateral is not subject to any junior Liens other than
Permitted Liens, and (ii) at any time a Credit Party is party to a Replacement
Revolving Facility, such Lien is junior only to the Liens of the secured parties
under such Replacement Revolving Facility with respect to the ABL Collateral,
but only to the extent and on the terms set forth in the Replacement Revolving
Intercreditor Agreement, and is senior to all other Liens and such Collateral is
not subject to any junior Liens other than Permitted Liens.
          “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
          “Fiscal Year” means the fiscal year of Holdings and its Subsidiaries
ending on December 31 of each calendar year.
          “Flood Hazard Property” means any Real Estate Asset subject to a
mortgage in favor of Collateral Agent, for the benefit of Secured Parties, and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.
          “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
          “Funding Guarantors” as defined in Section 7.2.
          “Funding Notice” means a notice substantially in the form of
Exhibit A-1.
          “GAAP” means, subject to the limitations on the application thereof
set forth in Section 1.2, United States generally accepted accounting principles
in effect as of the date of determination thereof.

21



--------------------------------------------------------------------------------



 



          “Governmental Authority” means any foreign, federal, state,
provincial, local, national or other government, governmental department,
commission, board, bureau, court, agency or instrumentality or political
subdivision thereof or any entity, officer or examiner exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to any government or any court, in each case whether associated with a state of
the United States, the United States, or a foreign entity or government.
          “Governmental Authorization” means any permit, license, authorization,
plan, directive, certification, registration, approval, consent order or consent
decree of or from any Governmental Authority.
          “Grantor” as defined in the Pledge and Security Agreement.
          “GS Lending Partners” as defined in the preamble hereto.
          “Guaranteed Obligations” as defined in Section 7.1.
          “Guarantor” means each of Holdings and each Domestic Subsidiary of
Holdings (other than (a) Borrower, (b) so long as all of its assets are
contemplated to be transferred to one or more Custodial Trusts pursuant to the
Plan, Tronox Pigments (Savannah) Inc., a Georgia corporation, (c) so long as it
owns or possesses no material assets, Tronox Funding LLC, (d) until such time as
it shall become a wholly-owned Subsidiary of Borrower, Triple S Environmental
Management Corp., and (e) any Securitization Subsidiary), in each case as a
debtor-in-possession; provided, however, that on and after the Exit Facility
Conversion Date, “Guarantor” shall refer solely to each of the reorganized
Holdings and each reorganized Domestic Subsidiary of Holdings (other than the
reorganized Borrower) or such other Person that becomes a guarantor with respect
to the Exit Facility pursuant to Section 3.6.
          “Guarantor Subsidiary” means each Guarantor other than Holdings.
          “Guaranty” means the guaranty of each Guarantor set forth in
Section 7.
          “Hazardous Materials” means any chemical, pollutant, radioactive
material or waste, contaminant, waste, material or substance which is
prohibited, limited or regulated by any Environmental Laws.
          “Hedge Agreement” means an Interest Rate Agreement or a Currency
Agreement entered into with a Lender Counterparty.
          “Henderson Lease Documents” as defined in Section 5.9(d).
          “Henderson Legacy Contamination” means the presence or Release of
Hazardous Materials at, on or under or emanating from the owned Real Estate
Asset located in Henderson, Nevada or other real property currently or
previously owned, operated or leased by Holdings or any of its Subsidiaries or
any of their respective predecessors or Affiliates prior to the Petition Date
located in Henderson, Nevada, including all soil and groundwater contamination
present as of the Petition Date or resulting from any leaching, seeping,
migration or other expansion of any such contamination after the Petition Date.
          “Henderson Sale-Leaseback” as defined in Section 5.9(d).
          “Highest Lawful Rate” means the maximum lawful interest rate, if any,
that at any time

22



--------------------------------------------------------------------------------



 



or from time to time may be contracted for, charged, or received under the laws
applicable to any Lender which are presently in effect or, to the extent allowed
by law, under such applicable laws which may hereafter be in effect and which
allow a higher maximum nonusurious interest rate than applicable laws now allow.
          “Historical Financial Statements” means as of the Closing Date,
(i) the audited financial statements of Holdings and its Subsidiaries for the
Fiscal Year ended December 31, 2007, (ii) the unaudited financial statements of
Holdings and its Subsidiaries for the Fiscal Year ended December 31, 2009 and
each of the Fiscal Quarters ended March 31, June 30 and September 30, 2010, and
(iii) the Historical Monthly Statements, and in each case, certified by the
chief financial officer, chief executive officer or chief restructuring officer
of Holdings that they fairly present, in all material respects, the financial
condition of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated.
          “Historical Monthly Statements” means the unaudited financial
statements of Holdings and its Subsidiaries as of the most recent month ended
after the date of the most recent audited financial statements and at least
30 days prior to the Closing Date, consisting of a balance sheet and the related
consolidated statements of income, stockholders’ equity and cash flows, for each
month ended after December 31, 2008 and certified by the chief financial
officer, chief executive officer or chief restructuring officer of Holdings that
they fairly present, in all material respects, the financial condition of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated.
          “Holdings” as defined in the preamble hereto.
          “IFRS” means International Financial Reporting Standards as in effect
from time to time which are adopted by the International Accounting Standards
Board.
          “Increased Amount Date” as defined in Section 2.27.
          “Increased-Cost Lender” as defined in Section 2.20.
          “Increased Rate” as defined in Section 2.27.
          “Indebtedness” means, as applied to any Person, without duplication,
(i) all indebtedness for borrowed money; (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money; (iv) any obligation owed for all or any part of the deferred
purchase price of property or services, including any earn-out obligations
(excluding any such obligations incurred under ERISA), which purchase price is
(a) due more than six months from the date of incurrence of the obligation in
respect thereof or (b) evidenced by a note or similar written instrument;
(v) all indebtedness secured by any Lien on any property or asset owned or held
by that Person regardless of whether the indebtedness secured thereby shall have
been assumed by that Person or is nonrecourse to the credit of that Person;
(vi) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings; (vii) Disqualified Equity Interests, (viii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another; (ix) any obligation of such Person
the primary purpose or intent of which is to provide assurance to an obligee
that the indebtedness of the obligor thereof will be paid or discharged, or any
agreement relating thereto will be complied with, or the holders thereof will be
protected (in whole or in part) against loss in

23



--------------------------------------------------------------------------------



 



respect thereof; (x) any liability of such Person for an obligation of another
through any agreement (contingent or otherwise) (a) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(a) or (b) of this clause (x), the primary purpose or intent thereof is as
described in clause (ix) above; and (xi) all obligations of such Person in
respect of any exchange traded or over the counter derivative transaction,
including under any Interest Rate Agreement or Currency Agreement, in each case,
whether entered into for hedging or speculative purposes or otherwise; provided,
in no event shall obligations under any Hedge Agreement be deemed “Indebtedness”
for any purpose under Section 6.7 unless such obligations relate to a
derivatives transaction which has been terminated.
          “Indemnified Liabilities” means, collectively, any and all liabilities
(including Environmental Liabilities), obligations, losses, damages (including
natural resource damages), penalties, claims (including Environmental Claims),
actions, judgments, suits, costs (including the costs of any investigation,
study, sampling, testing, abatement, cleanup, removal, remediation or other
Remedial Action required under Environmental Law or otherwise reasonably
necessary to remove, remediate, clean up or abate, or otherwise related to the
presence or Release of, any Hazardous Materials), expenses and disbursements of
any kind or nature whatsoever (including the reasonable fees and disbursements
of counsel for Indemnitees in connection with any investigative, administrative
or judicial proceeding or hearing commenced or threatened by any Person, whether
or not any such Indemnitee shall be designated as a party or a potential party
thereto, and any fees or expenses incurred by Indemnitees in enforcing this
indemnity), whether direct, indirect, special or consequential and whether based
on any federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out of (i) this Agreement or the other Credit Documents
or the transactions contemplated hereby or thereby (including the Lenders’
agreement to make the Term Loans, the syndication of the credit facilities
provided for herein or the use or intended use of the proceeds thereof, or any
enforcement of any of the Credit Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)); (ii) any fee letter, work fee or syndication letter delivered by any
Agent or any Lender to Borrower with respect to the transactions contemplated by
this Agreement; (iii) any Environmental Claim or Environmental Liability
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of Holdings or any of its
Subsidiaries; or (iv) any Environmental Legacy Liability.
          “Indemnified Taxes” means any Taxes other than Excluded Taxes.
          “Indemnitee” as defined in Section 10.3.
          “Information” as defined in Section 9.3(a).
          “Initial Approved Budget” as defined in Section 3.1(t).
          “Initial Cash Flow Forecast” as defined in Section 3.1(u).
          “Insolvency Defaulting Lender” means any Lender who (i) has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent, (ii) becomes the
subject of an insolvency, bankruptcy, dissolution, liquidation or reorganization
proceeding, or (iii) becomes the subject of an appointment of a receiver,
intervenor or

24



--------------------------------------------------------------------------------



 



conservator under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect; provided that a Lender
shall not be an Insolvency Defaulting Lender solely by virtue of the ownership
or acquisition by a Governmental Authority or an instrumentality thereof of any
Equity Interest in such Lender or a parent company thereof.
          “Installment” as defined in Section 2.9.
          “Insurance/Condemnation Proceeds Reinvestment Account” means (a) prior
to the Exit Facility Conversion Date, an Escrow Account and (b) on and after the
Exit Facility Conversion Date, a Deposit Account maintained by Borrower with a
financial institution selected by Administrative Agent, which Deposit Account is
subject to a Control Agreement, and which Escrow Account or Deposit Account, as
applicable, shall have no amounts on deposit therein other than with respect to
any Net Insurance/Condemnation Proceeds required to be deposited therein
pursuant to Section 2.11(b); provided that, without the prior written consent of
Administrative Agent, Borrower shall not be permitted to withdraw or transfer
any amounts on deposit in such Insurance/Condemnation Proceeds Reinvestment
Account other than in accordance with Section 2.11(b).
          “Intellectual Property” as defined in the Pledge and Security
Agreement.
          “Intellectual Property Security Agreements” as defined in the Pledge
and Security Agreement.
          “Intercompany Note” means a promissory note substantially in the form
of Exhibit K evidencing Indebtedness owed among Credit Parties and their
Subsidiaries.
          “Interest Coverage Ratio” means the ratio as of the last day of any
Fiscal Quarter of (i) Consolidated Adjusted EBITDAR for the four-Fiscal Quarter
period then ended to (ii) Consolidated Interest Expense for such four-Fiscal
Quarter period.
          “Interest Payment Date” means with respect to (a) any Loan that is a
Base Rate Loan, (i) prior to the Exit Facility Conversion Date, the last day of
each month, commencing on the first such date to occur after the Closing Date,
and (ii) on and after the Exit Facility Conversion Date, each March 31, June 30,
September 30 and December 31 of each year, commencing on the first such date to
occur after the Exit Facility Conversion Date, and in each case the final
maturity date of such Loan; and (b) any Loan that is a Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Loan; provided, in the case
of each Interest Period of longer than (i) one month, at any time prior to the
Exit Facility Conversion Date, “Interest Payment Date” shall also include each
date that is one month, or an integral multiple thereof, after the commencement
of such Interest Period and (ii) three months, at any time on or after the Exit
Facility Conversion Date, “Interest Payment Date” shall also include each date
that is three months, or an integral multiple thereof, after the commencement of
such Interest Period.
          “Interest Period” means, in connection with a Eurodollar Rate Loan, an
interest period of one-, two- or three-months, or, at any time on or after the
Exit Facility Conversion Date, six-months, in each case, as selected by Borrower
in the applicable Funding Notice or Conversion/Continuation Notice,
(i) initially, commencing on the Closing Date or on the Conversion/Continuation
Date thereof, as the case may be; and (ii) thereafter, commencing on the day on
which the immediately preceding Interest Period expires; provided, (a) if an
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest

25



--------------------------------------------------------------------------------



 



Period) shall, subject to clause (c), of this definition, end on the last
Business Day of a calendar month; and (c) no Interest Period with respect to any
portion of the Loans shall extend beyond the Maturity Date.
          “Interest Rate Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement, interest rate
hedging agreement or other similar agreement or arrangement, each of which is
for the purpose of hedging the interest rate exposure associated with Holdings’
and its Subsidiaries’ operations and not for speculative purposes.
          “Interest Rate Determination Date” means, with respect to any Interest
Period, the date that is two Business Days prior to the first day of such
Interest Period.
          “Interim Order” as defined in Section 3.1(v)(i).
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, and any successor
statute.
          “Internally Generated Cash” means, with respect to any period, any
Cash of Holdings or any Subsidiary generated during such period, excluding Net
Asset Sale Proceeds, Net Insurance/Condemnation Proceeds and any Cash that is
generated from an incurrence of Indebtedness, an issuance of Equity Interests or
a capital contribution.
          “Investment” means (i) any direct or indirect purchase or other
acquisition by Holdings or any of its Subsidiaries of, or of a beneficial
interest in, any of the Securities of any other Person (other than a Guarantor
Subsidiary); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by any Subsidiary of Holdings from any Person
(other than Holdings or any Guarantor Subsidiary), of any Equity Interests of
such Person; (iii) any direct or indirect loan, advance (other than advances to
employees for moving, entertainment and travel expenses, drawing accounts and
similar expenditures in the ordinary course of business) or capital
contributions by Holdings or any of its Subsidiaries to any other Person (other
than Holdings or any Guarantor Subsidiary), including all indebtedness and
accounts receivable from that other Person that are not current assets or did
not arise from sales to that other Person in the ordinary course of business and
(iv) all investments consisting of any exchange traded or over the counter
derivative transaction, including any Interest Rate Agreement and Currency
Agreement, whether entered into for hedging or speculative purposes or
otherwise. The amount of any Investment of the type described in clauses (i),
(ii) and (iii) shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.
          “Joinder Agreement” means an agreement substantially in the form of
Exhibit T.
          “Joint Venture” means a joint venture, partnership or other similar
arrangement, whether in corporate, partnership or other legal form; provided, in
no event shall any corporate Subsidiary of any Person be considered to be a
Joint Venture to which such Person is a party.
          “Kwinana Investment” means the payments from Tronox Australia to
Exxaro Sands pursuant to that certain development agreement, dated as of
March 25, 2008, among Exxaro Sands, Tronox Australia, Yalgoo, Tronox LLC,
Synthetic Rutile Holdings Pty Ltd and Pigment Holdings Pty Ltd (for purposes of
this definition, the “Development Agreement”) in order to make any payment to
obtain the proportional interest in the expansion pursuant to the terms of the
Development Agreement.
          “Landlord Consent and Estoppel” means, with respect to any Leasehold
Property, a letter, certificate or other instrument in writing from the lessor
under the related lease, pursuant to which,

26



--------------------------------------------------------------------------------



 



among other things, the landlord consents to the granting of a Mortgage on such
Leasehold Property by the Credit Party tenant, such Landlord Consent and
Estoppel to be in form and substance reasonably acceptable to Collateral Agent
in its reasonable discretion, but in any event sufficient for Collateral Agent
to obtain a Title Policy with respect to such Mortgage.
          “Landlord Personal Property Collateral Access Agreement” means a
Landlord Waiver and Consent Agreement substantially in the form of Exhibit J
with such amendments or modifications as may be reasonably acceptable to
Collateral Agent.
          “Leasehold Property” means any leasehold interest of any Credit Party
as lessee under any lease of real property, other than any such leasehold
interest designated from time to time by Collateral Agent in its sole discretion
as not being required to be included in the Collateral.
          “Lender” means each financial institution listed on the signature
pages hereto as a Lender, and any other Person that becomes a party hereto
pursuant to an Assignment Agreement.
          “Lender Counterparty” means, after the Exit Facility Conversion Date,
each Lender, each Agent and each of their respective Affiliates counterparty to
a Hedge Agreement (including any Person who is an Agent or a Lender (and any
Affiliate thereof) as of the Closing Date but subsequently, whether before or
after entering into a Hedge Agreement, ceases to be an Agent or a Lender, as the
case may be); it being understood and agreed, however, that any such Person
shall, prior to the consummation of each transaction under any such Hedge
Agreement, (a) notify the Collateral Agent in writing of its status as a Lender
Counterparty and (b) if, at the time that such Person enters into such
transaction, such Person is also a party to (or an Affiliate of a party to) the
Replacement Revolving Facility, elect, as between its Lien on the Collateral and
its Lien on the ABL Collateral, which Lien will be a first priority Lien and
which Lien will be a second priority Lien (in each case, subject to Liens
permitted to be prior to such Liens hereunder or under the Replacement Revolving
Facility), which election must be notified to the Collateral Agent in writing
(it being understood and agreed that any such Person that elects to have its
lien on the ABL Collateral be a first priority Lien shall not constitute a
“Lender Counterparty” for purposes of this Agreement).
          “Leverage Ratio” means the ratio as of the last day of any Fiscal
Quarter of (i) Consolidated Total Debt as of such day (excluding any proceeds on
deposit in the Working Capital Escrow Account on such day) to (ii) Consolidated
Adjusted EBITDAR for the four-Fiscal Quarter period ending on such date.
          “Lien” means (i) any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, and
any lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of Securities, any purchase option, call or similar right of a
third party with respect to such Securities.
          “Loan” means a Term Loan.
          “Margin Stock” as defined in Regulation U of the Board of Governors as
in effect from time to time.
          “Material Adverse Effect” means a material adverse effect on and/or
material adverse developments with respect to (i) the business, operations,
properties, assets or financial condition of Holdings and its Subsidiaries taken
as a whole (other than those events typically resulting from the filing of the
Chapter 11 Cases, the announcement of the filing of the Chapter 11 Cases, those
events typically

27



--------------------------------------------------------------------------------



 



resulting from the emergence from the Chapter 11 Cases, or any other events
disclosed in Holdings’ filings with the SEC prior to or on November 17, 2009);
(ii) the ability of the Credit Parties, taken as a whole, to fully and timely
perform their Obligations; (iii) the legality, validity, binding effect or
enforceability against a Credit Party of a Credit Document to which it is a
party; or (iv) the rights, remedies and benefits available to, or conferred
upon, any Agent and any Lender or any Secured Party under any Credit Document.
          “Material Contract” means any contract or other arrangement to which
Holdings or any of its Subsidiaries is a party (other than the Credit Documents
and any Additional Facility Credit Documents) for which breach, nonperformance,
cancellation or failure to renew could reasonably be expected to have a Material
Adverse Effect.
          “Material Real Estate Asset” means (i) (a) any fee-owned Real Estate
Asset having a fair market value in excess of $2,000,000 as of the date of the
acquisition thereof and (b) all Leasehold Properties other than those with
respect to which the aggregate payments under the term of the lease are less
than $1,000,000 per annum or (ii) any Real Estate Asset that Requisite Lenders
acting reasonably have determined is material to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of Holdings
or any Subsidiary thereof, including Borrower.
          “Maturity Date” means the earliest of (i) December 31, 2010 (or
(x) February 15, 2011, if the outer dates for termination of the Plan Support
Agreement and the Equity Commitment Agreement have been extended to a date that
is no earlier than February 15, 2011 or (y) such earlier date that is after
December 31, 2010 but prior to February 15, 2011 if, on such date, either the
Plan Support Agreement or the Equity Commitment Agreement has terminated or
otherwise ceases to be in full force and effect); provided, that if the Exit
Facility Option is exercised pursuant to Section 3.4, such date shall be
extended to the fifth anniversary of the Closing Date, (ii) the date on which
all Loans shall become due and payable in full hereunder, whether by
acceleration or otherwise, and (iii) with respect to the DIP Facility only, the
effective date of any plan of reorganization confirmed by the Bankruptcy Court
in any Chapter 11 Case other than the Plan of Reorganization.
          “Moody’s” means Moody’s Investor Services, Inc.
          “Mortgage” means a Mortgage substantially in the form of Exhibit I, as
it may be amended, restated, supplemented or otherwise modified from time to
time in accordance with the terms thereof.
          “Mortgaged Property” as defined in Section 3.5(v)(i).
          “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
          “NAIC” means The National Association of Insurance Commissioners, and
any successor thereto.
          “Narrative Report” means, with respect to the financial statements for
which such narrative report is required, a narrative report describing the
operations of Holdings and its Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable month, Fiscal
Quarter or Fiscal Year and for the period from the beginning of the then current
Fiscal Year to the end of such period to which such financial statements relate.
          “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an
amount equal to:

28



--------------------------------------------------------------------------------



 



(i) Cash payments (including (x) any Cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable (including by way of
milestone payment) or otherwise, but only as and when so received and (y) any
dividend or other distribution received by a Credit Party in connection with the
sale or disposition of a Non-Core Real Estate Asset by the Joint Venture that
owns such Non-Core Real Estate Asset) received by Holdings or any of its
Subsidiaries from such Asset Sale, minus (ii) any bona fide direct costs
incurred in connection with such Asset Sale (but exclusive of the fees and
expenses of the Committees incurred prior to the Exit Facility Conversion Date),
including (a) income or gains Taxes payable by the seller as a result of any
gain recognized in connection with such Asset Sale, (b) payment of the
outstanding principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by (x) at any time prior to
the Exit Facility Conversion Date, a Lien senior to the Liens securing the DIP
Facility or a Lien on assets not constituting Collateral or (y) at any time on
or after the Exit Facility Conversion Date, any Lien, in each case, on the stock
or assets in question and that is required to be repaid under the terms thereof
as a result of such Asset Sale or a Lien on assets not constituting Collateral
and (c) a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to seller’s indemnities and representations and
warranties to purchaser in respect of such Asset Sale undertaken by Holdings or
any of its Subsidiaries in connection with such Asset Sale; provided that upon
release of any such reserve, the amount released shall be considered Net Asset
Sale Proceeds.
          “Net Insurance/Condemnation Proceeds” means an amount equal to:
(i) any Cash payments or proceeds received by Holdings or any of its
Subsidiaries (a) under any casualty insurance policy in respect of a covered
loss thereunder or (b) as a result of the taking of any assets of Holdings or
any of its Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (ii) (a) any
actual and reasonable costs incurred by Holdings or any of its Subsidiaries in
connection with the adjustment or settlement of any claims of Holdings or such
Subsidiary in respect thereof, and (b) any bona fide direct costs incurred in
connection with any sale of such assets as referred to in clause (i)(b) of this
definition, including income taxes payable as a result of any gain recognized in
connection therewith; provided, however, that clauses (ii)(a) and (b) shall
exclude any fees and expenses of the Committees incurred prior to the Exit
Facility Conversion Date.
          “Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).
          “New Credit Parties” as defined in Section 3.6.
          “New Money Investment” means the proceeds, in an amount not less than
$185,000,000, of (i) the rights offering of the reorganized Holdings in respect
of its common stock and, (ii) to the extent applicable, the commitment by
certain Unsecured Claim Holders to fund and/or backstop the funding of such
rights offering, which rights offering shall be in form and substance
(including, without limitation, the terms of the subscription by and/or backstop
of, the applicable Unsecured Claim Holders) satisfactory to Administrative Agent
in its sole discretion.
          “New Term Loan” as defined in Section 2.27.

29



--------------------------------------------------------------------------------



 



          “New Term Loan Commitment” as defined in Section 2.27.
          “New Term Loan Lender” as defined in Section 2.27.
          “Non-Consenting Lender” as defined in Section 2.20.
          “Non-Core Real Estate Assets” means the surplus real estate held by
Tronox LLC in Henderson, Nevada as set forth on Schedule 1.1(b) and the equity
interests held by Tronox LLC in Basic Management, Inc. and its Subsidiaries,
including, without limitation, the Landwell Company, LP.
          “Non-Public Information” means information which has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD.
          “Non-US Lender” as defined in Section 2.17(c).
          “Note” means a Term Loan Note.
          “Notice” means a Funding Notice, a Withdrawal Certificate or a
Conversion/ Continuation Notice.
          “Obligations” means all obligations of every nature of each Credit
Party, including obligations from time to time owed to Agents (including former
Agents), the Arranger, Lenders or any of them under any Credit Document and
Lender Counterparties under any Hedge Agreement, whether for principal, interest
(including interest which, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), payments for early termination of Hedge
Agreements, fees, expenses, indemnification or otherwise, including all such
Obligations as may be novated in accordance with Section 3.6.
          “Obligee Guarantor” as defined in Section 7.7.
          “Organizational Documents” means (i) with respect to any corporation
or company, its certificate, memorandum or articles of incorporation,
organization or association, as amended, and its by-laws, as amended, (ii) with
respect to any limited partnership, its certificate or declaration of limited
partnership, as amended, and its partnership agreement, as amended, (iii) with
respect to any general partnership, its partnership agreement, as amended, and
(iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended. In the event
any term or condition of this Agreement or any other Credit Document requires
any Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
          “Other Taxes” means any and all present or future stamp or documentary
Taxes or any other excise or property Taxes, charges or similar levies (and
interest, fines, penalties and additions related thereto, but excluding Excluded
Taxes) arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Credit Document.
          “PATRIOT Act” as defined in Section 3.1(p).
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.

30



--------------------------------------------------------------------------------



 



          “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.
          “Permitted Acquisition” means any acquisition at any time by Borrower
or any of its wholly-owned Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Equity
Interests of, or a business line or unit or a division of, any Person; provided,
               (i) immediately prior to, and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;
               (ii) all transactions in connection therewith shall be
consummated, in all material respects, in accordance with all applicable laws
and in conformity with all applicable Governmental Authorizations;
               (iii) in the case of the acquisition of Equity Interests, all of
the Equity Interests (except for any such Securities in the nature of directors’
qualifying shares required pursuant to applicable law) acquired or otherwise
issued by such Person or any newly formed Subsidiary of Borrower in connection
with such acquisition shall be owned 100% by Borrower or a Guarantor Subsidiary
thereof, and Borrower shall have taken, or caused to be taken, as of the date
such Person becomes a Subsidiary of Borrower, each of the actions set forth in
Sections 5.10 and/or 5.11, as applicable;
               (iv) Holdings and its Subsidiaries shall be in compliance with
the financial covenants set forth in Section 6.7 on a pro forma basis after
giving effect to such acquisition as of the last day of the Fiscal Quarter most
recently ended (as determined in accordance with Section 6.7(d));
               (v) if such acquisition is for an aggregate cash purchase price
amount in excess of $5,000,000, Borrower shall have delivered to Administrative
Agent (A) at least 5 Business Days prior to such proposed acquisition, (i) a
Compliance Certificate evidencing compliance with Section 6.7 as required under
clause (iv) above and (ii) all other relevant financial information with respect
to such acquired assets, including the aggregate consideration for such
acquisition and any other information required to demonstrate compliance with
Section 6.7 and (B) promptly upon request by Administrative Agent, (i) a copy of
the purchase agreement related to the proposed Permitted Acquisition (and any
related documents reasonably requested by Administrative Agent) and
(ii) quarterly and annual financial statements of the Person whose Equity
Interests or assets are being acquired for the twelve (12) month period
immediately prior to such proposed Permitted Acquisition, including any audited
financial statements that are available;
               (vi) any Person or assets or division as acquired in accordance
herewith shall be in same business or lines of business in which Borrower and/or
its Subsidiaries are engaged as of the Closing Date or similar or related
businesses;
               (vii) if such Person shall have generated positive cash flow for
the four-Fiscal-Quarter period most recently ended prior to the date of such
acquisition, Holdings shall demonstrate a pro forma Leverage Ratio, after giving
effect to such acquisition, of at least .25% less than the then-applicable
Leverage Ratio permitted as of the last day of the immediately preceding Fiscal
Quarter pursuant to Section 6.7 and otherwise, Holdings shall demonstrate a pro
forma Leverage Ratio, after giving effect to such acquisition, of at least .50%
less than the then-applicable Leverage Ratio permitted as of the last day of the
immediately preceding Fiscal Quarter pursuant to Section 6.7; and

31



--------------------------------------------------------------------------------



 



               (viii) if such acquisition is for an aggregate cash purchase
price amount in excess of $10,000,000, Administrative Agent shall have received
satisfactory evidence that Excess Availability of Holdings and its Subsidiaries
as of the date of consummation of such acquisition (after giving effect to any
payments required in connection with the consummation of such acquisition) is
equal to or greater than $40,000,000.
          “Permitted Holders” means, as of any date of determination, the
Backstop Parties (as defined in the Equity Commitment Agreement) at such time
party to the Equity Commitment Agreement, together with any affiliated fund
under common management or control of any such Backstop Party; provided that
from and after the Exit Facility Conversion Date, the Permitted Holders shall be
the Permitted Holders as of the Exit Facility Conversion Date.
          “Permitted Liens” means each of the Liens permitted pursuant to
Section 6.2.
          “Permitted Reinvestment Period” means (x) in the case of Net Asset
Sale Proceeds received prior to the Exit Facility Conversion Date, the twelve
(12)-month period following the Exit Facility Conversion Date and (y), in the
case of Net Asset Sale Proceeds received on or after the Exit Facility
Conversion Date, the twelve (12) month-period following receipt thereof.
          “Permitted Securitization” means a Securitization that complies with
the following criteria: (i) the cash portion of the initial purchase price paid
by the Securitization Subsidiary to Holdings and its Subsidiaries at closing for
the Securitization Assets is at least 80% of the Fair Market Value of the
Securitization Assets at such time, (ii) the aggregate Investment by Holdings or
any of its Subsidiaries in the Securitization Subsidiary does not exceed the
customary investment required in the securitization market and (iii) the
Seller’s Retained Interest and all proceeds thereof shall constitute Collateral
(to the extent such interest is required to be Collateral hereunder) and all
necessary steps to perfect a security interest in such Seller’s Retained
Interest for the benefit of the Secured Parties are taken by Holdings and its
Subsidiaries. For the avoidance of doubt, if such Securitization is entered into
by a Foreign Subsidiary of Borrower, Seller’s Retained Interest shall not be
required to be Collateral.
          “Permitted Seller Notes” means any promissory note issued by Borrower
or any of its Subsidiaries to a seller in any Permitted Acquisition constituting
part of the purchase price thereof (or to a third party lender in connection
with any Permitted Acquisition); provided that such Indebtedness (i) is on
market terms, (ii) is unsecured, (iii) is expressly subordinated to the prior
payment in full in cash of Obligations on customary terms and conditions
reasonably satisfactory to Administrative Agent and (iv) has a scheduled
maturity of at least six months beyond the scheduled maturity of the Loans.
          “Permitted Transaction” means a one-time transaction pursuant to which
Holdings, the Borrower or any Guarantor effectuates an Investment in (a) all of
the Equity Interests of one or more Persons organized under the laws of any
jurisdiction other than the United States of America, any State thereof or the
District of Columbia and (b) any related assets owned by such Person or an
Affiliate of such Person; provided that (x) each of the conditions set forth in
clauses (i) through (viii) of the definition of “Permitted Acquisition” would be
satisfied as if such transaction constituted a Permitted Acquisition and (y) the
consideration for such transaction shall consist only of (A) the issuance of
Equity Interests and (B) the payment of other consideration to the extent
otherwise permitted under Section 6.6 of this Agreement.
          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint

32



--------------------------------------------------------------------------------



 



Ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and
Governmental Authorities.
          “Petition Date” as defined in the recitals hereto.
          “Plan of Reorganization” means the First Amended Joint Plan Of
Reorganization Of Tronox Incorporated Et Al. Pursuant To Chapter 11 Of The
Bankruptcy Code filed with the Bankruptcy Court on September 1, 2010, as
amended, supplemented or otherwise modified from time to time, and together with
all exhibits, schedules, annexes, supplements and other attachments thereto;
provided that any amendment, supplement or modification to such plan of
reorganization and any exhibit, schedule, annex, supplement or other attachment
thereto shall be consistent with the terms of the Plan Support Agreement, and
the Equity Commitment Agreement and contain such other terms that either (x) are
not inconsistent with, or do not conflict with, the terms of the Credit
Documents, the Interim Order or the Final Order and do not adversely affect the
Lenders’ interests, Liens, rights, remedies, benefits or other protections under
the Credit Documents, Interim Order or Final Order or (y) are acceptable to
Administrative Agent in its sole discretion.
          “Plan Support Agreement” means that certain Plan Support Agreement,
dated as of August 27, 2010, by and among Holdings, the Unsecured Creditors
Committee, certain holders of Senior Notes party thereto, Michael E. Carroll, in
his sole capacity as a member of the Unsecured Creditors Committee and holder of
a Tort Claim (as defined therein), Rio Algom Mining, LLC, in its sole capacity
as a member of the Unsecured Creditors Committee with respect to
Sections 3(a)(v) and 3(a)(vi) thereof only, and the attorneys for certain
parties, as representatives of such parties, in the form attached hereto as
Exhibit L, together with all exhibits, supplements, annexes, schedules and any
other attachments thereto, in each case as amended, restated, supplemented or
otherwise modified from time to time pursuant to the terms of the Plan Support
Agreement and in accordance with Section 6.14 hereof.
          “Platform” as defined in Section 5.1(q).
          “Pledge and Security Agreement” means the Pledge and Security
Agreement to be executed by Borrower and each Guarantor substantially in the
form of Exhibit H, as it may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.
          “Post-Petition” means the time period beginning immediately upon the
filing of the Chapter 11 Cases.
          “Pre-Petition” means the time period prior to the filing of the
Chapter 11 Cases.
          “Pre-Petition Credit Agreement” as defined in the recitals hereto.
          “Prime Rate” means the rate of interest quoted in the print edition of
The Wall Street Journal, Money Rates Section as the Prime Rate (currently
defined as the base rate on corporate loans posted by at least 75% of the
nation’s thirty (30) largest banks), as in effect from time to time. The Prime
Rate is a reference rate and does not necessarily represent the lowest or best
rate actually charged to any customer. Agent or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
          “Principal Office” means, for Administrative Agent, such Person’s
“Principal Office” as set forth on Appendix B, or such other office or office of
a third party or sub-agent, as appropriate, as such Person may from time to time
designate in writing to Borrower, Administrative Agent and each Lender.

33



--------------------------------------------------------------------------------



 



          “Products” means the products developed, researched, manufactured
(including mining and exploring for raw materials for manufacture), distributed,
marketed or sold by the Business, including those set forth on Schedule 1.1(c).
          “Professional Fees” means all accrued, but unpaid professional fees,
costs expenses and disbursements incurred by the Credit Parties and the
Committees.
          “Pro Rata Share” means, with respect to any Lender, the percentage
obtained by dividing (a) the Term Loan Exposure of that Lender by (b) the
aggregate Term Loan Exposure of all Lenders.
          “Projections” as defined in Section 4.8.
          “Public Lenders” means Lenders that do not wish to receive material
non-public information with respect to Holdings, its Subsidiaries or their
securities.
          “Real Estate Asset” means, at any time of determination, any interest
(fee, leasehold or otherwise) then owned by any Credit Party in any real
property.
          “Record Document” means, with respect to any Leasehold Property,
(i) the lease evidencing such Leasehold Property or a memorandum thereof,
executed and acknowledged by the owner of the affected real property, as lessor,
or (ii) if such Leasehold Property was acquired or subleased from the holder of
a Recorded Leasehold Interest, the applicable assignment or sublease document,
executed and acknowledged by such holder, in each case in form sufficient to
give such constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.
          “Recorded Leasehold Interest” means a Leasehold Property with respect
to which a Record Document has been recorded in all places necessary or
desirable, in Collateral Agent’s reasonable judgment, to give constructive
notice of such Leasehold Property to third-party purchasers and encumbrances of
the affected real property.
          “Refinanced Term Loans” as defined in Section 10.5(d).
          “Register” as defined in Section 2.4(b).
          “Regulation D” means Regulation D of the Board of Governors, as in
effect from time to time.
          “Regulation FD” means Regulation FD as promulgated by the U.S.
Securities and Exchange Commission under the Securities Act and Exchange Act as
in effect from time to time.
          “Reinvestment Accounts” means, collectively, the Asset Sale Proceeds
Reinvestment Account and the Insurance/Condemnation Proceeds Reinvestment
Account.
          “Reinvestment Account Escrow Agreement” means an Escrow Agreement
pursuant to which the Asset Sale Proceeds Account or the Insurance/Condemnation
Proceeds Account, as applicable, is maintained prior to the Exit Facility
Conversion Date, as it may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof and in
accordance with Section 6.14 hereof.
          “Related Fund” means, with respect to any Lender that is an investment
fund, any other

34



--------------------------------------------------------------------------------



 



investment fund that invests in commercial loans and that is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
          “Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the Environment (including
the abandonment or disposal of any barrels, containers or other closed
receptacles containing any Hazardous Material), including the migration of any
Hazardous Material through the air, soil, surface water or groundwater.
          “Released Parties” as defined in Section 2.24.
          “Releasing Parties” as defined in Section 2.24.
          “Remaining Proceeds” as defined in Section 2.11(a)(ii).
          “Remedial Action” means (a) “response” as such term is defined in
CERCLA, 42 U.S.C. § 9601(24), and (b) all other actions required pursuant to any
Environmental Law or by any Governmental Authority, voluntarily undertaken or
otherwise reasonably necessary to (i) clean up, investigate, sample, evaluate,
monitor, remediate, remove, correct, contain, treat, abate or in any other way
address any Hazardous Material; (ii) prevent the Release or threat of Release,
or minimize the further Release or migration, of any Hazardous Material; or
(iii) perform studies and investigations in connection with, or as a
precondition to, or to determine the necessity of the activities described in,
clauses (i) or (ii) above.
          “Replacement Facility Agent” means any collateral agent or similar
representative of the secured parties under any Replacement Revolving Facility.
          “Replacement Facility Credit Documents” means, collectively, the
definitive loan documentation governing the Replacement Revolving Facility.
          “Replacement Lender” as defined in Section 2.20.
          “Replacement Revolving Facility” means an asset-based or cash flow
revolving credit facility (including letters of credit and reimbursement
obligations with respect thereto and any Interest Rate Agreements or Currency
Agreements secured thereunder) incurred by Borrower or any Guarantor or a
Permitted Securitization incurred by a Securitization Subsidiary, in each case
secured by Replacement Revolving Liens that are permitted to be incurred
hereunder; provided, that on or before the date on which such Indebtedness is
incurred:
          (a) such Indebtedness is designated by Borrower, in a certificate of
an Authorized Officer delivered to the Collateral Agent, as “Replacement
Revolving Facility”; and
          (b) the collateral agent or other representative with respect to such
Indebtedness, the Collateral Agent, Borrower and each applicable Guarantor, has
duly executed and delivered a Replacement Revolving Intercreditor Agreement.
          “Replacement Revolving Intercreditor Agreement” means an intercreditor
agreement entered into by the Collateral Agent in connection with the
Replacement Revolving Facility, if any, substantially in the form attached
hereto as Exhibit U or containing the terms set forth in Exhibit V or otherwise
in form and substance reasonably satisfactory to Administrative Agent and
Collateral Agent, the applicable Credit Parties party to the subject Replacement
Revolving Facility and the Replacement

35



--------------------------------------------------------------------------------



 



Facility Agent for such Replacement Revolving Facility, as amended,
supplemented, modified, restated, renewed or replaced (whether upon or after
termination or otherwise), in whole or in part from time to time; provided that
in no event shall the Replacement Revolving Intercreditor Agreement provide for
the priority of Liens other than in the manner set forth in the definition of
“Replacement Revolving Liens” without the consent of the Requisite Lenders.
          “Replacement Revolving Liens” means Liens granted to the Replacement
Facility Agent under the Replacement Revolving Facility, at any time, upon
(i) ABL Collateral of Borrower or any Guarantor and (ii) if requested by the
Replacement Facility Agent, Collateral other than ABL Collateral, which Liens in
the case of this clause (ii) are junior in priority to the Liens on such
Collateral purported to be granted pursuant to the Collateral Documents to the
Collateral Agent.
          “Replacement Term Loans” as defined in Section 10.5(d).
          “Requested Settlement Account Withdrawal Date” as defined in
Section 3.2(b).
          “Requested Working Capital Withdrawal Date” as defined in
Section 3.2(a).
          “Requisite Lenders” means, at any time of determination, one or more
Lenders having or holding Term Loan Exposure representing more than 50% of the
aggregate Term Loan Exposure of all Lenders; provided that each Affiliated
Lender is automatically deemed to have voted any Term Loan Exposure held by such
Affiliated Lender in favor of any amendment, waiver, consent or other
modification pro rata according to the aggregate Term Loan Exposure of all
Lenders holding Term Loan Exposure (other than Affiliated Lenders) that have
voted in favor of such amendment, waiver, consent or other modification.
          “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of stock
of Holdings, Borrower or any of their respective Subsidiaries (or any direct or
indirect parent of Borrower or Holdings) now or hereafter outstanding, except a
dividend payable solely in shares of that class of stock to the holders of that
class; (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares of
any class of stock of Holdings or Borrower or any of their respective
Subsidiaries (or any direct or indirect parent thereof) now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Holdings, Borrower or any of their respective Subsidiaries (or any
direct or indirect parent of Borrower or Holdings) now or hereafter outstanding;
(iv) any management or similar fees payable to any equityholders; and (v) any
payment or prepayment of principal of, premium, if any, or interest on, or
redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, the Senior Notes
and the Permitted Seller Notes.
          “Restructuring Costs” means any and all of (i) costs and expenses in
respect of the termination or settlement of executory contracts, (ii) other
non-Cash charges in respect of other Pre-Petition obligations,
(iii) professional costs, fees and expenses incurred by Holdings, Borrower or
its Subsidiaries in connection with the Chapter 11 Cases, (iv) fees, costs and
expenses in connection with any plant shutdown, (v) severance costs incurred in
connection with any workforce reduction and (vi) fees, costs and expenses with
respect to any management incentive, employee retention or similar plans to the
extent approved by the Bankruptcy Court, in each case solely to the extent
incurred prior to the Exit Facility Conversion Date or incurred after the Exit
Facility Conversion Date but relating solely to implementation of the Plan of
Reorganization.
          “Sale Order” as defined in Section 5.20.

36



--------------------------------------------------------------------------------



 



          “S&P” means Standard & Poor’s, a Division of The McGraw -Hill
Companies, Inc.
          “Secured Parties” means the Agents, Lenders and the Lender
Counterparties and shall include, without limitation, all former Agents and
Lenders and Lender Counterparties to the extent that any Obligations owing to
such Persons were incurred while such Persons were Agents, Lenders or Lender
Counterparties and such Obligations have not been paid or satisfied in full.
          “Securities” means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Securitization” means any transaction or series of transactions
entered into by a Subsidiary of Borrower pursuant to which such Subsidiary
sells, conveys, assigns, grants an interest in or otherwise transfers to a
Securitization Subsidiary, Securitization Assets (and/or grants a security
interest in such Securitization Assets transferred or purported to be
transferred to such Securitization Subsidiary), and which Securitization
Subsidiary finances the acquisition of such Securitization Assets with the cash
proceeds of Indebtedness permitted to be incurred by such Securitization
Subsidiary or the realization of proceeds from the Securitization Assets in the
ordinary course of business, or any similar arrangement with respect to the
monetization of receivables reasonably acceptable to Administrative Agent, it
being understood that a Securitization may involve periodic transfers or pledges
of accounts receivable in which new Securitization Assets, or interests therein,
are transferred or pledged upon collection of previously transferred or pledged
Securitization Assets, or interests therein; provided that any such transactions
shall otherwise comply with the requirements of this Agreement relating to
Securitizations.
          “Securitization Assets” means any accounts receivable owed to a
Subsidiary of Borrower (whether now existing or arising or acquired in the
future) arising in the ordinary course of business from the sale of goods or
services, all collateral securing such accounts receivable, all contracts and
contract rights and all guarantees or other obligations in respect of such
accounts receivable, all proceeds of such accounts receivable and other assets
(including contract rights) which are of the type customarily transferred or in
respect of which security interests are customarily granted in connection with
securitizations of accounts receivable and which are sold, transferred or
otherwise conveyed by such Subsidiary to a Securitization Subsidiary.
          “Securitization Subsidiary” means a Subsidiary of Borrower that
engages in no activities other than in connection with the financing of accounts
receivable and that is designated by the board of directors (or similar
governing body) of Holdings (as provided below) as a Securitization Subsidiary
and: (1) has no Indebtedness or other Obligations (contingent or otherwise)
that: (a) are guaranteed by Holdings, Borrower or any of its Subsidiaries;
(b) are recourse to or obligate Holdings, Borrower or any of its Subsidiaries in
any way or create a Lien on, or otherwise encumber or restrict, the Collateral
in any way; or (c) subjects any property or assets of Holdings, Borrower or any
of its Subsidiaries, directly or indirectly, contingently or otherwise, to the
satisfaction thereof; (2) has no contract, agreement, arrangement or undertaking
(except in connection with a Permitted Securitization) with Holdings, Borrower
or any of its Subsidiaries other than on terms no less favorable to Holdings,
Borrower or such Subsidiaries than those that might be obtained at the time from
Persons that are not Affiliates of Borrower, other than fees payable in the
ordinary course of business in connection with

37



--------------------------------------------------------------------------------



 



servicing accounts receivables; (3) neither Holdings, Borrower nor any of its
Subsidiaries has any obligation to maintain or preserve the Securitization
Subsidiary’s financial condition or cause the Securitization Subsidiaries to
achieve certain levels of operating results and (4) does not commingle its funds
or assets with those of Borrower or any other Credit Party, in each case, other
than Standard Securitization Undertakings. Any such designation by the board of
directors (or similar governing body) of Holdings will be evidenced to
Administrative Agent by filing with Administrative Agent a certified copy of the
resolution of the board of directors (or similar governing body) of Holdings
giving effect to such designation and an officers’ certificate certifying, to
such officer’s knowledge and belief after consulting with counsel, that such
designation complied with the foregoing conditions.
          “Seller’s Retained Interest” means the debt or equity interests held
by a Subsidiary of Borrower in a Securitization Subsidiary to which
Securitization Assets have been transferred, including any such debt or equity
received as consideration for or as a portion of the purchase price for the
Securitization Assets transferred, or any other instrument through which a
Subsidiary of Borrower has rights to or receives distributions in respect of any
residual or excess interest in the Securitization Assets.
          “Senior Note Indenture” means the Senior Note Indenture entered into
by Borrower and Tronox Finance Corp., a Delaware corporation, in connection with
the issuance of Senior Notes, as the same may be amended, restated,
supplemented, replaced or otherwise modified from time to time in accordance
with Section 6.15.
          “Senior Notes” means the 9.5% senior unsecured notes of Borrower and
Tronox Finance Corp., a Delaware corporation, due November 28, 2012 issued from
time to time pursuant to the Senior Note Indenture.
          “Settlement Account Escrow Agreement” means the Escrow and Security
Agreement (Settlement) substantially in the form of Exhibit R or otherwise on
terms and conditions satisfactory to Administrative Agent in its sole
discretion, as it may be amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof.
          “Settlement Account Withdrawal” as defined in Section 3.2(b).
          “Settlement Escrow Account” means an Escrow Account maintained in
accordance with the Settlement Account Escrow Agreement which shall have no
amounts on deposit therein other than the amounts required to be on deposit
therein pursuant to Section 3.1(x) and which amounts shall be available solely
to fund a portion of the Custodial Trusts on the Exit Facility Conversion Date.
          “Solvency Certificate” means a Solvency Certificate of the chief
financial officer, if any (or alternatively chief executive officer or chief
restructuring officer) of Holdings substantially in the form of Exhibit F-2.
          “Solvent” means, with respect to a Person, that as of the date of
determination, both (i) (a) the sum of such Person’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Person’s
present assets; (b) such Person’s capital is not unreasonably small in relation
to its business as contemplated on the Exit Facility Conversion Date and
reflected in the Projections; and (c) such Person has not incurred and does not
intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) such Person is “solvent” within the meaning
given that term and similar terms under the Bankruptcy Code and applicable laws
relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents

38



--------------------------------------------------------------------------------



 



the amount that can reasonably be expected to become an actual or matured
liability (irrespective of whether such contingent liabilities meet the criteria
for accrual under Statement of Financial Accounting Standard No. 5).
          “Standard Securitization Undertakings” means representations,
warranties, covenants, repurchase obligations and indemnities entered into by
Holdings, Borrower or any of its Subsidiaries which are customary for a seller
or servicer of assets transferred in connection with a Securitization.
          “Subject Transaction” as defined in Section 6.7(d).
          “Subsidiary” means with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, in determining the percentage of ownership interests of any
Person controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
          “Syndication Agent” as defined in the preamble hereto.
          “Tax” means any present or future tax, levy, impost, duty, assessment,
charge, fee, deduction or withholding of any nature imposed by a Governmental
Authority.
          “Term Loan” means a Term Loan made by a Lender to Borrower pursuant to
Section 2.1(a).
          “Term Loan Commitment” means the commitment of a Lender to make or
otherwise fund a Term Loan on the Closing Date, and “Term Loan Commitments”
means such commitments of all Lenders in the aggregate. The amount of each
Lender’s Term Loan Commitment is set forth on Appendix A or in the applicable
Assignment Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Term Loan Commitments
as of the Closing Date is $425,000,000.
          “Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of any of the Term Loans, the
Term Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.
          “Term Loan Note” means a promissory note in the form of Exhibit B, as
it may be amended, restated, supplemented or otherwise modified from time to
time.
          “Term Priority Collateral” means Collateral other than the ABL
Collateral.
          “Terminated Lender” as defined in Section 2.20.
          “Title Policy” as defined in Section 3.5(v)(iv).
          “Tiwest Joint Venture” means the joint venture arrangement governed by
the Tiwest Joint Venture Agreements.

39



--------------------------------------------------------------------------------



 



          “Tiwest Joint Venture Agreements” means, collectively, (a) that
certain Cooljarloo Mining Joint Venture Agreement, dated as of November 3, 1988,
by and among Yalgoo, Tronox Australia and the other parties thereto, as amended
by that certain Amending Deed to the Cooljarloo Mining Joint Venture Agreement,
dated as of March 26, 1991, by and among Yalgoo, Tronox Australia and the other
parties thereto; (b) that certain Processing Joint Venture Agreement, dated as
of November 3, 1988, by and among Yalgoo, Tronox Australia and the other parties
thereto, as amended by that certain Amending Deed to the Processing Joint
Venture Agreement, dated as of March 26, 1991, by and among Yalgoo, Tronox
Australia and the other parties thereto as further amended by the Supplemental
Deed to Processing Joint Venture Agreement, dated June 30, 2008, by and among
Yalgoo, Tronox Australia, Exxaro Sands and the other parties; (c) that certain
Jurien Exploration Joint Venture Agreement, dated as of March 9, 1989, by and
among Exxaro Sands, Tific Pty Ltd, Tronox Australia and the other parties
thereto; (d) that certain Co-Operation Deed, dated as of November 3, 1988, by
and among Exxaro Sands, Tronox Australia and the other parties thereto; (e) that
certain Operations Management Agreement, dated as of December 16, 1988, as
amended by that certain Supplemental Deed to the Operations Management
Agreement, dated as of July 23, 2008, by and among Yalgoo, Tronox Australia and
the other parties thereto; (f) that certain Development Agreement, dated
March 25, 2008, by and among Tronox LLC, Tronox Australia, Yalgoo, Exxaro Sands
and other parties thereto; (g) that certain Mineral Sands (Cooljarloo) Mining
and Processing Agreement, dated November 8, 1988, by and among the State of
Western Australia, Yalgoo, Tronox Australia, and the other parties thereto and
(h) any other agreements related thereto.
          “Transaction Costs” means the fees, costs and expenses payable by
Holdings, Borrower or any of Borrower’s Subsidiaries in connection with the
transactions contemplated by the Existing DIP Credit Agreement, the Credit
Documents or any Additional Credit Facility Documents, including any success or
transaction fees payable by Holdings to its advisors and to the advisors engaged
by or on behalf of the Committees.
          “Transactions” means, collectively, (i) the refinancing of the
Existing Indebtedness and (ii) the entering into of the Credit Documents.
          “Tronox Australia” means Tronox Western Australia Pty Ltd, a company
incorporated under the laws of Western Australia.
          “Tronox Luxembourg” as defined in the recitals hereto.
          “Trust Payments” means the cash payments required to be made to the
Custodial Trusts in accordance with the Plan of Reorganization.
          “Type of Loan” means either a Base Rate Loan or a Eurodollar Rate
Loan.
          “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
          “Unsecured Claim Holders” means holders of unsecured claims of the
Credit Parties that are members of the Ad Hoc Committee appointed in the
Chapter 11 Cases.
          “Unsecured Creditors Committee” means the official committee of
unsecured creditors appointed in the Chapter 11 Cases.
          “U.S. Lender” as defined in Section 2.17(c).

40



--------------------------------------------------------------------------------



 



               “Variance Report” as defined in Section 5.1(e).
               “Verve Sale-Leaseback” means any sale-leaseback of the Verve
co-generation facility located in Western Australia.
               “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing: (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (b) the then outstanding principal
amount of such Indebtedness.
               “Withdrawal Certificate” means a certificate in the form attached
to the Working Capital Account Escrow Agreement or the Settlement Account Escrow
Agreement, as applicable.
               “Working Capital Account Escrow Agreement” means the Escrow and
Security Agreement (Working Capital) substantially in the form of Exhibit S or
otherwise on terms and conditions satisfactory to Administrative Agent in its
sole discretion, as it may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof and in
accordance with Section 6.14 hereof.
               “Working Capital Escrow Account” means an Escrow Account
maintained in accordance with the Working Capital Account Escrow Agreement which
shall have no amounts on deposit therein other than the amounts required to be
on deposit therein pursuant to Section 3.1(x); provided that, without the prior
written consent of Administrative Agent, Borrower shall not be permitted to
withdraw or transfer any amounts on deposit in such Working Capital Escrow
Account other than in accordance with Section 3.1(x).
               “Working Capital Escrow Amount” means $90,000,000, subject to any
adjustment or reduction pursuant to the terms and conditions hereof.
               “Working Capital Withdrawal” as defined in Section 3.2(a).
               “Yalgoo” means Yalgoo Minerals Pty. Ltd., a company organized
under the laws of Western Australia.
          1.2. Accounting Terms.
               (a) Except as otherwise expressly provided herein, all accounting
terms not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP. Financial statements and other information required to be
delivered by Holdings to Lenders pursuant to Section 5.1(a), 5.1(b) and 5.1(c)
shall be prepared in accordance with GAAP as in effect at the time of such
preparation (and delivered together with the reconciliation statements provided
for in Section 5.1(e), if applicable). Subject to the foregoing, calculations in
connection with the definitions, covenants and other provisions hereof shall
utilize accounting principles and policies in conformity with those used to
prepare the Historical Financial Statements.
               (b) If at any time any change in GAAP or adoption of fresh-start
accounting would affect the computation of any financial ratio or requirement
set forth in this Agreement and either Borrower or Requisite Lenders shall so
request, Administrative Agent and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such

41



--------------------------------------------------------------------------------



 



change in GAAP (subject to the approval of Requisite Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP, as applicable, prior to such change therein and
(ii) Borrower shall provide the reconciliation statements required by
Section 5.1(g).
          1.3. Interpretation, Etc. Any of the terms defined herein may, unless
the context otherwise requires, be used in the singular or the plural, depending
on the reference. References herein to any Section, Appendix, Schedule or
Exhibit shall be to a Section, an Appendix, a Schedule or an Exhibit, as the
case may be, hereof unless otherwise specifically provided. The use herein of
the word “include” or “including”, when following any general statement, term or
matter, shall not be construed to limit such statement, term or matter to the
specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation” or “but not limited to” or words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that fall within the broadest possible scope of such general statement,
term or matter. The terms lease and license shall include sub-lease and
sub-license, as applicable.
          SECTION 2. LOANS
          2.1. Term Loans.
               (a) Term Loan Commitments. Subject to the terms and conditions
hereof, each Lender severally agrees to make, on the Closing Date, a Term Loan
to Borrower in an amount equal to the amount of such Lender’s Term Loan
Commitment. Borrower may make only one borrowing under the Term Loan Commitment,
which shall be on the Closing Date. Any amount borrowed under this Section 2.1
and subsequently repaid or prepaid may not be reborrowed. Subject to Sections
2.10 and 2.11, all amounts owed hereunder with respect to the Loans shall be
paid in full no later than the Maturity Date. Each Lender’s Term Loan Commitment
shall terminate immediately and without further action on the Closing Date after
giving effect to the funding of such Lender’s Term Loan Commitment on such date.
               (b) Borrowing Mechanics for Loans. Borrower shall deliver to
Administrative Agent a fully executed Funding Notice no later than one Business
Day prior to the Closing Date or such shorter period of time acceptable to
Administrative Agent. Promptly upon receipt by Administrative Agent of such
Funding Notice, Administrative Agent shall notify each Lender of the proposed
borrowing.
          2.2. [Intentionally Omitted].
          2.3. Use of Proceeds. The proceeds of the Term Loans shall be applied
by Borrower to repay the Existing Indebtedness of the Credit Parties in full. No
portion of the proceeds of the Loans shall be used (x) in any manner that causes
or might cause the borrowing of the Loans or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors or
any other regulation thereof or to violate the Exchange Act or (y) to
collateralize or secure Borrower’s Hedging Agreements or any other hedging
arrangements. Nothing herein shall in any way prejudice or prevent any Agent or
the Lenders from objecting, for any reason, to any requests, motions, or
applications made in the Bankruptcy Court, including any application of final
allowances of compensation for services rendered or reimbursement of expenses
incurred under Sections 105(a), 330 or 331 of the Bankruptcy Code, by any party
in interest. Borrower and its Subsidiaries shall not use the proceeds of the
Loans (i) for any purpose that is prohibited under the Bankruptcy Code or by the
Interim or Final Order, which ever is then in effect, or (ii) to commence or
prosecute or join in any action against any Agent or Lender seeking (x) to
avoid, subordinate or recharacterize the Obligations or any of the Collateral
Agent’s Liens, (y) any monetary, injunctive or other affirmative relief against
any Agent or Lender or their Collateral in

42



--------------------------------------------------------------------------------



 



connection with the Credit Documents, or (z) to prevent or restrict the exercise
by any Agent or Lender of any of their respective rights or remedies under the
Credit Documents.
          2.4. Evidence of Debt; Register; Lenders’ Books and Records; Notes.
               (a) Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrower
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Borrower’s Obligations in respect of any applicable Loans; and provided further,
in the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.
               (b) Register. Administrative Agent (or its agent or sub-agent
appointed by it) shall maintain at its Principal Office a register for the
recordation of the names and addresses of Lenders and the Loans of each Lender
from time to time (the “Register”). The Register shall be available for
inspection by Borrower or any Lender (with respect to any entry relating to such
Lender’s Loans) at any reasonable time and from time to time upon reasonable
prior notice. Administrative Agent shall record, or shall cause to be recorded,
in the Register the Loans in accordance with the provisions of Section 10.6, and
each repayment or prepayment in respect of the principal amount of the Loans,
and any such recordation shall be conclusive and binding on Borrower and each
Lender, absent manifest error; provided, failure to make any such recordation,
or any error in such recordation, shall not affect any Borrower’s Obligations in
respect of any Loan. Borrower hereby designates Administrative Agent to serve as
Borrower’s agent solely for purposes of maintaining the Register as provided in
this Section 2.4, and Borrower hereby agrees that, to the extent Administrative
Agent serves in such capacity, Administrative Agent and its officers, directors,
employees, agents, sub-agents and affiliates shall constitute “Indemnitees.”
               (c) Notes. If so requested by any Lender by written notice to
Borrower (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date or at any time thereafter, Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after Borrower’s receipt of such notice) a Note or Notes to
evidence such Lender’s Loan, payable to such Lender or its registered assigns.
          2.5. Interest on Loans.
               (a) Except as otherwise set forth herein, each Loan shall,
subject to Section 2.27, bear interest on the unpaid principal amount thereof
from the date made through repayment (whether by acceleration or otherwise)
thereof as follows:
               (1) if a Base Rate Loan, at the Base Rate plus the Applicable
Margin; or
               (2) if a Eurodollar Rate Loan, at the Adjusted Eurodollar Rate
plus the Applicable Margin.
               (b) The basis for determining the rate of interest with respect
to any Loan, and the Interest Period with respect to any Eurodollar Rate Loan,
shall be selected by Borrower and notified to Administrative Agent and Lenders
pursuant to a Funding Notice or Conversion/Continuation Notice, as the case may
be. If on any day a Loan is outstanding with respect to which a Funding Notice
or

43



--------------------------------------------------------------------------------



 



Conversion/Continuation Notice has not been delivered to Administrative Agent in
accordance with the terms hereof specifying the applicable basis for determining
the rate of interest, then for that day such Loan shall be a Base Rate Loan.
               (c) In connection with Eurodollar Rate Loans there shall be no
more than five (5) Interest Periods outstanding at any time. In the event
Borrower fails to specify between a Base Rate Loan or a Eurodollar Rate Loan in
the applicable Funding Notice or the applicable Conversion/Continuation Notice,
such Loan (if outstanding as a Eurodollar Rate Loan) will be automatically
converted into a Base Rate Loan on the last day of the then-current Interest
Period for such Loan (or if outstanding as a Base Rate Loan will remain as, or
(if not then outstanding) will be made as, a Base Rate Loan). In the event
Borrower fails to specify an Interest Period for any Eurodollar Rate Loan in the
applicable Funding Notice or the applicable Conversion/Continuation Notice,
Borrower shall be deemed to have selected an Interest Period of one month. As
soon as practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall, absent manifest error, be final, conclusive and binding upon all parties)
the interest rate that shall apply to the Eurodollar Rate Loans for which an
interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to Borrower and each Lender.
               (d) Interest payable pursuant to Section 2.5(a) shall be computed
(i) in the case of Base Rate Loans on the basis of a 365-day or 366-day year, as
the case may be, and (ii) in the case of Eurodollar Rate Loans, on the basis of
a 360-day year, in each case for the actual number of days elapsed in the period
during which it accrues. In computing interest on any Loan, the date of the
making of such Loan or the first day of an Interest Period applicable to such
Loan or, with respect to a Loan, the last Interest Payment Date with respect to
such Loan or, with respect to a Base Rate Loan being converted from a Eurodollar
Rate Loan, the date of conversion of such Eurodollar Rate Loan to such Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted to a Eurodollar Rate Loan, the
date of conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the
case may be, shall be excluded; provided, if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.
               (e) Except as otherwise set forth herein, interest on each Loan
(i) shall accrue on a daily basis and shall be payable in arrears on each
Interest Payment Date with respect to interest accrued on and to each such
payment date; (ii) shall accrue on a daily basis and shall be payable in arrears
upon any prepayment of that Loan, whether voluntary or mandatory, to the extent
accrued on the amount being prepaid; and (iii) shall accrue on a daily basis and
shall be payable in arrears at maturity of the Loans, including final maturity
of the Loans; provided, however, with respect to any voluntary prepayment of a
Base Rate Loan, accrued interest shall instead be payable on the applicable
Interest Payment Date.
          2.6. Conversion/Continuation.
               (a) Subject to Section 2.15 and so long as no Default or Event of
Default shall have occurred and then be continuing, Borrower shall have the
option:
               (i) to convert at any time all or any part of any Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount from
one Type of Loan to another Type of Loan; provided, a Eurodollar Rate Loan may
only be converted on the expiration of the Interest Period applicable to such
Eurodollar Rate Loan unless Borrower shall pay all amounts due under
Section 2.15 in connection with any such conversion; or

44



--------------------------------------------------------------------------------



 



               (ii) upon the expiration of any Interest Period applicable to any
Eurodollar Rate Loan, to continue all or any portion of such Loan equal to
$5,000,000 and integral multiples of $1,000,000 in excess of that amount as a
Eurodollar Rate Loan.
               (b) Subject to Section 3.2(c), Borrower shall deliver a
Conversion/ Continuation Notice to Administrative Agent no later than 10:00 a.m.
(New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a Eurodollar Rate Loan).
Except as otherwise provided herein, a Conversion/Continuation Notice for
conversion to, or continuation of, any Eurodollar Rate Loans shall be
irrevocable on and after the related Interest Rate Determination Date, and
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.
          2.7. Default Interest. Upon the occurrence and during the continuance
of an Event of Default, and without further notice, motion or application to,
hearing before, or order from the Bankruptcy Court, the principal amount of all
Loans outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest (including post-petition interest in any proceeding
under the Bankruptcy Code or other applicable bankruptcy laws) payable on demand
at a rate that is 2% per annum in excess of the interest rate otherwise payable
hereunder with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans); provided, in the case of
Eurodollar Rate Loans, upon the expiration of the Interest Period in effect at
the time any such increase in interest rate is effective such Eurodollar Rate
Loans shall thereupon become Base Rate Loans and shall thereafter bear interest
payable upon demand at a rate which is 2% per annum in excess of the interest
rate otherwise payable hereunder for Base Rate Loans. Payment or acceptance of
the increased rates of interest provided for in this Section 2.7 is not a
permitted alternative to timely payment and shall not constitute a waiver of any
Event of Default or otherwise prejudice or limit any rights or remedies of
Administrative Agent or any Lender.
          2.8. Fees; Call Premium.
               (a) Borrower agrees to pay on the Closing Date to each Lender
party to this Agreement on the Closing Date, as fee compensation for the funding
of such Lender’s Loan, a closing fee in an amount equal to 1.0% of the stated
principal amount of such Lender’s Term Loan to be funded on the Closing Date.
               (b) [Reserved.]
               (c) [Reversed.]
               (d) [Reserved.]
               (e) In the event all or any portion of the Loans are repaid for
any reason (other than any repayments pursuant to Section 2.9 or Section 2.11(b)
or (e)) (or repriced or effectively refinanced through any amendment of this
Agreement) after the Closing Date, such repayments or repricings will be made at
(i) 101.0% of the principal amount of the Loans repaid or repriced if such
repayment or repricing occurs on or prior to the date that is twelve months
after the Closing Date, and (ii) at par thereafter.
               (f) In addition to any of the foregoing fees, Borrower agrees to
pay to Agents such other fees in the amounts and at the times separately agreed
upon.

45



--------------------------------------------------------------------------------



 



          2.9. Scheduled Payments. Commencing on March 31, 2011, the principal
amounts of the Term Loans shall be repaid in consecutive quarterly installments
of 0.25% of the principal amount of such Term Loans with the remaining principal
amount of the outstanding Term Loans together with all other amounts owed
hereunder with respect thereto to be paid in full no later than the Maturity
Date. Notwithstanding the foregoing, each scheduled payment of the principal
amount of the Term Loans, including on the Maturity Date (each such payment, an
“Installment”) shall be reduced in connection with any voluntary or mandatory
prepayments of the Loans in accordance with Sections 2.10, 2.11 and 2.12, as
applicable.
          2.10. Voluntary Prepayments.
               (a) Any time and from time to time:
               (i) with respect to Base Rate Loans, Borrower may prepay any such
Loans on any Business Day in whole or in part, in an aggregate minimum amount of
$1,000,000 and integral multiples of $1,000,000 in excess of that amount; and
               (ii) with respect to Eurodollar Rate Loans, Borrower may prepay
any such Loans on any Business Day in whole or in part in an aggregate minimum
amount of $1,000,000 and integral multiples of $1,000,000 in excess of that
amount.
               (b) All such prepayments shall be made:
               (i) upon not less than one Business Day’s prior written or
telephonic notice in the case of Base Rate Loans; and
               (ii) upon not less than three Business Days’ prior written or
telephonic notice in the case of Eurodollar Rate Loans;
in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed by delivery of
written notice thereof to Administrative Agent (and Administrative Agent will
promptly transmit such original notice for Loans by telefacsimile or telephone
to each Lender). Upon the giving of any such notice, the principal amount of the
Loans specified in such notice shall become due and payable on the prepayment
date specified therein. Any such voluntary prepayment shall be applied as
specified in Section 2.12(a).
          2.11. Mandatory Prepayments.
               (a) Asset Sales.
          (i) No later than the first Business Day following the date of receipt
by Holdings or any of its Subsidiaries of any Net Asset Sale Proceeds (other
than Net Asset Sale Proceeds contemplated in clause (ii) below), Borrower shall
prepay the Loans as set forth in Section 2.12(b) in an aggregate amount equal to
such Net Asset Sale Proceeds; provided, that (A) no prepayment shall be required
pursuant to this Section 2.11(a)(i) in respect of such Net Asset Sale Proceeds
(other than with respect to the Net Asset Sale Proceeds of the sale of any
Non-Core Real Estate Assets) in an aggregate amount not to exceed $35,000,000
from the Closing Date through the applicable date of determination so long as
Holdings shall have delivered to Administrative Agent no later than the first
Business Day following the date of receipt of such Net Asset Sale Proceeds a
certificate of an Authorized Officer certifying that (x) no Default or Event of
Default has occurred and is continuing, and (y) Holdings and its Subsidiaries
intend to

46



--------------------------------------------------------------------------------



 



reinvest (or commit in writing to reinvest) such Net Asset Sale Proceeds in
Collateral of Borrower and its Subsidiaries (other than ABL Collateral) during
the Permitted Reinvestment Period and (B) no prepayment shall be required
pursuant to this Section 2.11(a)(i) in respect of the Net Asset Sale Proceeds of
the sale of the Non-Core Real Estate Assets in an amount not to exceed
$50,000,000 from the Closing Date through the applicable date of determination,
so long as Holdings shall have delivered to Administrative Agent no later than
the first Business Day following the date of receipt of such Net Asset Sale
Proceeds a certificate of an Authorized Officer certifying that (x) no Default
or Event of Default has occurred and is continuing, and (y) Holdings and its
Subsidiaries intend to reinvest (or commit in writing to reinvest) such Net
Asset Sale Proceeds in the business of Borrower and its Subsidiaries during the
Permitted Reinvestment Period; provided further, (A) all such Net Asset Sale
Proceeds shall be held in the Asset Sale Proceeds Reinvestment Account pending
reinvestment in accordance with this Section 2.11(a)(i) until the earlier of
(x) the expiration of the applicable Permitted Reinvestment Period or, solely to
the extent that such Net Asset Sale Proceeds have been committed in writing to
be invested during such Permitted Reinvestment Period, ninety days after the
expiration of such Permitted Reinvestment Period, and (y) the Maturity Date and
(B) on and after the delivery by Administrative Agent of a Carve-Out Event
Notice in accordance with Section 8.2, all such Net Asset Sale Proceeds (up to
the amount of the Carve-Out Cap) shall be deposited into the Carve-Out Account
and shall be reserved for payment of amounts due and owing to Committees in
accordance with Section 8.2; provided, however, that any Net Asset Sale Proceeds
received by a Foreign Subsidiary of Borrower from a sale or other disposition of
property or assets otherwise permitted under the Credit Documents shall be
excluded from this prepayment obligation to the extent applicable law or
regulation prohibits transfer of such proceeds to Borrower or a Guarantor or
such transfer would render such Foreign Subsidiary insolvent or reasonably
likely to become insolvent or result in an adverse tax consequence; provided,
further, if such Net Asset Sale Proceeds received by a Foreign Subsidiary of
Borrower are not subject to the restrictions described in the immediately
preceding proviso, the Borrower shall cause such Foreign Subsidiary to
distribute such Net Asset Sale Proceeds to the Borrower promptly after receipt
thereof.
               (ii) No later than the first Business Day following the date of
receipt by Holdings or any of its Subsidiaries of any Net Asset Sale Proceeds
received pursuant to the transactions contemplated by Section 6.8(m), Borrower
shall prepay the Loans as set forth in Section 2.12(b) in an aggregate amount
equal to 100% of such Net Asset Sale Proceeds; provided that, (A) if Holdings
has delivered to Administrative Agent, no later than the first Business Day
following the date of receipt of such Net Asset Sale Proceeds a certificate of
an Authorized Officer certifying that (x) no Default or Event of Default has
occurred and is continuing, and (y) Holdings and its Subsidiaries intend to (A)
reinvest (or commit in writing to reinvest) up to 50% of such Net Asset Sale
Proceeds (such amount of Net Asset Sale Proceeds, the “Remaining Proceeds”) in
Collateral of Borrower and its Subsidiaries (other than ABL Collateral) during
the Permitted Reinvestment Period and/or (B) use such Remaining Proceeds to pay
Taxes required to be paid on the portion of such Net Asset Sale Proceeds prepaid
pursuant to this Section 2.11(a)(ii), then the Borrower shall not be required to
make the foregoing prepayment with the Remaining Proceeds; provided, however,
that all such Remaining Proceeds shall, (1) to the extent applicable law or
regulation does not prohibit transfer of such Remaining Proceeds to the Asset
Sale Proceeds Reinvestment Account or such transfer to the Asset Sale Proceeds
Reinvestment Account would not render such Foreign Subsidiary insolvent or
reasonably likely to become insolvent and would not result in an adverse tax
consequence, be transferred to and held in the Asset Sale Proceeds Reinvestment
Account pending reinvestment and/or payment of applicable Taxes in accordance
with this Section 2.11(a)(i) until the earlier of (x) the expiration of the
applicable Permitted Reinvestment Period or, solely to the extent that such Net
Asset Sale

47



--------------------------------------------------------------------------------



 



Proceeds have been committed in writing to be invested during such Permitted
Reinvestment Period, ninety days after the expiration of such Permitted
Reinvestment Period, and (y) the Maturity Date or, (2) to the extent applicable
law or regulation prohibits transfer of such Remaining Proceeds to the Asset
Sale Proceeds Reinvestment Account or such transfer to the Asset Sale Proceeds
Reinvestment Account would render such Foreign Subsidiary insolvent or
reasonably likely to become insolvent and would result in an adverse tax
consequence, then such Remaining Proceeds shall be segregated by the applicable
Subsidiary of the Borrower in a separate account of such Subsidiary and shall
not be commingled with any other assets of such Subsidiary pending reinvestment
and/or payment of applicable Taxes in accordance with this Section 2.11(a)(i)
until the earlier of (x) the expiration of the applicable Permitted Reinvestment
Period or, solely to the extent that such Net Asset Sale Proceeds have been
committed in writing to be invested during such Permitted Reinvestment Period,
ninety days after the expiration of such Permitted Reinvestment Period, and
(y) the Maturity Date.
               (b) Insurance/Condemnation Proceeds. No later than the first
Business Day following the date of receipt by Holdings or any of its
Subsidiaries, or Administrative Agent as loss payee, of any Net
Insurance/Condemnation Proceeds, Borrower shall prepay the Loans as set forth in
Section 2.12(b) in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds; provided, that no prepayment shall be required pursuant to this
Section 2.11(b), so long as Holdings shall have delivered to Administrative
Agent no later than the first Business Day following the date of receipt of such
Net Insurance/Condemnation Proceeds a certificate of an Authorized Officer
certifying that (A) no Default or Event of Default has occurred and is
continuing, and (B) Holdings and its Subsidiaries intend to reinvest such Net
Insurance/Condemnation Proceeds in the Collateral of Borrower and its
Subsidiaries (other than ABL Collateral) during the Permitted Reinvestment
Period; provided, further, all such Net Insurance/Condemnation Proceeds shall be
held in the Insurance/Condemnation Proceeds Reinvestment Account pending
reinvestment in Collateral (other than ABL Collateral) until the earlier of
(x) the expiration of the applicable Permitted Reinvestment Period and (y) the
Maturity Date; provided,however, that any Net Insurance/Condemnation Proceeds
received by a Foreign Subsidiary of Borrower shall be excluded from this
prepayment obligation to the extent applicable law or regulation prohibits
transfer of such proceeds to Borrower or a Guarantor or such transfer would
render such Foreign Subsidiary insolvent or reasonably likely to become
insolvent or result in an adverse tax consequence; provided, further, if such
Net Insurance/Condemnation Proceeds received by a Foreign Subsidiary of Borrower
are not subject to the restrictions described in the immediately preceding
proviso, the Borrower shall cause such Foreign Subsidiary to distribute such Net
Insurance/Condemnation Proceeds to the Borrower promptly after receipt thereof.
               (c) Issuance of Equity Securities. On the date of receipt by
Holdings of any Cash proceeds from a capital contribution to, or the issuance of
any Equity Interests of, Holdings or any of its Subsidiaries (other than
(i) pursuant to any employee stock or stock option compensation plan, (ii) on
the Exit Facility Conversion Date, the issuance of Equity Interests in
connection with the New Money Investment pursuant to the Plan of Reorganization,
and (iii) any issuance of Equity Interests in connection with Permitted
Acquisitions, the Permitted Transaction and Consolidated Capital Expenditures,
excluding any issuance constituting an initial public offering of the Equity
Interests of Holdings or any of its Subsidiaries or Affiliates), Borrower shall
prepay the Loans in an aggregate amount equal to 75% of such proceeds, net of
underwriting discounts and commissions and other reasonable costs and expenses
associated therewith, including reasonable legal fees and expenses; provided
during any period in which the Leverage Ratio (determined for any such period by
reference to the Compliance Certificate delivered pursuant to Section 5.1(d)
calculating the Leverage Ratio as of the last day of the most recently ended
Fiscal Quarter) shall be (x) 3.00:1.00 or less, Borrower shall only be required
to make the prepayments otherwise required hereby in an amount equal to 50% of
such net proceeds and (y) 2.00:1.00 or less, Borrower shall only be required to
may the prepayments

48



--------------------------------------------------------------------------------



 



otherwise required hereby in an amount equal to 25% of such net proceeds.
               (d) Issuance of Debt. On the first Business Day following receipt
by Holdings or any of its Subsidiaries of any Cash proceeds from the incurrence
of any Indebtedness of Holdings or any of its Subsidiaries (other than with
respect to any Indebtedness permitted to be incurred pursuant to Section 6.1),
Borrower shall prepay the Loans as set forth in Section 2.12(b) in an aggregate
amount equal to 100% of such proceeds, net of underwriting discounts and
commissions and other reasonable costs and expenses associated therewith,
including reasonable legal fees and expenses.
               (e) Consolidated Excess Cash Flow. In the event that there shall
be Consolidated Excess Cash Flow for any Fiscal Year ending after the Exit
Facility Conversion Date (with respect to the Fiscal Year ended December 31,
2011, Consolidated Excess Cash Flow shall be computed for the period from the
Exit Facility Conversion Date to December 31, 2011), Borrower shall, subject to
the Replacement Revolving Intercreditor Agreement, no later than ninety days
after the end of such Fiscal Year, prepay the Loans as set forth in
Section 2.12(b) in an aggregate amount equal to 75% of such Consolidated Excess
Cash Flow; provided, that if, as of the last day of the most recently ended
Fiscal Year, the Leverage Ratio (determined for any such period by reference to
the Compliance Certificate delivered pursuant to Section 5.1(d) calculating the
Leverage Ratio as of the last day of such Fiscal Year) shall be (x) 3.00:1.00 or
less, Borrower shall only be required to make the prepayments otherwise required
hereby in an amount equal to 50% of such Consolidated Excess Cash Flow or
(y) 2.00:1.00 or less, Borrower shall only be required to make the prepayments
otherwise required hereby in an amount equal to 25% of such Consolidated Excess
Cash Flow.
               (f) Prepayment Certificate. Concurrently with any prepayment of
the Loans pursuant to Sections 2.11(a) through 2.11(e), Borrower shall deliver
to Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow, as the case may be. In the event that Borrower shall subsequently
determine that the actual amount received exceeded the amount set forth in such
certificate, Borrower shall promptly make an additional prepayment of the Loans
in an amount equal to such excess, and Borrower shall concurrently therewith
deliver to Administrative Agent a certificate of an Authorized Officer
demonstrating the derivation of such excess.
               (g) Replacement Revolving Facility; Alternative Facility.
Notwithstanding anything to the contrary in Sections 2.11(a) and 2.11(b), if the
Replacement Revolving Facility or any Alternative Facility has been incurred, to
the extent a prepayment is required under the Replacement Revolving Facility and
any such Alternative Facility due to any Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds constituting the proceeds of ABL Collateral, no
prepayment shall be required under Sections 2.11(a) and 2.11(b).
          2.12. Application of Prepayments.
               (a) Application of Voluntary Prepayments by Type of Loans. Any
prepayment of any Loan pursuant to Section 2.10 shall be applied as specified by
Borrower in the applicable notice of prepayment; provided, in the event Borrower
fails to specify the Loans to which any such prepayment shall be applied, such
prepayment shall be applied to prepay the scheduled remaining Installments of
principal of the Term Loans in direct order of maturity.
               (b) Application of Mandatory Prepayments by Type of Loans. Any
amount required to be prepaid pursuant to Sections 2.11(a) through 2.11(e) above
shall be applied to prepay Term Loans on a pro rata basis to the remaining
scheduled Installments of principal on such Loans.

49



--------------------------------------------------------------------------------



 



               (c) Application of Prepayments of Loans to Base Rate Loans and
Eurodollar Rate Loans. Any prepayment of Loans shall be applied first to Base
Rate Loans to the full extent thereof before application to Eurodollar Rate
Loans, in each case in a manner which minimizes the amount of any payments
required to be made by Borrower pursuant to Section 2.15(c).
          2.13. General Provisions Regarding Payments.
               (a) All payments by Borrower of principal, interest, fees and
other Obligations shall be made in Dollars in same day funds, without defense,
recoupment, setoff or counterclaim, free of any restriction or condition, and
delivered to Administrative Agent not later than 12:00 p.m. (New York City time)
on the date due at the Principal Office of Administrative Agent for the account
of Lenders; for purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Borrower on the next succeeding Business Day.
               (b) All payments in respect of the principal amount of any Loan
shall be accompanied by payment of accrued interest on the principal amount
being repaid or prepaid, and all such payments (and, in any event, any payments
in respect of any Loan on a date when interest is due and payable with respect
to such Loan) shall be applied to the payment of interest then due and payable
before application to principal.
               (c) Administrative Agent (or its agent or sub-agent appointed by
it) shall promptly distribute to each Lender at such address as such Lender
shall indicate in writing, such Lender’s applicable Pro Rata Share of all
payments and prepayments of principal and interest due hereunder, together with
all other amounts due thereto, including all fees payable with respect thereto,
to the extent received by Administrative Agent.
               (d) Notwithstanding the foregoing provisions hereof, if any
Conversion/ Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
               (e) Whenever any payment to be made hereunder with respect to any
Loan shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day.
               (f) Administrative Agent shall deem any payment by or on behalf
of Borrower hereunder that is not made in same day funds prior to 12:00 p.m.
(New York City time) to be a non-conforming payment. Any such payment shall not
be deemed to have been received by Administrative Agent until the later of
(i) the time such funds become available funds, and (ii) the applicable next
Business Day. Administrative Agent shall give prompt telephonic notice to
Borrower and each applicable Lender (confirmed in writing) if any payment is
non-conforming. Any non-conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 8.1(a). Interest shall
continue to accrue on any principal as to which a non-conforming payment is made
until such funds become available funds (but in no event less than the period
from the date of such payment to the next succeeding applicable Business Day) at
the rate determined pursuant to Section 2.7 from the date such amount was due
and payable until the date such amount is paid in full.
               (g) If an Event of Default shall have occurred and not otherwise
been waived, and the maturity of the Obligations shall have been accelerated
pursuant to Section 8.1, all payments or proceeds received by Agents in respect
of any of the Obligations, shall be applied in accordance with

50



--------------------------------------------------------------------------------



 



the application arrangements described in Section 9.2 of the Pledge and Security
Agreement.
          2.14. Ratable Sharing. Except as otherwise provided herein, Lenders
hereby agree among themselves that if any of them shall, whether by voluntary
payment (other than a voluntary prepayment of Loans made and applied in
accordance with the terms hereof), through the exercise of any right of set-off,
consolidation or banker’s lien, by counterclaim or cross action or by the
enforcement of any right under the Credit Documents or otherwise, or as adequate
protection of a deposit treated as cash collateral under the Bankruptcy Code,
including with respect to the Chapter 11 Cases, receive payment or reduction of
a proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to such Lender hereunder or under the other Credit
Documents (collectively, the “Aggregate Amounts Due” to such Lender) which is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall (a) notify Administrative Agent and each
other Lender of the receipt of such payment and (b) apply a portion of such
payment to purchase participations (which it shall be deemed to have purchased
from each seller of a participation simultaneously upon the receipt by such
seller of its portion of such payment) in the Aggregate Amounts Due to the other
Lenders so that all such recoveries of Aggregate Amounts Due shall be shared by
all Lenders in proportion to the Aggregate Amounts Due to them; provided, if all
or part of such proportionately greater payment received by such purchasing
Lender is thereafter recovered from such Lender upon the bankruptcy or
reorganization of Borrower or otherwise, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to such
purchasing Lender ratably to the extent of such recovery, but without interest.
Borrower expressly consents to the foregoing arrangement and agrees that any
holder of a participation so purchased may exercise any and all rights of
banker’s lien, consolidation, set-off or counterclaim with respect to any and
all monies owing by Borrower to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder. The
provisions of this Section 2.14 shall not be construed to apply to (a) any
payment made by Borrower pursuant to and in accordance with the express terms of
this Agreement or (b) any payment obtained by any Lender as consideration for
the assignment or sale of a participation in any of its Loans or other
Obligations owed to it.
          2.15. Making or Maintaining Eurodollar Rate Loans.
               (a) Inability to Determine Applicable Interest Rate. In the event
that Administrative Agent shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Loans on the
basis provided for in the definition of Adjusted Eurodollar Rate, Administrative
Agent shall on such date give notice (by telefacsimile or by telephone confirmed
in writing) to Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, Eurodollar Rate Loans until such time as
Administrative Agent notifies Borrower and Lenders that the circumstances giving
rise to such notice no longer exist, and (ii) any Funding Notice or
Conversion/Continuation Notice given by Borrower with respect to the Loans in
respect of which such determination was made shall be deemed to be rescinded by
Borrower.
               (b) Illegality or Impracticability of Eurodollar Rate Loans. In
the event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto) that the
making, maintaining or continuation of its Eurodollar Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline or order (or would conflict
with any such treaty, governmental rule, regulation, guideline or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies

51



--------------------------------------------------------------------------------



 



occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender” and it shall on that day
give notice (by e-mail or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). If Administrative Agent receives
a notice from (x) any Lender pursuant to clause (i) of the preceding sentence or
(y) a notice from Lenders constituting Requisite Lenders pursuant to clause (ii)
of the preceding sentence, then (1) the obligation of the Lenders (or, in the
case of any notice pursuant to clause (i) of the preceding sentence, such
Lender) to make Loans as, or to convert Loans to, Eurodollar Rate Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Lenders (or in the case of any notice
pursuant to clause (i) of the preceding sentence, such Lender) shall make such
Loan as (or continue such Loan as or convert such Loan to, as the case may be) a
Base Rate Loan, (3) the Lenders’ (or in the case of any notice pursuant to
clause (i) of the preceding sentence, such Lender’s) obligations to maintain
their respective outstanding Eurodollar Rate Loans (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(4) the Affected Loans shall automatically convert into Base Rate Loans on the
date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, Borrower shall have the option, subject to the
provisions of Section 2.15(c), to rescind such Funding Notice or
Conversion/Continuation Notice as to all Lenders by giving written or telephonic
notice (promptly confirmed by delivery of written notice thereof) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender).
               (c) Compensation for Breakage or Non-Commencement of Interest
Periods. Borrower shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses and liabilities (including any interest paid
or payable by such Lender to Lenders of funds borrowed by it to make or carry
its Eurodollar Rate Loans and any loss, expense or liability sustained by such
Lender in connection with the liquidation or re-employment of such funds but
excluding loss of anticipated profits) which such Lender may sustain: (i) if for
any reason (other than a default by such Lender) a borrowing of any Eurodollar
Rate Loan does not occur on a date specified therefor in a Funding Notice or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice or a telephonic request for conversion or
continuation; (ii) if any prepayment or other principal payment of, or any
conversion of, any of its Eurodollar Rate Loans occurs on a date prior to the
last day of an Interest Period applicable to that Loan; or (iii) if any
prepayment of any of its Eurodollar Rate Loans is not made on any date specified
in a notice of prepayment given by Borrower.
               (d) Booking of Eurodollar Rate Loans. Any Lender may make, carry
or transfer Eurodollar Rate Loans at, to, or for the account of any of its
branch offices or the office of an Affiliate of such Lender.
               (e) Assumptions Concerning Funding of Eurodollar Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.15 and under
Section 2.16 shall be made as though such Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to clause (i) of the definition
of Adjusted Eurodollar Rate in an amount equal to the amount of such Eurodollar
Rate Loan and having a

52



--------------------------------------------------------------------------------



 



maturity comparable to the relevant Interest Period and through the transfer of
such Eurodollar deposit from an offshore office of such Lender to a domestic
office of such Lender in the United States of America; provided, however, each
Lender may fund each of its Eurodollar Rate Loans in any manner it sees fit and
the foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.15 and under Section 2.16.
          2.16. Increased Costs; Capital Adequacy.
               (a) Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.17 (which shall be controlling with respect to
Indemnified Taxes addressed therein), in the event that any Lender shall
determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the date hereof, or compliance by such Lender with any
guideline, request or directive issued or made after the date hereof by any
central bank or other governmental or quasi-governmental authority (whether or
not having the force of law): (i) subjects such Lender (or its applicable
lending office) to any additional cost (other than Excluded Taxes) with respect
to this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amount payable
hereunder; (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as may be necessary to compensate such Lender
for any such increased cost or reduction in amounts received or receivable
hereunder. Such Lender shall deliver to Borrower (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this
Section 2.16(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.
               (b) Capital Adequacy Adjustment. In the event that any Lender
shall have determined that the adoption, effectiveness, phase-in or
applicability after the Closing Date of any law, rule or regulation (or any
provision thereof) regarding capital adequacy, or any change therein or in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Lender (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of, or with reference to, such Lender’s Loans, or other obligations
hereunder with respect to the Loans to a level below that which such Lender or
such controlling corporation could have achieved but for such adoption,
effectiveness, phase-in,

53



--------------------------------------------------------------------------------



 



applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Borrower from
such Lender of the statement referred to in the next sentence, Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such controlling corporation on an after-tax basis for such reduction.
Such Lender shall deliver to Borrower (with a copy to Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to Lender under this Section 2.16(b), which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.
          2.17. Taxes; Withholding, Etc.
               (a) Payments to Be Free and Clear. All sums payable by or on
behalf of any Credit Party hereunder and under the other Credit Documents shall
(except to the extent required by law) be paid free and clear of, and without
any deduction or withholding on account of, any Indemnified Taxes.
               (b) Withholding of Taxes. If any Credit Party or any other Person
is required by law to make any deduction or withholding on account of any
Indemnified Tax from any sum paid or payable by any Credit Party to
Administrative Agent or any Lender under any of the Credit Documents:
(i) Borrower shall notify Administrative Agent of any such requirement or any
change in any such requirement as soon as Borrower becomes aware of it;
(ii) Borrower shall pay any such Indemnified Tax before the date on which
penalties attach thereto in accordance with applicable law; (iii) the sum
payable by such Credit Party in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment,
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and (iv) within thirty days after
paying any sum from which it is required by law to make any deduction or
withholding, and within thirty days after the due date of payment of any
Indemnified Tax which it is required by clause (ii) above to pay, Borrower shall
deliver to Administrative Agent evidence satisfactory to the other affected
parties of such deduction, withholding or payment and of the remittance thereof
to the relevant taxing or other authority; provided, no such additional amount
shall be required to be paid to any Lender (other than a Lender that becomes a
Lender pursuant to Section 2.20) under clause (iii) above except to the extent
that any change after the date hereof (in the case of each Lender listed on the
signature pages hereof on the Closing Date) or after the effective date of the
Assignment Agreement pursuant to which such Lender became a Lender (in the case
of each other Lender) in any such requirement for a deduction, withholding or
payment as is mentioned therein shall result in an increase in the rate of such
deduction, withholding or payment from that in effect at the date hereof or at
the date of such Assignment Agreement, as the case may be, in respect of
payments to such Lender; provided, further, that additional amounts shall be
payable to a Lender to the extent such Lender’s assignor was entitled to receive
such additional amounts.
               (c) Evidence of Exemption From U.S. Withholding Tax. Each Lender
that is not a United States Person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax
purposes (a “Non-US Lender”) shall deliver to Administrative Agent for
transmission to Borrower, on or prior to the Closing Date (in the case of each
Lender listed on the signature pages hereof on the Closing Date) or on or prior
to the date of the Assignment Agreement pursuant to which it becomes a Lender
(in the case of each other Lender), and at such other times as may be necessary
in the determination of Borrower or Administrative Agent (each in the reasonable
exercise of its discretion), (i) two original copies of Internal Revenue Service
Form W-8BEN, W-8ECI and/or W-8IMY (or, in each case, any successor forms),
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Borrower to establish that such Lender is not subject to deduction or
withholding of

54



--------------------------------------------------------------------------------



 



United States federal income tax with respect to any payments to such Lender of
principal, interest, fees or other amounts payable under any of the Credit
Documents, or (ii) if such Lender is not a “bank” or other Person described in
Section 881(c)(3) of the Internal Revenue Code, a Certificate of Non-Bank Status
together with two original copies of Internal Revenue Service Form W-8BEN (or
any successor form), properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code and reasonably
requested by Borrower to establish that such Lender is not subject to deduction
or withholding of United States federal income tax with respect to any payments
to such Lender of interest payable under any of the Credit Documents. Each
Lender that is a United States person (as such term is defined in
Section 7701(a)(30) of the Internal Revenue Code) for United States federal
income tax purposes (a “U.S. Lender”) shall deliver to Administrative Agent and
Borrower on or prior to the Closing Date (or, if later, on or prior to the date
on which such Lender becomes a party to this Agreement) two original copies of
Internal Revenue Service Form W-9 (or any successor form), properly completed
and duly executed by such Lender, certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or otherwise proving
that it is entitled to such an exemption. In addition, if a payment made to a
Lender or the Administrative Agent with respect to the Credit Documents would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender or the
Administrative Agent, as applicable, fails to comply with the applicable
reporting requirements of FATCA (including those contained in section 1471(b) or
1472(b) of the Code, as applicable), such Lender or the Administrative Agent
shall deliver to the Borrower any documentation required by law or reasonably
requested by the Borrower sufficient for the Borrower to comply with its
obligations under FATCA and to determine that such Lender or the Administrative
Agent has complied with such applicable reporting requirements. Each Lender
required to deliver any forms, certificates or other evidence with respect to
United States federal income tax withholding matters pursuant to this
Section 2.17(c) hereby agrees, from time to time after the initial delivery by
such Lender of such forms, certificates or other evidence, whenever a lapse in
time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Borrower two new
original copies of Internal Revenue Service Form W-8BEN, W-8ECI and/or W-8IMY
(or, in each case, any successor form), or a Certificate re Non-Bank Status and
two original copies of Internal Revenue Service Form W-8BEN (or any successor
form), as the case may be, properly completed and duly executed by such Lender,
and such other documentation required under the Internal Revenue Code and
reasonably requested by Borrower to confirm or establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to payments to such Lender under the Credit Documents, or notify
Administrative Agent and Borrower of its inability to deliver any such forms,
certificates or other evidence. Borrower shall not be required to pay any
additional amount to any Lender under Section 2.17(b)(iii) if such Lender shall
have failed (1) to deliver the forms, certificates or other evidence referred to
in this Section 2.17(c), or (2) to notify Administrative Agent and Borrower of
its inability to deliver any such forms, certificates or other evidence, as the
case may be; provided, if such Lender shall have satisfied the requirements of
this Section 2.17(c) on the Closing Date or on the date of the Assignment
Agreement pursuant to which it became a Lender, as applicable, nothing in this
last sentence of Section 2.17(c) shall relieve Borrower of its obligation to pay
any additional amounts pursuant this Section 2.17 in the event that, as a result
of any change in any applicable law, treaty or governmental rule, regulation or
order, or any change in the interpretation, administration or application
thereof, such Lender is no longer legally able to deliver forms, certificates or
other evidence at a subsequent date establishing the fact that such Lender is
not subject to withholding as described herein.
               (d) Refunds. If Administrative Agent or a Lender determines, in
its sole discretion, that it has received a refund of any Taxes as to which it
has been indemnified by Borrower or with respect to which Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to Borrower (but only to the extent of indemnity payments made, or additional
amounts

55



--------------------------------------------------------------------------------



 



paid, by Borrower under this Section 2.17(d) with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses of Administrative Agent
or such Lender and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that
Borrower, upon the request of Administrative Agent or such Lender, agrees to
repay the amount paid over to Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Administrative Agent
or such Lender in the event Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section 2.17(d) shall not
be construed to require Administrative Agent or any Lender to make available its
tax returns (or any other information relating to its Taxes which it deems
confidential) to Borrower or any other Person.
               (e) Without limiting the provisions of Section 2.17(b), Borrower
shall timely pay all Other Taxes to the relevant Governmental Authorities in
accordance with applicable law and shall deliver to Administrative Agent
official receipts or other evidence of such payment reasonably satisfactory to
Administrative Agent in respect of any Other Taxes payable hereunder promptly
after payment of such Other Taxes.
               (f) Borrower shall indemnify Administrative Agent and any Lender
for the full amount of Indemnified Taxes (including, without limitation, Other
Taxes), in each case arising in connection with payments made under this
Agreement or any other Credit Document (including any such Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.17) paid by Administrative Agent or Lender or any of their respective
Affiliates and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
that the Borrower shall not be required to compensate any Lender or the
Administrative Agent pursuant to this Section 2.17(f) for penalties, interest or
other additions with respect to any Tax paid more than 180 days prior to the
date that such Lender or the Administrative Agent notifies the Borrower, in
writing, of the Tax, and of such Lender’s or the Administrative Agent’s
intention to claim compensation therefor. Such payment shall be due within
thirty (30) days of the Borrower’s receipt of such certificate.
          2.18. Obligation to Mitigate. Each Lender agrees that, as promptly as
practicable after the officer of such Lender responsible for administering its
Loans becomes aware of the occurrence of an event or the existence of a
condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender to receive payments under Section 2.15, 2.16 or 2.17,
it will, to the extent not inconsistent with the internal policies of such
Lender and any applicable legal or regulatory restrictions, use reasonable
efforts to (a) make, issue, fund or maintain its Loans, including any Affected
Loans, through another office of such Lender, or (b) take such other measures as
such Lender may deem reasonable, if as a result thereof the circumstances which
would cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
pursuant to Section 2.15, 2.16 or 2.17 would be materially reduced and if, as
determined by such Lender in its sole discretion, the making, funding or
maintaining of such Loans through such other office or in accordance with such
other measures, as the case may be, would not otherwise adversely affect such
Loans or the interests of such Lender; provided, such Lender will not be
obligated to utilize such other office pursuant to this Section 2.18 unless
Borrower agrees to pay all incremental expenses incurred by such Lender as a
result of utilizing such other office as described above. A certificate as to
the amount of any such expenses payable by Borrower pursuant to this
Section 2.18 (setting forth in reasonable detail the basis for requesting such
amount) submitted by such Lender to Borrower (with a copy to Administrative
Agent) shall be conclusive absent manifest error.
          2.19. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender becomes an Insolvency Defaulting
Lender, then during any Default Period

56



--------------------------------------------------------------------------------



 



with respect to such Insolvency Defaulting Lender, such Insolvency Defaulting
Lender shall be deemed not to be a “Lender” for purposes of any amendment,
waiver or consent with respect to any provision of the Credit Documents that
requires the approval of Requisite Lenders. During any Default Period with
respect to an Insolvency Defaulting Lender, any amounts that would otherwise be
payable to such Insolvency Defaulting Lender under the Credit Documents
(including, without limitation, voluntary and mandatory prepayments and fees)
may, in lieu of being distributed to such Insolvency Defaulting Lender, at the
written direction of Borrower to Administrative Agent, be retained by
Administrative Agent to collateralize indemnification and reimbursement
obligations of such Insolvency Defaulting Lender in an amount reasonably
determined by Administrative Agent. Performance by Borrower of its obligations
hereunder and the other Credit Documents shall not be excused or otherwise
modified as a result of any Lender becoming an Insolvency Defaulting Lender or
the operation of this Section 2.19. The rights and remedies against an
Insolvency Defaulting Lender under this Section 2.19 are in addition to other
rights and remedies which Borrower may have against such Insolvency Defaulting
Lender as a result of it becoming an Insolvency Defaulting Lender and which
Administrative Agent or any Lender may have against such Insolvency Defaulting
Lender with respect thereto. Administrative Agent shall not be required to
ascertain or inquire as to the existence of any Insolvency Defaulting Lender.
          2.20. Removal or Replacement of a Lender. Anything contained herein to
the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased-Cost Lender”) shall give notice to Borrower that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section 2.15, 2.16 or 2.17, (ii) the circumstances which have caused such Lender
to be an Affected Lender or which entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Borrower’s request for such withdrawal; or
(b)(i) any Lender shall become an Insolvency Defaulting Lender, (ii) the Default
Period for such Insolvency Defaulting Lender shall remain in effect, and
(iii) such Insolvency Defaulting Lender shall fail to cure the default as a
result of which it has become a Insolvency Defaulting Lender within five
Business Days after Borrower’s request that it cure such default; or (c) in
connection with any proposed amendment, modification, termination, waiver or
consent with respect to any of the provisions hereof as contemplated by
Section 10.5(b), the consent of Requisite Lenders shall have been obtained but
the consent of one or more of such other Lenders (each a “Non-Consenting
Lender”) whose consent is required shall not have been obtained; then, with
respect to each such Increased-Cost Lender, Insolvency Defaulting Lender or
Non-Consenting Lender (the “Terminated Lender”), Borrower may, by giving written
notice to Administrative Agent and any Terminated Lender of its election to do
so, elect to cause such Terminated Lender (and such Terminated Lender hereby
irrevocably agrees) to assign its outstanding Loans, if any, in full to one or
more Eligible Assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 10.6 and Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from a Terminated Lender;
provided, (1) on the date of such assignment, the Replacement Lender shall pay
to Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section 2.8;
(2) on the date of such assignment, Borrower shall pay any amounts payable to
such Terminated Lender pursuant to Section 2.15(c), 2.16 or 2.17; or otherwise
as if it were a prepayment (including for purposes of Section 2.8(e)) and (3) in
the event such Terminated Lender is a Non-Consenting Lender, each Replacement
Lender shall consent, at the time of such assignment, to each matter in respect
of which such Terminated Lender was a Non-Consenting Lender. Upon the prepayment
of all amounts owing to any Terminated Lender, if any, such Terminated Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender. Each Lender agrees that if Borrower exercises its option
hereunder to cause an assignment by such Lender as a Non-Consenting Lender or
Terminated

57



--------------------------------------------------------------------------------



 



Lender, such Lender shall, promptly after receipt of written notice of such
election, execute and deliver all documentation necessary to effectuate such
assignment in accordance with Section 10.6. In the event that a Lender does not
comply with the requirements of the immediately preceding sentence within one
Business Day after receipt of such notice, each Lender hereby authorizes and
directs Administrative Agent to execute and deliver such documentation as may be
required to give effect to an assignment in accordance with Section 10.6 on
behalf of a Non-Consenting Lender or Terminated Lender and any such
documentation so executed by Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 10.6.
          2.21. Super Priority Nature of Obligations and Lenders’ Liens. At all
times prior to the Exit Facility Conversion Date:
               (a) The priority of Secured Parties’ Liens on the Collateral
owned by Credit Parties shall be set forth in the Interim Order and Final Order,
whichever is then in effect.
               (b) All Obligations shall constitute administrative expenses of
Credit Parties in the Chapter 11 Cases, with administrative priority and senior
secured status under Sections 364(c)(1), 364(c)(2), 364(c)(3) and 364(d)(1) of
the Bankruptcy Code, all as set forth in, and qualified entirely by, the Interim
Order and the Final Order. Subject to the Carve-Out, such administrative claim
shall have priority over all other costs and expenses of the kinds specified in,
or ordered pursuant to, Sections 105, 326, 328, 330, 331, 503(b), 506(c),
507(a), 507(b), 546(c), 726, 1114 or any other provision of the Bankruptcy Code
or otherwise, and shall at all times be senior to the rights of Credit Parties,
the estates of Credit Parties, and any successor trustee or estate
representative in the Chapter 11 Cases or any subsequent proceeding or case
under the Bankruptcy Code; provided, that such super-priority administrative
claim shall be pari passu with the super-priority administrative claim of the
Replacement Facility Agent pursuant to the Replacement Revolving Facility, if
any. The Liens granted to Secured Parties on the Collateral owned by Credit
Parties, and the priorities accorded to the Obligations shall have the priority
and senior secured status afforded by Sections 364(c)(1), 364(c)(2), 364(c)(3)
and 364(d)(1) of the Bankruptcy Code (all as more fully set forth in the Interim
Order and Final Order, whichever is then in effect) senior to all claims and
interests other than the Carve-Out and to the extent provided in any Replacement
Revolving Intercreditor Agreement, the ABL Liens securing the Obligations (as
defined in the Replacement Revolving Facility as in effect on the date hereof or
as amended in accordance with any Replacement Revolving Intercreditor Agreement)
and as otherwise provided in the Interim Order and the Final Order.
               (c) The Secured Parties’ Liens on the Collateral owned by Credit
Parties and Secured Parties’ respective administrative claims under
Sections 364(c)(1), 364(c)(2), 364(c)(3) and 364(d)(1) of the Bankruptcy Code
afforded the Obligations shall also have priority over any claims arising under
Section 506(c) of the Bankruptcy Code subject and subordinate only to the
Carve-Out and to the extent provided in any Replacement Revolving Intercreditor
Agreement, the Liens securing the Obligations (as defined in the Replacement
Revolving Facility as in effect on the date hereof or as amended in accordance
with any Replacement Revolving Intercreditor Agreement). Except as set forth
herein, any Replacement Revolving Intercreditor Agreement or in the Interim
Order and Final Order, whichever is then in effect, no other claim having a
priority superior or pari passu to that granted to Secured Parties by the
Interim Order and Final Order, whichever is then in effect, shall be granted or
approved while any Obligations under this Agreement remain outstanding. Except
for the Carve-Out, no costs or expenses of administration shall be imposed
against Administrative Agent, Lenders, any other Secured Party or any of the
Collateral under Sections 105 or 506(c) of the Bankruptcy Code, or otherwise,
and each of the Credit Parties hereby waives for itself and on behalf of its
estate in bankruptcy, any and all rights under Sections 105 or 506(c) of the
Bankruptcy Code, or otherwise, to assert or impose or seek to assert or impose,
any such costs or expenses of administration against Administrative Agent, the
Lenders or any other Secured Party.

58



--------------------------------------------------------------------------------



 



          2.22. Payment of Obligations. Upon the maturity (whether by
acceleration or otherwise) of any of the Obligations under this Agreement or any
of the other Credit Documents, the Agents and Lenders shall be entitled to
immediate payment of such Obligations without further application to or order of
the Bankruptcy Court.
          2.23. No Discharge; Survival of Claims. Holdings and Borrower, on
behalf of itself and its Subsidiaries, agree that (a) the Obligations hereunder
shall not be discharged by the entry of the Confirmation Order or any other
order confirming any plan of reorganization of any or all of Holdings, Borrower
and their respective Subsidiaries (and each of Holdings and Borrower, on behalf
of itself and its Subsidiaries, pursuant to Section 1141(d)(4) of the Bankruptcy
Code, hereby waives any such discharge) and (b) the super-priority
administrative claim granted to the Agents and Lenders pursuant to the Interim
Order and Final Order and described therein and the Liens granted to the Agents
pursuant to the Interim Order and Final Order and described therein shall not be
affected in any manner by the entry of the Confirmation Order any other order
confirming any plan of reorganization of any or all of Holdings, Borrower and
their respective Subsidiaries.
          2.24. Release. Subject to and qualified entirely by the Interim Order
or Final Order, as applicable, Holdings and Borrower, on behalf of itself and
its Subsidiaries, hereby acknowledges that neither Holdings, Borrower nor any of
its Subsidiaries has any defense, counterclaim, offset, recoupment,
cross-complaint, claim or demand of any kind or nature whatsoever that can be
asserted to reduce or eliminate all or any part of the Credit Parties’ liability
to repay the Secured Parties as provided in this Agreement or to seek
affirmative relief or damages of any kind or nature from any Secured Party,
solely in its capacity as a Secured Party. Borrower, in its own right and with
respect to its Subsidiaries and the Credit Parties’ bankruptcy estates, and on
behalf of all their respective successors, assigns, Subsidiaries and any
Affiliates and any Person acting for and on behalf of, or claiming through them,
(collectively, the “Releasing Parties”), hereby fully, finally and forever
release and discharge each Secured Party and all of each Secured Party’s past
and present officers, directors, servants, agents, attorneys, assigns, heirs,
parents, subsidiaries, and each Person acting for or on behalf of any of them
(collectively, the “Released Parties”) of and from any and all past, present and
future actions, causes of action, demands, suits, claims, liabilities, Liens,
lawsuits, adverse consequences, amounts paid in settlement, costs, damages,
debts, deficiencies, diminution in value, disbursements, expenses, losses and
other obligations of any kind or nature whatsoever, whether in law, equity or
otherwise (including, without limitation, those arising under Sections 541
through 550 of the Bankruptcy Code and interest or other carrying costs,
penalties, legal, accounting and other professional fees and expenses, and
incidental, consequential and punitive damages payable to third parties),
whether known or unknown, fixed or contingent, direct, indirect, or derivative,
asserted or unasserted, foreseen or unforeseen, suspected or unsuspected, now
existing, heretofore existing or which may heretofore accrue against any of the
Released Parties, whether held in a personal or representative capacity, and
which are based on any act, fact, event or omission or other matter, cause or
thing occurring at or from any time prior to and including the date hereof in
any way, directly or indirectly arising out of, connected with or relating to
this Agreement, the other Credit Documents, the Plan Support Agreement, the
Interim Order, the Final Order, the Disclosure Statement or the Plan of
Reorganization and the transactions contemplated hereby and thereby, and all
other agreements, certificates, instruments and other documents and statements
(whether written or oral) related to any of the foregoing.
          2.25. Waiver of any Priming Rights and Non-Consensual Use of Cash
Collateral. Upon the Closing Date, and on behalf of themselves and their
estates, and for so long as any Obligations shall be outstanding, each of
Holdings and Borrower, on behalf of itself and its Subsidiaries, hereby
irrevocably waives (i) any right, pursuant to Sections 364(c) or 364(d) of the
Bankruptcy Code or

59



--------------------------------------------------------------------------------



 



otherwise, to grant, or to seek Bankruptcy Court approval of the granting of,
any Lien of equal or greater priority than the Liens securing the Obligations,
or to grant, or to seek Bankruptcy Court approval of the granting of, a claim of
equal or greater priority than the Obligations, except as permitted hereunder
and under the Interim Order and Final Order, and (ii) except as provided herein
and in the Interim Order or Final Order, any right, pursuant to Section 363 of
the Bankruptcy Code or otherwise, to use, or to seek Bankruptcy Court approval
of the use of, Collateral proceeds or any other cash collateral (as defined in
the Bankruptcy Code) in any manner not permitted by the Credit Documents or
otherwise without the consent of Administrative Agent.
          2.26. Working Capital Escrow Account, Settlement Escrow Account and
Reinvestment Accounts.
               (a) On the Closing Date, the amount on deposit in the Working
Capital Escrow Account shall be the amount that was on deposit in such account
immediately prior to the Closing Date pursuant to the Existing DIP Credit
Agreement. If the Borrower obtains a Replacement Revolving Facility or
Alternative Facility on or prior to the Exit Facility Conversion Date, then on
the date on which such Replacement Revolving Facility or Alternative Facility is
consummated, all amounts on deposit in the Working Capital Escrow Account shall
be transferred to the Settlement Escrow Account, and the Working Capital Escrow
Account shall be closed.
               (b) Except as set forth in clause (a) above, amounts on deposit
in the Working Capital Escrow Account shall be released for general corporate
and working capital purposes of Borrower and its Subsidiaries in accordance with
Section 3.2. Amounts on deposit in the Settlement Escrow Account shall be
released on the Exit Facility Conversion Date (after giving effect to any
transfer of funds to the Settlement Escrow Account from the Working Capital
Escrow Account pursuant to clause (a) above) and applied, as specified by
Borrower in writing in advance of the Exit Facility Conversion Date, (i) to fund
a portion of the Custodial Trusts on the Exit Facility Conversion Date and
(ii) for general corporate and working capital purposes on and after the Exit
Facility Conversion Date.
               (c) If the Maturity Date occurs prior to the Exit Facility
Conversion Date, all proceeds in the Settlement Escrow Account and the Working
Capital Escrow Account on the Maturity Date shall be used to repay the Term
Loans in full.
          2.27. Term Loan Commitment Increase. On or prior to the Exit Facility
Conversion Date, and only if the Borrower or any Guarantor has not obtained a
Replacement Revolving Facility or Alternative Facility, Borrower may by written
notice to Administrative Agent elect to request the establishment of one new
term loan commitment (the “New Term Loan Commitment”) in an amount not in excess
of $90,000,000. Such notice shall specify (A) the date (the “Increased Amount
Date”) on which Borrower proposes that the New Term Loan Commitment shall be
effective, which shall be a date not less than 10 Business Days after the date
on which such notice is delivered to Administrative Agent and (B) the identity
of each Lender or other Person that is an Eligible Assignee (each, a “New Term
Loan Lender”) to whom Borrower proposes any portion of such New Term Loan
Commitment be allocated and the amounts of such allocations; provided that
Administrative Agent may elect or decline to arrange such New Term Loan
Commitment in its sole discretion and any Lender approached to provide all or a
portion of the New Term Loan Commitment may elect or decline, in its sole
discretion, to provide a New Term Loan Commitment. Such New Term Loan Commitment
shall become effective as of such Increased Amount Date; provided that (1) no
Default or Event of Default shall exist on such Increased Amount Date before or
after giving effect to such New Term Loan Commitment; (2) the Borrower and its
Subsidiaries shall be in pro forma compliance with each of the covenants set
forth in Section 6.7 as of the last day of the most recently ended Fiscal
Quarter after giving effect to such New Term Loan Commitment; (3) the
representations and warranties contained herein and in the other Credit
Documents

60



--------------------------------------------------------------------------------



 



shall be true and correct in all material respects (and in all respects to the
extent that such representation and warranty is already qualified by
materiality) on and as of the Increased Amount Date to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (and in all respects to the extent that such representation and
warranty is already qualified by materiality) on and as of such earlier date;
(4) the New Term Loan Commitment shall be effected pursuant to one or more
Joinder Agreements executed and delivered by Borrower, the New Term Loan Lenders
and Administrative Agent, each of which shall be recorded in the Register, and
each New Term Loan Lender shall be subject to the requirements set forth in
Section 2.17(c); (5) the Borrower shall make any payments required pursuant to
Section 2.15(c) in connection with the New Term Loan Commitment; and (6) the
Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by Administrative Agent in connection with any
such transaction. The New Term Loans made on the Increased Amount Date shall be
designated a separate series of New Term Loans for all purposes of this
Agreement.
               On the Increased Amount Date, subject to the satisfaction of the
foregoing terms and conditions, (i) each New Term Loan Lender shall make a Loan
to Borrower (collectively, the “New Term Loan”) in an amount equal to its New
Term Loan Commitment, and (ii) each New Term Loan Lender shall become a Lender
hereunder with respect to the New Term Loan Commitment and the New Term Loan
made pursuant thereto.
               Immediately upon receipt thereof, the Borrower shall cause 100%
of the proceeds of the New Term Loans to be deposited in the Settlement Escrow
Account for further application in accordance with Section 2.26.
               The terms and provisions of the New Term Loan and New Term Loan
Commitment shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the Term Loans. In any event, the yield applicable to
the New Term Loan shall be determined by Borrower and the applicable new Lenders
and shall be set forth in each applicable Joinder Agreement; provided however
that the yield applicable to the New Term Loans (after giving effect to all
upfront or similar fees or original issue discount payable with respect to such
New Term Loans) shall not be greater than the applicable yield payable pursuant
to the terms of this Agreement as amended through the date of such calculation
with respect to Term Loans (including any upfront fees or original issue
discount payable to the initial Lenders hereunder), plus 0.50% per annum unless
the interest rate with respect to the Term Loans is increased so as to cause the
then applicable yield under this Agreement on the Term Loans to equal the yield
then applicable to the New Term Loans (after giving effect to all upfront or
similar fees or original issue discount payable with respect to such New Term
Loans), minus 0.50%; provided, however, if, within 120 day after the funding of
the New Term Loans, the Borrower repays the entire principal amount of such New
Term Loans with the proceeds of a Replacement Revolving Facility substantially
contemporaneously with the receipt of such proceeds (it being understood and
agreed that any such repayment of the New Term Loans made substantially
contemporaneously with the receipt of such proceeds of a Replacement Revolving
Facility shall not be subject to the ratable sharing provisions set forth in
Section 2.14), to the extent that the interest rate with respect to the Term
Loans was increased pursuant to the foregoing proviso (such increased margins,
the “Increased Rate”), then, from and after the date of such repayment in full
of the New Term Loans, the interest rate that will apply to the Term Loans shall
be the interest rate applicable to the Term Loans prior to giving effect to the
Increased Rate. Each Joinder Agreement may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of Administrative Agent to
effect the provision of this Section 2.27.

61



--------------------------------------------------------------------------------



 



          SECTION 3. CONDITIONS PRECEDENT
          3.1. Closing Date. The obligation of each Lender to make a Loan on the
Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Closing Date:
               (a) Credit Documents. Administrative Agent shall have received
sufficient copies of each Credit Document (other than the Collateral Documents
to be delivered after the Closing Date pursuant to Section 3.1(g)(ii) and
Section 3.5) as Administrative Agent shall request, originally executed and
delivered by each applicable Credit Party. Administrative Agent and Collateral
Agent shall be satisfied, each in their sole discretion, with the form and
substance of the Schedules and Exhibits hereto.
               (b) Organizational Documents; Incumbency. Administrative Agent
shall have received, in respect of each Credit Party, (i) sufficient copies of
each Organizational Document as Administrative Agent shall request, and, to the
extent applicable, certified as of the Closing Date or a recent date prior
thereto by the appropriate Governmental Authority; (ii) signature and incumbency
certificates of the officers of such Credit Party; (iii) resolutions of the
board of directors (or similar governing body) of such Credit Party approving
and authorizing the execution, delivery and performance of this Agreement and
the other Credit Documents to which it is a party or by which it or its assets
may be bound as of the Closing Date, certified as of the Closing Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment; (iv) a good standing certificate from the applicable
Governmental Authority of such Credit Party’s jurisdiction of incorporation,
organization or formation dated the Closing Date or a recent date prior thereto;
and (v) such other documents as Administrative Agent may reasonably request.
               (c) Organizational and Capital Structure. The organizational
structure and capital structure of Holdings and its Subsidiaries shall be as set
forth on Schedule 4.1.
               (d) Closing Date. Borrower shall have satisfied the conditions
precedent in this Section 3.1, and the Lenders shall have made the Loans, on or
before 5:00 p.m. (New York time) on December 24, 2010.
               (e) Existing Indebtedness. Administrative Agent shall be
satisfied, in its sole discretion, that:
               (i) on the Closing Date, Holdings, Borrower and its Subsidiaries
shall have (i) repaid in full all Existing Indebtedness, (ii) terminated any
commitments to lend or make other extensions of credit thereunder,
(iii) delivered to Administrative Agent all documents or instruments necessary
to release all Liens securing Existing Indebtedness or other obligations of
Holdings, Borrower and its Subsidiaries thereunder being repaid on the Closing
Date and (iv) made arrangements satisfactory to Administrative Agent with
respect to the cancellation or cash collateralization of any outstanding letters
of credit; and
               (ii) all Indebtedness of Holdings, Borrower and its Subsidiaries
(other than the Existing Indebtedness and the Loans) and any Liens securing the
same that are outstanding immediately prior to the Closing Date shall not exceed
the amounts set forth on Schedule 6.1.
               (f) Governmental Authorizations and Consents. Each Credit Party
shall have obtained all Governmental Authorizations and all consents of other
Persons, in each case that are necessary or advisable in connection with the
transactions contemplated by the Credit Documents and each of the foregoing
shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent. All applicable waiting periods shall have
expired without any action being taken

62



--------------------------------------------------------------------------------



 



or threatened by any competent authority which would restrain, prevent or
otherwise impose adverse conditions on the transactions contemplated by the
Credit Documents or the financing thereof and no action, request for stay,
petition for review or rehearing, reconsideration, or appeal with respect to any
of the foregoing shall be pending, and the time for any applicable agency to
take action to set aside its consent on its own motion shall have expired.
          (g) Personal Property Collateral. In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, or to evidence such
creation, a valid, perfected First Priority security interest in the personal
property Collateral in the United States, each Credit Party shall have delivered
to Collateral Agent:
               (i) evidence satisfactory to Collateral Agent of the compliance
by each Credit Party of their obligations under the Pledge and Security
Agreement and the other Collateral Documents (including their obligations to
authorize UCC financing statements, and execute and deliver originals of
securities, instruments and chattel paper and any agreements governing deposit
and/or securities accounts as provided therein); including (A) the results of a
recent search, by a Person satisfactory to Collateral Agent, of all effective
UCC financing statements (or equivalent filings) made with respect to any
personal or mixed property of any Credit Party in the appropriate jurisdictions,
together with copies of all such filings disclosed by such search, and (B) UCC
termination statements (or similar documents) duly authorized and, if
applicable, executed by all applicable Persons for filing in all applicable
jurisdictions as may be necessary to terminate any effective UCC financing
statements (or equivalent filings) disclosed in such search (other than any such
financing statements in respect of Permitted Liens);
               (ii) the certificates evidencing all of the issued and
outstanding Equity Interests owned by the Credit Parties and pledged pursuant to
the Pledge and Security Agreement, which certificates shall be accompanied by
undated instruments of transfer duly executed in blank, and such other
instruments and documents as shall be necessary or, in the reasonable opinion of
Administrative Agent, desirable under applicable law to perfect (subject to
certain Permitted Liens) the First Priority security interest of the Collateral
Agent in such Equity Interests; provided that, to the extent the terms of the
Interim Order provide for a perfected security interest in such Equity
Interests, the Credit Parties shall be permitted to deliver such certificates to
Administrative Agent within 10 Business Days after the Closing Date or such
longer period as may be agreed to by Administrative Agent, but in any event, no
longer than 15 Business Days after the Closing Date;
               (iii) evidence that each Credit Party shall have taken or caused
to be taken any other action, executed and delivered or caused to be executed
and delivered any other agreement, document and instrument and made or caused to
be made any other filing and recording (other than as set forth herein),
including UCC financing statements, reasonably required by Collateral Agent; and
               (iv) evidence satisfactory to Collateral Agent that Borrower has
retained, at its sole cost and expense, a service provider acceptable to
Collateral Agent for the tracking of all UCC financing statements of Borrower
and the Guarantors and that will provide notification to Collateral Agent of,
among other things, the upcoming lapse or expiration thereof.
          (h) Financial Statements; Projections. Administrative Agent shall have
received from Holdings (i) the Historical Monthly Statements, (ii) pro forma
consolidated balance sheets of Holdings and its Subsidiaries as at the Closing
Date, and reflecting the consummation of the Transaction, the related financings
and the other transactions contemplated by the Credit Documents to occur on or
prior

63



--------------------------------------------------------------------------------



 



to the Closing Date, which pro forma financial statements shall be in form and
substance satisfactory to Administrative Agent, and (iii) the Projections.
          (i) Opinion of Counsel to Credit Parties. Agents and Lenders and their
respective counsel shall have received originally executed copies of the
favorable written opinion of Kirkland & Ellis LLP, counsel for Credit Parties,
dated as of the Closing Date, in form and substance reasonably satisfactory to
Administrative Agent (and each Credit Party hereby instructs such counsel to
deliver such opinions to Agents and Lenders).
          (j) Fees. Borrower shall have paid to each Agent the fees payable on
or before the Closing Date referred to in Sections 2.8(a) and (f) and all
expenses payable pursuant to Section 10.2 which have accrued to the Closing
Date.
          (k) Closing Date Certificate. Holdings and Borrower shall have
delivered to Administrative Agent an originally executed Closing Date
Certificate, together with all attachments thereto.
          (l) No Litigation. Other than the Chapter 11 Cases and the Anadarko
Litigation, there shall not exist any action, suit, investigation, litigation,
proceeding, hearing or other legal or regulatory developments, pending or
threatened in any court or before any arbitrator or Governmental Authority with
respect to the Existing Indebtedness, the DIP Facility or that, in the
reasonable opinion of Administrative Agent, singly or in the aggregate,
materially impairs the Transaction, the financing thereof or any of the other
transactions contemplated by the Credit Documents or that could have a Material
Adverse Effect.
          (m) Completion of Proceedings. All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative Agent
and such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.
          (n) Letter of Direction. Administrative Agent shall have received a
duly executed letter of direction from Borrower addressed to Administrative
Agent, on behalf of itself and Lenders, directing the disbursement on the
Closing Date of the proceeds of the Term Loans.
          (o) Minimum EBITDAR. The pro forma financial statements delivered to
the Lender pursuant to Section 3.1(h)(ii) shall show pro forma Consolidated
Adjusted EBITDAR of Holdings and its Subsidiaries after giving effect to the
Transactions (calculated with such additional adjustments that Administrative
Agent agrees are appropriate) for the twelve-month period ended September 30,
2010, and for the latest twelve-month period for which financial statements are
available, of not less than $160,000,000.
          (p) Patriot Act. At least 10 days prior to the Closing Date, the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)
the “PATRIOT Act”).
          (q) Funding Notice. Administrative Agent shall have received a fully
executed and delivered Funding Notice no later than one Business Day prior to
the Closing Date or such shorter

64



--------------------------------------------------------------------------------



 



period of time acceptable to Administrative Agent.
          (r) No Default. As of the Closing Date, no event shall have occurred
and be continuing or would result from the consummation of the Transactions that
would constitute an Event of Default or a Default.
          (s) Plan Support Agreement and Equity Commitment Agreement. Each of
the Plan Support Agreement and the Equity Commitment Agreement shall have been
duly executed and delivered by the parties thereto, shall be in full force and
effect and shall not have been amended, supplemented or otherwise modified
without the prior written consent of Administrative Agent except in accordance
with the respective provisions thereof.
          (t) Initial Approved Budget. Administrative Agent shall have received
an initial cash flow budget for a period from the Closing Date to the Maturity
Date (as in effect on the Closing Date) substantially in the form of Exhibit M
attached hereto (the “Initial Approved Budget”) or otherwise in form and
substance satisfactory to Administrative Agent.
          (u) Cash Flow Forecast. Administrative Agent shall have received an
initial statement of sources and uses of Cash of Borrower and its Subsidiaries
from the first day of the week in which the Closing Date occurs through the last
day of the week that is 13 weeks thereafter substantially in the form of
Exhibit O or otherwise in form and substance satisfactory to Administrative
Agent (the “Initial Cash Flow Forecast”).
          (v) Interim Order and Other Bankruptcy Court Filings. Administrative
Agent shall have received a signed copy of an order of the Bankruptcy Court in
substantially the form attached hereto as Exhibit N or with such changes as
shall be satisfactory to Administrative Agent in its sole discretion (the
“Interim Order”), which shall have been duly entered on the docket, and the
Interim Order shall be in full force and effect on or before 11:59 p.m. (New
York time) on October 27, 2010, and shall not have been vacated, reversed,
modified, amended or stayed without the written consent of Requisite Lenders
and, if the Interim Order is the subject of a pending appeal in any respect,
neither the making of the Loans nor the performance by the Credit Parties of
their respective obligations under the Credit Documents shall be the subject of
a presently effective stay pending appeal.
          (w) Excess Availability. Administrative Agent shall have received
satisfactory evidence that as of the Closing Date, and after giving effect to
all payments to be made upon consummation of the Transactions, that Excess
Availability of Holdings and its Subsidiaries is equal to or greater than
$58,000,000.
          (x) Escrow Accounts. The Settlement Account Escrow Agreement shall be
in full force and effect, and the amount on deposit in the Settlement Escrow
Account shall not be less than $35,000,000, and (ii) the Working Capital Account
Escrow Agreement shall be in full force and effect.
     3.2. Conditions to Withdrawals from Working Capital Escrow Account and
Settlement Escrow Account.
          (a) Conditions Precedent to Withdrawal from Working Capital Escrow
Account. Borrower shall have the right to make withdrawals from the Working
Capital Escrow Account (a “Working Capital Withdrawal”) for the working capital
and general corporate purposes of Borrower and its Subsidiaries in the manner
set forth in the Working Capital Escrow Agreement (unless otherwise agreed to by
Borrower and Administrative Agent), and Administrative Agent shall direct the
Escrow Agent to make such Working Capital Withdrawal, subject to the
satisfaction of the following conditions

65



--------------------------------------------------------------------------------



 



precedent on or prior to the date of each such proposed withdrawal (such date,
the “Requested Working Capital Withdrawal Date”):
               (i) Administrative Agent shall have received a fully executed
Withdrawal Certificate signed by an Authorized Officer of Borrower no later than
12:00 p.m. (New York City time) at least one Business Day prior to the Requested
Working Capital Withdrawal Date and Borrower shall use commercially reasonable
efforts to promptly confirm by telephone Administrative Agent’s receipt of such
Withdrawal Certificate; and
               (ii) Except with respect to withdrawals contemplated in
Section 2.26(a), Administrative Agent shall have received a fully executed
certificate of an Authorized Officer certifying that:
                    (A) the ratio of (x) the net (after reserves maintained in
conformity with GAAP) book value of accounts receivable and inventory of the
Credit Parties as of the date of the most recent monthly financial statements
delivered by Holdings to Lenders pursuant to Section 5.1(a) to (y) the
difference between the Working Capital Escrow Amount and the aggregate principal
amount of the Working Capital Escrow Account as of the Requested Working Capital
Withdrawal Date after giving effect to such Working Capital Withdrawal shall be
no less than 1.50:1.00;
                    (B) after giving pro forma effect to the intended
application of proceeds of the Working Capital Withdrawal to be made on the
Requested Working Capital Withdrawal Date, the aggregate Cash and Cash
Equivalents of the Credit Parties (excluding proceeds in the Working Capital
Escrow Account, the Settlement Escrow Account and the Reinvestment Accounts)
shall not exceed $45,000,000; and
                    (C) as of such Requested Working Capital Withdrawal Date, no
event shall have occurred and be continuing or would result from the
consummation of such Working Capital Withdrawal (and the use of proceeds
thereof) that would constitute an Event of Default or a Default.
          (b) Conditions Precedent to Withdrawal from Settlement Escrow Account.
Borrower shall have the right to make withdrawals from the Settlement Escrow
Account (a “Settlement Account Withdrawal”) in order to fund one or more
custodial accounts and for general corporate and working capital purposes on and
after the Exit Facility Conversion Date in the manner set forth in the
Settlement Account Escrow Agreement (unless otherwise agreed to by Borrower and
Administrative Agent) and Administrative Agent shall direct the Escrow Agent to
make such Settlement Account Withdrawal, subject to the satisfaction of the
following conditions precedent on or prior to the date of each such proposed
withdrawal (such date, the “Requested Settlement Account Withdrawal Date”):
               (i) Administrative Agent shall have received a fully executed
Withdrawal Certificate signed by an Authorized Officer of Borrower no later than
12:00 p.m. (New York City time) at least one Business Day prior to the Requested
Settlement Account Withdrawal Date and Borrower shall use commercially
reasonable efforts to promptly confirm by telephone Administrative Agent’s
receipt of such Withdrawal Certificate; and
               (ii) Administrative Agent shall have received a fully executed
certificate of an Authorized Officer certifying that as of such Requested
Settlement Account Withdrawal Date, no event shall have occurred and be
continuing or would result from the consummation of such Settlement Account
Withdrawal (and the use of proceeds thereof) that would constitute an Event of
Default or a Default.

66



--------------------------------------------------------------------------------



 



               (c) Notices. Any Notice shall be executed by an Authorized
Officer in a writing delivered to Administrative Agent. In lieu of delivering a
Notice, Borrower may give Administrative Agent telephonic notice by the required
time of any proposed Working Capital Withdrawal, Settlement Account Withdrawal
or conversion/continuation, as the case may be; provided each such notice shall
be promptly confirmed in writing by delivery of the applicable Notice to
Administrative Agent on or before the close of business on the date that the
telephonic notice is given. In the event of a discrepancy between the telephone
notice and the written Notice, the written Notice shall govern. In the case of
any Notice that is irrevocable once given, if Borrower provides telephonic
notice in lieu thereof, such telephone notice shall also be irrevocable once
given. Neither Administrative Agent nor any Lender shall incur any liability to
Borrower in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized on behalf of Borrower or for
otherwise acting in good faith.
          3.3. [Reserved.]
          3.4. Exit Facility Option. The Lenders hereby grant Borrower the
option (the “Exit Facility Option”) to cause the DIP Facility to be converted to
an Exit Facility in accordance with Section 3.6 upon the effective date of the
Plan of Reorganization, such option being subject to the conditions of
Section 3.5 of this Agreement.
          3.5. Conditions to Exit Facility Option. On or prior to the Exit
Facility Conversion Date, the obligations of each Lender to continue to make or
hold Loans and to extend the maturity thereof beyond the Maturity Date then in
effect are subject to the satisfaction, or waiver in accordance with
Section 10.5, of the following conditions on or before the Exit Facility
Conversion Date:
               (a) the Exit Facility Conversion Date shall occur not later than
the Maturity Date as in effect immediately prior to the exercise by Borrower of
the Exit Facility Option;
               (b) Collateral Agent shall have received:
               (i) a completed Collateral Questionnaire dated as of a date on or
about the Exit Facility Conversion Date and executed by an Authorized Officer of
each Credit Party, together with all attachments contemplated thereby, including
(A) the results of a recent search, by a Person satisfactory to Collateral
Agent, of all effective UCC financing statements (or equivalent filings) made
with respect to any personal or mixed property of any Credit Party in the
jurisdictions specified in the Collateral Questionnaire, together with copies of
all such filings disclosed by such search, and (B) UCC termination statements
(or similar documents) duly authorized and, if applicable, executed by all
applicable Persons for filing in all applicable jurisdictions as may be
necessary to terminate any effective (after giving effect to the transactions
contemplated to occur on the Exit Facility Conversion Date) UCC financing
statements (or equivalent filings) disclosed in such search (other than any such
financing statements in respect of Permitted Liens);
               (ii) with respect to any New Credit Parties, and otherwise to the
extent not previously provided in connection with the DIP Facility, opinions of
counsel (which counsel shall be reasonably satisfactory to Collateral Agent)
with respect to the creation and perfection of the security interests in favor
of Collateral Agent in such Collateral and such other matters governed by the
laws of each jurisdiction in which any Credit Party or any personal property
Collateral is located as Collateral Agent may reasonably request, in each case
substantially similar to those

67



--------------------------------------------------------------------------------



 



delivered on the Closing Date with such changes as the Collateral Agent or
Administrative Agent may reasonably require;
               (iii) with respect to any New Credit Parties, and otherwise to
the extent not previously provided in connection with the DIP Facility, the
certificates evidencing all of the issued and outstanding Equity Interests owned
by the Credit Parties and pledged pursuant to the Pledge and Security Agreement,
which certificates shall be accompanied by undated instruments of transfer duly
executed in blank, and such other instruments and documents as shall be
necessary or, in the reasonable opinion of Administrative Agent, desirable under
applicable law to perfect (subject to certain Permitted Liens) the First
Priority security interest of the Collateral Agent in such Equity Interests; and
               (iv) evidence that each Credit Party shall have taken or caused
to be taken any other action, executed and delivered or caused to be executed
and delivered any other agreement, document and instrument and made or caused to
be made any other filing and recording (other than as set forth herein),
including UCC financing statements, reasonably required by Collateral Agent to
the extent necessary to maintain or cause the perfection of the Liens granted
under the Credit Documents (to the extent required thereunder).
          (c) Collateral Agent shall have received endorsements from Borrower’s
insurance broker naming the Collateral Agent, for the benefit of Secured
Parties, as additional insured and loss payee thereunder to the extent required
under Section 5.5.
          (d) All partnership, corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incidental thereto not previously delivered and found acceptable by
Administrative Agent and its counsel shall be reasonably satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative Agent
and such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.
          (e) Borrower shall have paid to Administrative Agent, for the account
of Administrative Agent and the Lenders, as applicable, all properly documented
fees and expenses (including reasonable fees and expenses of counsel payable
hereunder) due and payable on or before the Exit Facility Conversion Date).
          (f) (i) The Bankruptcy Court shall have entered the Confirmation Order
and (x) the time to appeal the Confirmation Order or to seek review, rehearing
or certiorari with respect to the Confirmation Order must have expired,
(y) unless otherwise waived by Administrative Agent, no appeal or petition for
review, rehearing or certiorari with respect to the Confirmation Order may be
pending, and (z) the Confirmation Order must otherwise be in full force and
effect, and shall not have been vacated, reversed, modified, amended or stayed
in any respect that, in the good faith judgment of Administrative Agent, is
adverse to any or all of Administrative Agent, the Collateral Agent and the
Lenders without the written consent of Administrative Agent, (ii) the Plan of
Reorganization and all documents filed in connection therewith (x) shall contain
terms that either (A) are not inconsistent with, or do not conflict with, the
terms of the Credit Documents, the Interim Order or the Final Order and do not
adversely affect the Lenders’ interests, Liens, rights, remedies, benefits or
other protections under the Credit Documents, or (B) are acceptable to
Administrative Agent in its sole discretion, (y) shall have become effective in
accordance with its terms, and (z) shall not have been modified, altered,
amended or otherwise changed or supplemented in any respect that, in the good
faith judgment of Administrative Agent, is adverse to any or all of
Administrative Agent, the Collateral Agent and the Lenders without the written
consent of Administrative Agent, (iii) all conditions precedent to the

68



--------------------------------------------------------------------------------



 



effectiveness of the Plan of Reorganization (other than the conversion of the
DIP Facility to the Exit Facility pursuant hereto) shall have been satisfied or
shall be satisfied substantially simultaneously with the conversion of the DIP
Facility to the Exit Facility or waived (with the prior written consent of
Administrative Agent if in the good faith judgment of Administrative Agent such
waiver is adverse to any or all of Administrative Agent, the Collateral Agent
and the Lenders), and (iv) the transactions contemplated by the Plan of
Reorganization and the Confirmation Order to occur on the effective date of the
Plan of Reorganization and the Confirmation Order shall be consummated on the
effective date of the Plan of Reorganization (and pursuant to the Plan of
Reorganization, the Existing Credit Parties and the New Credit Parties and their
respective property shall have been discharged from, and have no further
liability with respect to, Claims and Liens against the Existing Credit Parties
(including, without limitation, with respect to Environmental Claimants,
Environmental Legacy Liabilities and other Environmental Claims) provided in the
Plan of Reorganization) and substantially simultaneously with the occurrence of
the Exit Facility Conversion Date.
          (g) Administrative Agent shall have received a pro forma consolidated
balance sheet and any other applicable financial statements of Borrower and its
Subsidiaries as of the last month and Fiscal Quarter ended at least 45 days
prior to the Exit Facility Conversion Date for which financial statements are
available, together with a Financial Officer Certification of Borrower
certifying that such balance sheet and other financial statements accurately
present the financial position of Borrower and its Subsidiaries, in accordance
with GAAP (to the extent applicable), as of such date subject to changes
resulting from fresh-start accounting and normal year-end adjustments.
          (h) Administrative Agent shall have received an originally executed
copy of the favorable written opinions (substantially similar to those delivered
on the Closing Date with such changes as Administrative Agent may reasonably
require) of Kirkland & Ellis LLP, counsel for Credit Parties, dated as of the
Exit Facility Conversion Date (and each Credit Party hereby instructs such
counsel to deliver such opinions to Administrative Agent and the Lenders).
          (i) After giving effect to the consummation of the Plan of
Reorganization, each entity proposed to be a Credit Party subsequent to the Exit
Facility Conversion Date shall have obtained (i) all Governmental Authorizations
and all consents of other Persons, in each case that are necessary in connection
with the transactions contemplated by the Credit Documents, except for those
consents and Governmental Authorizations the failure of which to so obtain would
not reasonably be expected to have a Material Adverse Effect and (ii) those
consents set forth on Schedule 3.5(i), and each of the foregoing shall be in
full force and effect and in form and substance reasonably satisfactory to
Administrative Agent. After giving effect to the consummation of the Plan of
Reorganization, no change in law or regulation shall be applicable in the
reasonable judgment of Administrative Agent that would restrain, prevent or
otherwise impose materially adverse conditions on the transactions contemplated
by the Credit Documents or the financing thereof. All applicable waiting periods
shall have expired without any action being taken or threatened by any competent
authority would restrain, prevent or otherwise impose materially adverse
conditions on the transactions contemplated by the Credit Documents or the
financing thereof and no action, request for stay, petition for review or
rehearing, reconsideration, or appeal with respect to any of the foregoing shall
be pending, and the time for any applicable agency to take action to set aside
its consent on its own motion shall have expired.
          (j) [Reserved.].
          (k) Borrower shall have given, and the Lenders shall have received,
not less than ten Business Days’ prior written notice of the exercise of the
Exit Facility Option.
          (l) Administrative Agent shall have received a Solvency Certificate
from the chief

69



--------------------------------------------------------------------------------



 



financial officer, if any (or alternatively chief executive officer or chief
restructuring officer) of Holdings, on a pro forma basis after giving effect to
the confirmation of the Plan of Reorganization, the consummation of the
transactions contemplated thereby and the occurrence of the Exit Facility
Conversion Date.
          (m) Borrower shall be in compliance with the financial covenants set
forth in Section 6.7(a) and (b) as of the most recent Fiscal Quarter-end for
which financial statements are available prior to the Exit Facility Conversion
Date.
          (n) Administrative Agent shall have received the Accession and
Novation Agreement, executed and delivered in accordance with Section 3.6(a).
          (o) As of the Exit Facility Conversion Date, after giving effect to
the consummation of the Plan of Reorganization (including the occurrence of the
Exit Facility Conversion Date), the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of the Exit Facility Conversion Date to the same
extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date.
          (p) As of the Exit Facility Conversion Date, no event shall have
occurred and be continuing or would result from the exercise by Borrower of the
Exit Facility Option that would constitute an Event of Default or a Default.
          (q) Administrative Agent shall have received satisfactory evidence
that Excess Availability of Holdings and its Subsidiaries as of the Exit
Facility Conversion Date (after giving effect to any payments required in
connection with the consummation of the Plan of Reorganization and the Exit
Facility Conversion Date) is equal to or greater than $58,000,000.
          (r) The Henderson Lease Documents shall have been entered into and be
in full force and effect.
          (s) Concurrently with the consummation of the Plan of Reorganization,
(a) all pre-existing Indebtedness of the Credit Parties (other than the Term
Loans and the Indebtedness and other obligations outstanding under the
Replacement Revolving Facility or any Alternative Facility) shall have been
satisfied or otherwise treated in the manner specified in the Plan of
Reorganization, and all Liens and security interests related thereto, to the
extent required by the Plan of Reorganization, shall have been terminated or
released, (b) the respective Indebtedness of the Credit Parties and any Liens
securing same that are outstanding immediately after the consummation of the
Plan of Reorganization shall not exceed the amount contemplated by the Plan of
Reorganization, (c) no default shall have occurred and be continuing under the
Replacement Revolving Facility immediately prior to the Exit Facility Conversion
Date, and (d) there shall not occur as a result of, and after giving effect to,
the Exit Facility Option and the Revolving Exit Facility Option, a default (or
any event which with the giving of notice or lapse of time or both will be a
default) under any of the reorganized Credit Parties’ debt instruments and other
material agreements.
          (t) Holdings shall have (i) received the net proceeds of the New Money
Investment, the gross amount of which shall be no less than $185,000,000, and
such New Money Investment shall otherwise be in form and substance reasonably
satisfactory to Administrative Agent and (ii) contributed the same to Borrower
as cash common equity, and the net proceeds thereof shall be used to fund, in
part, the Trust Payments. Administrative Agent shall be satisfied in its sole
discretion that the

70



--------------------------------------------------------------------------------



 



reorganized Credit Parties shall have the funds necessary to make the Trust
Payments in full on the effective date of the Plan of Reorganization (and all
sources of such funds shall be in an amount and in form and substance
satisfactory to Administrative Agent, in its sole discretion) and such funds
shall be used to fund, together with the New Money Investment, the Trust
Payments in full.
          (u) All Environmental Claimants shall have signed a settlement or
other agreement, in each case, setting forth and confirming their respective
agreements to release and/or covenant not to sue the reorganized Credit Parties
(and any other Credit Parties under the Exit Facility) from and against any
liability in respect of any Environmental Claims (on the terms and conditions
set forth in the Plan of Reorganization and otherwise in form and substance
reasonably acceptable to Administrative Agent), and the Environmental Settlement
Documents shall be in full force and effect, be a legally valid and binding
obligation of each party thereto and all notice and comment periods required
under applicable law with respect thereto shall have expired.
          (v) In order to create in favor of Collateral Agent, for the benefit
of the Secured Parties, a valid and, subject to any filing and/or recording
referred to herein, perfected First Priority security interest in certain Real
Estate Assets, Collateral Agent shall have received from Borrower and each
applicable Guarantor:
               (i) fully executed and notarized Mortgages, in proper form for
recording in all appropriate places in all applicable jurisdictions, encumbering
each Real Estate Asset listed in Schedule 3.5(v) (each, a “Mortgaged Property”);
               (ii) an opinion of counsel (which counsel shall be reasonably
satisfactory to Collateral Agent) in each state in which a Mortgaged Property is
located with respect to the enforceability of Mortgages to be recorded in such
state and such other matters as Collateral Agent may reasonably request, in each
case in form and substance reasonably satisfactory to Collateral Agent;
               (iii) to the extent available after the use of commercially
reasonable efforts by the Credit Parties, in the case of each Leasehold Property
that is a Material Real Estate Asset, (1) a Landlord Consent and Estoppel and
(2) evidence that such Leasehold Property is a Recorded Leasehold Interest;
               (iv) (A) ALTA mortgagee title insurance policies with all
endorsements requested by Collateral Agent or unconditional commitments therefor
issued by one or more title companies reasonably satisfactory to Collateral
Agent with respect to each Mortgaged Property (each, a “Title Policy”), in
amounts not less than the fair market value of each Mortgaged Property, together
with a title report issued by a title company with respect thereto, dated not
more than thirty days prior to the Closing Date and copies of all recorded
documents listed as exceptions to title or otherwise referred to therein, each
in form and substance reasonably satisfactory to Collateral Agent and
(B) evidence satisfactory to Collateral Agent that such Credit Party has paid to
the title company or to the appropriate governmental authorities all expenses
and premiums of the title company and all other sums required in connection with
the issuance of each Title Policy and all recording and stamp taxes (including
mortgage recording and intangible taxes) payable in connection with recording
the Mortgages for each Mortgaged Property in the appropriate real estate
records;
               (v) flood certifications with respect to all Mortgaged Properties
and evidence of flood insurance with respect to each Flood Hazard Property that
is located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any

71



--------------------------------------------------------------------------------



 



applicable regulations of the Board of Governors, in form and substance
reasonably satisfactory to Collateral Agent; and
               (vi) ALTA surveys of all Mortgaged Properties which are not
Leasehold Properties, certified to Collateral Agent.
               (w) Administrative Agent shall have received from Borrower and
each applicable Guarantor fully executed and notarized Intellectual Property
Security Agreements, in proper form for filing or recording in the U.S. Patent
and Trademark Office and/or the U.S. Copyright Office, as applicable
memorializing and recording the Lien on the U.S. Intellectual Property owned by
any Credit Party and listed in Schedule 5.2 to the Pledge and Security
Agreement.
               (x) Borrower shall have caused the depositary institution
maintaining each Deposit Account (other than (x) payroll accounts and
(y) accounts holding Cash and Cash Equivalents of no more than $2,500,000 as of
the close of business on each Business Day) to enter into a customary Control
Agreement in form reasonably satisfactory to Administrative Agent, pursuant to
which such institution shall agree to comply with Administrative Agent’s
instructions with respect to the disposition of funds in such Deposit Account
upon the occurrence and during the continuance of an Event of Default.
          3.6. Conversion to Exit Facility. (a) Pursuant to the Plan of
Reorganization and upon the effective date thereof, the reorganized Borrower and
the reorganized Guarantors and/or certain other newly-formed entities (the “New
Credit Parties”) which are reasonably acceptable to Administrative Agent shall
have purchased or otherwise acquired substantially all of the Facilities and
other related operating assets (other than property subject to the Environmental
Legacy Liabilities, except for the Facilities located in Henderson, Nevada and
Savannah, Georgia, of Borrower and the Guarantors) (the Persons in such
capacities as of the time immediately prior to the Exit Facility Conversion
Date, the “Existing Credit Parties”). In the event that Borrower exercises the
Exit Facility Option and upon (i) the execution and delivery by the New Credit
Parties and the Existing Credit Parties of an accession, assumption and novation
agreement in form and substance reasonably satisfactory to Administrative Agent
(the “Accession and Novation Agreement”) and (ii) the satisfaction (or waiver in
accordance with the terms of this Agreement) of the other conditions precedent
set forth in Section 3.5:
               (i) each of (x) the Existing Credit Parties and
(y) Administrative Agent, the Collateral Agent and the Lenders shall be released
from further obligations towards one another under this Agreement and the other
Credit Documents and their respective rights against one another shall be
cancelled (being the “Discharged Rights and Obligations”);
               (ii) each of (x) the New Credit Parties and (y) Administrative
Agent, the Collateral Agent and the Lenders shall, by novation, assume
obligations towards one another and/or acquire rights against one another which
differ from the Discharged Rights and Obligations only insofar as that each New
Credit Party and Administrative Agent, the Collateral Agent and the Lenders
shall have assumed and/or acquired the same respective obligations and rights in
place of each Existing Credit Party (in each case as either Borrower or
Guarantor, as specified in the Accession and Novation Agreement) and
Administrative Agent, the Collateral Agent and the Lenders; and each New Credit
Party shall become a party hereto as the “Borrower” or as a “Guarantor”, as
applicable;
               (iii) Administrative Agent, the Collateral Agent and the Lenders
shall retain the same rights and obligations among themselves as they would have
had the New Credit Parties at all times been Existing Credit Parties; and

72



--------------------------------------------------------------------------------



 



               (iv) on and following the Exit Facility Conversion Date the
defined terms “Borrower”, “Guarantor” and “Credit Parties” shall be construed to
refer to each applicable New Credit Party, in accordance with the provisions of
this Section 3.6(a).
               (b) Each of the Existing Credit Parties, the New Credit Parties,
Administrative Agent, the Collateral Agent and the Lenders shall take such
actions and execute and deliver such agreements, instruments or other documents
(at the sole joint and several cost and expense of the Existing Credit Parties
and the New Credit Parties) as Administrative Agent may reasonably request and
solely as are necessary to give effect to the provisions of this Section 3.6
including amending or amending and restating this Agreement to remove those
provisions that apply solely to the period prior to the Exit Facility Conversion
Date; provided, however that the consent of, or other action by, any of the
Lenders or Agents is not a condition precedent to the effectiveness of the
Accession and Novation Agreement and the provisions of Section 3.6(a).
          SECTION 4. REPRESENTATIONS AND WARRANTIES
     In order to induce Agents and Lenders to enter into this Agreement and to
make each Loan to be made thereby, each Credit Party represents and warrants to
each Agent and Lender, on the Closing Date and the Exit Facility Conversion Date
that the following statements are true and correct (it being understood and
agreed that the representations and warranties made on the Closing Date are
deemed to be made concurrently with the consummation of the Transactions
contemplated hereby):
          4.1. Organization; Requisite Power and Authority; Qualification. Each
of Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization as identified
in Schedule 4.1, (b) has all requisite power and authority to own and operate
its properties, to carry on its business as now conducted and as proposed to be
conducted, upon entry by the Bankruptcy Court of the Interim Order, to enter
into the Credit Documents to which it is a party and to carry out the
transactions contemplated thereby, and (c) is qualified to do business and in
good standing (or with respect to Foreign Subsidiaries, to the extent such
concept is applicable in the relevant jurisdiction) in every jurisdiction where
its assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had, and could not be reasonably expected to have, a
Material Adverse Effect.
          4.2. Equity Interests and Ownership. The Equity Interests of each of
Holdings and its Subsidiaries has been duly authorized and validly issued and is
fully paid and non-assessable. Except as set forth on Schedule 4.2, as of the
date hereof, there is no existing option, warrant, call, right, commitment or
other agreement to which Holdings or any of its Subsidiaries is a party
requiring, and there is no membership interest or other Equity Interests of
Holdings or any of its Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by Holdings or any of its Subsidiaries of
any additional membership interests or other Equity Interests of Holdings or any
of its Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of Holdings or any of its Subsidiaries. Schedule 4.2
correctly sets forth the ownership interest of Holdings and each of its
Subsidiaries in their respective Subsidiaries as of the Closing Date.
          4.3. Due Authorization. (A) On the Closing Date, upon entry by the
Bankruptcy Court of the Interim Order, the execution, delivery and performance
of the Credit Documents have been duly authorized by all necessary action on the
part of each Credit Party that is a party thereto and (B) on the Exit Facility
Conversion Date, upon entry of the Bankruptcy Court of the Confirmation Order,
the execution, delivery and performance of any Credit Documents entered into on
such date, have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.

73



--------------------------------------------------------------------------------



 



          4.4. No Conflict. (A) On the Closing Date, upon entry by the
Bankruptcy Court of the Interim Order, and (B) on the Exit Facility Conversion
Date, upon entry by the Bankruptcy Court of the Confirmation Order, in each
case, the execution, delivery and performance by Credit Parties of the Credit
Documents entered into on such date and to which such Credit Parties are parties
and the consummation of the transactions contemplated by such Credit Documents
do not and will not (a) violate (i) any provision of any law or any governmental
rule or regulation applicable to Holdings or any of its Subsidiaries, (ii) any
of the Organizational Documents of Holdings or any of its Subsidiaries, or
(iii) any order, judgment or decree of any court or other agency of government
binding on Holdings or any of its Subsidiaries; (b) conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any Contractual Obligation of Holdings or any of its Subsidiaries;
(c) result in or require the creation or imposition of any Lien upon any of the
properties or assets of Holdings or any of its Subsidiaries (other than any
Liens created under any of the Credit Documents in favor of Collateral Agent, on
behalf of the Secured Parties and any Liens created under any Additional
Facility Credit Documents in favor of the Replacement Facility Agent or any
Alternative Facility Agent, as the case may be); or (d) require any approval of
stockholders, members or partners or any approval or consent of any Person under
any Contractual Obligation of Holdings or any of its Subsidiaries, except for
such approvals or consents which will be obtained on or before the Closing Date
and disclosed in writing to Lenders.
          4.5. Governmental Consents. (A) On the Closing Date, upon entry by the
Bankruptcy Court of the Interim Order, and (B) on the Exit Facility Conversion
Date, upon entry by the Bankruptcy Court of the Confirmation Order, in each
case, the execution, delivery and performance by Credit Parties of the Credit
Documents entered into on such date and to which such Credit Parties are parties
and the consummation of the transactions contemplated by such Credit Documents
do not and will not require any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority except for
entry by the Bankruptcy Court of the Interim Order and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date.
          4.6. Binding Obligation. (A) On the Closing Date, upon entry by the
Bankruptcy Court of the Interim Order, and (B) on the Exit Facility Conversion
Date, upon entry by the Bankruptcy Court of the Confirmation Order, in each
case, each Credit Document entered into on such date has been duly executed and
delivered by each Credit Party that is a party thereto and, upon entry by the
Bankruptcy Court of the Interim Order, is the legally valid and binding
obligation of such Credit Party, enforceable against such Credit Party in
accordance with its respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
          4.7. Historical Financial Statements. The Historical Financial
Statements (other than restatements due to environmental or tort liabilities)
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year-end adjustments.
          4.8. Projections. On and as of the Closing Date, the projections of
Borrower and its Subsidiaries for the period commencing with the Closing Date
through December 31, 2013 (the “Projections”) are based on good faith estimates
and assumptions made by the management of Holdings; provided, the Projections
are not to be viewed as facts and that actual results during the period or
periods covered by the Projections may differ from such Projections and that the
differences may be material; provided, further, as of the Closing Date,
management of Borrower believed that the Projections were reasonable and
attainable.

74



--------------------------------------------------------------------------------



 



          4.9. No Material Adverse Effect. Since September 30, 2008, other than
the filing of the Chapter 11 Cases, no event, circumstance or change has
occurred that has caused or evidences, or could reasonably be expected to result
in, either in any case or in the aggregate, a Material Adverse Effect.
          4.10. Adverse Proceedings, Etc. Except for the Chapter 11 Cases, there
are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect. Neither Holdings nor
any of its Subsidiaries (a) is in violation of any applicable laws that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, or (b) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or any federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
          4.11. Payment of Taxes. Except as otherwise permitted under
Section 5.3, all Post-Petition tax returns and reports of Holdings and its
Subsidiaries required to be filed by any of them have been timely filed, and all
Post-Petition Taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon Holdings and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable.
Holdings knows of no proposed tax assessment against Holdings or any of its
Subsidiaries which is not being actively contested by Holdings or such
Subsidiary in good faith and by appropriate proceedings; provided, such reserves
or other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.
          4.12. Properties.
               (a) Title. Each of Holdings and its Subsidiaries has (i) good and
legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (iii) valid licensed or other rights in (in the case of licensed or
other interests in Intellectual Property) and (iv) good title to (in the case of
all other personal property), all of their respective properties and assets
reflected in their respective Historical Financial Statements (as restated)
referred to in Section 4.7 and in the most recent financial statements delivered
pursuant to Section 5.1, in each case except for assets disposed of since the
date of such financial statements in the ordinary course of business or as
otherwise permitted under Section 6.8. Except as permitted by this Agreement,
all such properties and assets are free and clear of Liens other than Permitted
Liens.
               (b) Real Estate. As of the Closing Date, Schedule 4.12 contains a
true, accurate and complete list of (i) all Real Estate Assets, and (ii) all
leases, subleases or assignments of leases (together with all amendments,
modifications, supplements, renewals or extensions of any thereof) affecting
each Real Estate Asset of any Credit Party, regardless of whether such Credit
Party is the landlord or tenant (whether directly or as an assignee or successor
in interest) under such lease, sublease or assignment. Each agreement listed in
clause (ii) of the immediately preceding sentence is in full force and effect
and Holdings does not have knowledge of any default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles.
          4.13. Environmental Matters. Except as set forth on Schedule 4.13
hereto:

75



--------------------------------------------------------------------------------



 



          (a) Current Operations. Other than with respect to either
Environmental Legacy Liabilities or exceptions that could not reasonably be
expected to either (x) result in liability in excess of $20,000,000 or
(y) individually or in the aggregate, have a Material Adverse Effect:
               (i) Holdings and its Subsidiaries (A) are and have been in
compliance with all applicable Environmental Laws, and (B) have obtained, and
maintained in full force and effect, all Governmental Authorizations arising
under Environmental Laws that are necessary for the conduct of the Business and
the Tiwest Joint Venture in compliance with Environmental Laws;
               (ii) neither Holdings nor any of its Subsidiaries have received
any unresolved written notice, report or other written communication regarding
any actual or alleged material violation of Environmental Laws or any unresolved
actual or alleged Environmental Liabilities relating to the Business, the
Facilities or the Tiwest Joint Venture;
               (iii) no Release affecting the Business, any Facility or the
Tiwest Joint Venture has occurred or is occurring at or from any of the
Facilities or by Holdings or any of its Subsidiaries on any other property that
requires notice to any Governmental Authority, any form of Remedial Action under
applicable Environmental Law, or that could reasonably be expected to form the
basis of an Environmental Claim;
               (iv) neither Holdings nor any of its Subsidiaries has by law or
contract agreed to, assumed or retained any material Environmental Liability or
responsibility for any Environmental Claim, including under any lease, purchase
agreement, sale agreement, joint venture agreement or other binding corporate or
real estate document or agreement related to the Business, the Facilities or the
Tiwest Joint Venture; and
               (v) there are no pending or, to the knowledge of Holdings and
Borrower, threatened Environmental Claims related to the Business, the
Facilities or the Tiwest Joint Venture and, to the knowledge of Holdings and
Borrower, there are no violations of Environmental Law or Releases that could
reasonably be expected to form the basis of any such Environmental Claim; and
               (vi) the Products are being, or have been, pre-registered and
registered within the meaning of the Regulation (EC) No. 1907/2006 concerning
the Registration, Evaluation, Authorisation and Restriction of Chemicals of the
European Union and all rules and regulations promulgated thereunder, and do and
will comply with all statutory and EC requirements and regulations relating to
the Products or to the sale of the Products in the European Union.
          (b) Environmental Legacy Liabilities.
               (i) Neither Holdings nor any of its Subsidiaries is subject to
any Environmental Legacy Liabilities, except for any such Environmental Legacy
Liabilities that could not reasonably be expected to after entry by the
Bankruptcy Court of the Final Order (A) result in liability in excess of
$20,000,000, or (B) individually or in the aggregate, have a Material Adverse
Effect.
               (ii) Neither Holdings nor any of its Subsidiaries has Released
any Hazardous Materials in a manner, location or quantity that could reasonably
be expected to commingle with, or to exacerbate, any Henderson Legacy
Contamination, except for such Release that would not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.

76



--------------------------------------------------------------------------------



 



               (c) Holdings has provided Administrative Agent, or its agents or
consultants, with access to all significant environmental reports, data
(including in relation to energy consumption, energy generation and emissions of
greenhouse gases to the extent such data exists), documents, studies, analyses,
investigations, audits and reviews in the possession or control of, or otherwise
reasonably available to, Holdings or its Subsidiaries as necessary to reasonably
disclose to any material Environmental Liabilities with respect to any Facility.
               (d) No material Lien has been recorded or, to the knowledge of
Holdings and Borrower, threatened by any Governmental Authority under any
Environmental Law with respect to any Facility.
This Section 4.13 contains the sole and exclusive representations and warranties
of Holdings with respect to any environmental, health or safety matters,
including without limitation any arising under any Environmental Laws.
          4.14. No Defaults. Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Post-Petition Contractual
Obligations other than as a result of the filing of the Chapter 11 Cases (and
any payment default directly related to such filing), and no condition exists
which, with the giving of notice or the lapse of time or both, could constitute
such a default, except where the consequences, direct or indirect, of such
default or defaults, if any, could not reasonably be expected to have a Material
Adverse Effect.
          4.15. Material Contracts. Schedule 4.15 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date, and
as of the Closing Date, except as described on Schedule 4.15, all such Material
Contracts are in full force and effect and no Post-Petition defaults currently
exist thereunder other than as a result of the filing of the Chapter 11 Cases
(and any payment default directly related to such filing as of the Closing
Date).
          4.16. Governmental Regulation. Neither Holdings nor any of its
Subsidiaries is subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may
otherwise render all or any portion of the Obligations unenforceable. Neither
Holdings nor any of its Subsidiaries is a “registered investment company” or a
company “controlled” by a “registered investment company” or a “principal
underwriter” of a “registered investment company” as such terms are defined in
the Investment Company Act of 1940.
          4.17. Margin Stock. Neither Holdings nor any of its Subsidiaries owns
any Margin Stock.
          4.18. Employee Matters. Neither Holdings nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect. There is (a) no unfair labor practice complaint
pending against Holdings or any of its Subsidiaries, or to the best knowledge of
Holdings and Borrower, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Holdings or
any of its Subsidiaries or to the best knowledge of Holdings and Borrower,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving Holdings or any of its Subsidiaries, and (c) to the best
knowledge of Holdings and Borrower, no union representation question existing
with respect to the employees of Holdings or any of its Subsidiaries and, to the
best knowledge of Holdings and Borrower, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.

77



--------------------------------------------------------------------------------



 



          4.19. Employee Benefit Plan. Employee Benefit Plan. Except as would
not reasonably be expected to have a Material Adverse Effect Holdings, each of
its Subsidiaries and, with respect to a Pension Plan, each of their respective
ERISA Affiliates are in compliance with all applicable provisions and
requirements of ERISA and the Internal Revenue Code and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan,
and have performed all their obligations under each Employee Benefit Plan. Each
Employee Benefit Plan which is intended to qualify under Section 401(a) of the
Internal Revenue Code has either received a favorable determination letter from
the Internal Revenue Service indicating that such Employee Benefit Plan is so
qualified or may rely on a favorable opinion letter issued by the Internal
Revenue Service, and, to the knowledge of Holdings and each Subsidiary of
Holdings, nothing has occurred subsequent to the issuance of such determination
letter which would cause such Employee Benefit Plan to lose its qualified
status. Except for any liability which is in effect immediately prior to or
arises during the Chapter 11 Cases and which is discharged in the Chapter 11
Cases, no material liability to the PBGC (other than required premium payments
and required minimum funding contributions), the Internal Revenue Service, any
Employee Benefit Plan or any trust established under Title IV of ERISA has been
or is expected to be incurred by Holdings, any of its Subsidiaries or any of
their ERISA Affiliates. Except for any event which arises due to or during the
Chapter 11 Cases and which will be discharged in the Chapter 11 Cases, no ERISA
Event has occurred or is reasonably expected to occur.
          4.21. Certain Fees. Except as set forth on Schedule 4.20, no broker’s
or finder’s fee or commission will be payable with respect to the transactions
contemplated hereby, except as payable to Agents and Lenders.
          4.22. Solvency. On the Exit Facility Conversion Date, the Credit
Parties taken as a whole are and, upon the incurrence of any Obligation by any
Credit Party on any date on or after the Exit Facility Conversion Date on which
this representation and warranty is made, will be Solvent.
          4.23. Compliance with Statutes, Etc. Each of Holdings and its
Subsidiaries is in material compliance with all applicable statutes, regulations
and orders of, and all applicable restrictions imposed by, all Governmental
Authorities, in respect of the conduct of its business and the ownership of its
property, except such non-compliance that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
          4.24. Disclosure. No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of Holdings
or any of its Subsidiaries for use in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact (known to Holdings or Borrower, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Holdings or Borrower to be reasonable at
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.
          4.25. Reorganization Matters; Secured, Super-Priority Obligations. On
and after the Closing Date and until the Exit Facility Conversion Date:
               (a) The Chapter 11 Cases were commenced on the Petition Date in
accordance with

78



--------------------------------------------------------------------------------



 



applicable law and proper notice has been given of (x) the motion seeking
approval of the Credit Documents and the Interim Order and Final Order, (y) the
hearing for the approval of the Interim Order, and (z) promptly after the
scheduling thereof, the hearing for the approval of the Final Order.
               (b) The provisions of the Credit Documents and the Interim Order
(with respect to the period prior to entry of the Final Order) or the Final
Order (with respect to the period on and after entry of the Final Order), as the
case may be, are effective to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, legal, valid and perfected Liens on and security
interests in all right, title and interest in the Collateral, having the
priority provided for herein and in the Interim Order (with respect to the
period prior to entry of the Final Order) or the Final Order (with respect to
the period on and after entry of the Final Order), as the case may be, and
enforceable against the Credit Parties.
               (c) Pursuant to subclause (c)(2) of Section 364 of the Bankruptcy
Code and the Interim Order (with respect to the period prior to entry of the
Final Order) or the Final Order (with respect to the period on and after entry
of the Final Order), as the case may be, all Obligations are secured by a
perfected First Priority Lien on all unencumbered Collateral.
               (d) Pursuant to subclause (c)(3) of Section 364 of the Bankruptcy
Code and the Interim Order (with respect to the period prior to entry of the
Final Order) or the Final Order (with respect to the period on and after entry
of the Final Order), as the case may be, all Obligations are secured by a junior
Lien on all Collateral (x) that is subject to valid, perfected and unavoidable
Liens in existence as of the Petition Date or (y) that is subject to valid Liens
in existence on the Petition Date that are perfected subsequent to the Petition
Date as permitted by Section 546(b) of the Bankruptcy Code, in each case, solely
to the extent such Liens were senior to the Liens securing the Existing
Indebtedness, after giving effect to any intercreditor or subordination
agreements.
               (e) Pursuant to subclause (d) of Section 364 of the Bankruptcy
Code and the Interim Order (with respect to the period prior to entry of the
Final Order) or the Final Order (with respect to the period on and after entry
of the Final Order), as the case may be, all Obligations are secured by a senior
priming Lien on all Collateral that is senior to (x) all Liens securing the
Existing Indebtedness (which Liens are required to be released on the Closing
Date) and (y) all Liens that are junior to the Liens securing the Existing
Indebtedness, after giving effect to any intercreditor or subordination
agreements.
               (f) Pursuant to clause (c)(1) of Section 364 of the Bankruptcy
Code, the Interim Order and the Final Order, all Obligations and all other
obligations of the Credit Parties under the Credit Documents at all times shall
constitute allowed super-priority administrative expense claims in the
Chapter 11 Cases having priority over all other costs and expenses of the kinds
specified in, or ordered pursuant to, Sections 105, 326, 328, 330, 331, 503(b),
506(c), 507(a), 507(b), 546(c), 726, 1114 or any other provision of the
Bankruptcy Code or otherwise, and shall at all times be senior to the rights of
Credit Parties, the estates of Credit Parties, and any successor trustee or
estate representative in the Chapter 11 Cases or any subsequent proceeding or
case under the Bankruptcy Code, subject only to the Carve-Out; provided, that
such super-priority administrative claim shall be pari passu with the
super-priority administrative claim of the Replacement Facility Agent pursuant
to the Replacement Facility Credit Documents.
               (g) The Interim Order (with respect to the period prior to entry
of the Final Order) or the Final Order (with respect to the period on and after
entry of the Final Order), as the case may be, and the transactions contemplated
hereby and thereby, are in full force and effect and have not been vacated,
reversed, modified, amended or stayed without the prior written consent of
Administrative Agent and Requisite Lenders.

79



--------------------------------------------------------------------------------



 



          4.26. PATRIOT Act. To the extent applicable, each Credit Party is in
compliance, in all material respects, with (i) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
PATRIOT Act. No part of the proceeds of the Term Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.
          SECTION 5. AFFIRMATIVE COVENANTS
     Each Credit Party covenants and agrees that, until payment in full of all
Obligations, each Credit Party shall perform, and shall cause each of its
Subsidiaries to perform (including, with respect to Section 5.3 and Section 5.6,
any Securitization Subsidiary), all covenants in this Section 5.
          5.1. Financial Statements and Other Reports. Holdings will deliver to
Administrative Agent and Lenders:
               (a) Monthly Reports. As soon as available, and in any event
within 30 days after the end of each month ending after the Closing Date (or
45 days after the end of each month, in the case of the month in which the Exit
Facility Conversion Date occurs and the immediately succeeding month), except
for the last month of each Fiscal Quarter and of each Fiscal Year, commencing
with the month in which the Closing Date occurs, (i) the consolidated balance
sheet of Holdings and its Subsidiaries as at the end of such month and the
related consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such month and for the period from the
beginning of the then current Fiscal Year to the end of such month, setting
forth in each case in comparative form (to the extent such comparison is capable
of being produced) the corresponding figures for the corresponding periods of
the previous Fiscal Year, commencing with the first month for which such
corresponding figures are available, to the extent prepared on a monthly basis,
all in reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto and (ii) reports with respect to
non-ordinary course asset sales, facility closures and other matters reasonably
requested by the Lenders;
               (b) Quarterly Financial Statements. As soon as available, and in
any event within 45 days after the end of each Fiscal Quarter of each Fiscal
Year (or 60 days after the end of the Fiscal Quarter, in the case of the Fiscal
Quarter in which the Exit Facility Conversion Date occurs), commencing with the
Fiscal Quarter in which the Closing Date occurs, the consolidated balance sheets
of Holdings and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form (to the extent such comparison is
capable of being produced) the corresponding figures for the corresponding
periods of the previous Fiscal Year, commencing with the first Fiscal Quarter
for which such corresponding figures are available, and, for the first four
Fiscal Quarters after the Closing Date, the corresponding figures from the
Financial Plan for the applicable Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;
               (c) Annual Financial Statements. (i)(A) As soon as available, and
in any event within 90 days after the end of the Fiscal Year ending on
December 31, 2010, the unaudited consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such Fiscal Year and the related

80



--------------------------------------------------------------------------------



 



unaudited consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for such Fiscal Year, setting forth in each
case in comparative form (to the extent such comparison is capable of being
produced) the corresponding figures for the previous Fiscal Year, commencing
with the first Fiscal Year for which such corresponding figures are available,
and the corresponding figures from the Financial Plan, if any, covered by such
financial statements, in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto and, (B) as soon as
available, (1) the audited consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such Fiscal Year and the related audited
consolidated statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form (to the extent such comparison is capable of being produced)
the corresponding figures for the previous Fiscal Year, commencing with the
first Fiscal Year for which such corresponding figures are available, and the
corresponding figures from the Financial Plan, if any, covered by such financial
statements, in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto and, (2) with respect
to such audited consolidated financial statements, a report thereon of Grant
Thornton LLP or other independent certified public accountants of recognized
national or regional standing selected by Holdings, and reasonably satisfactory
to Administrative Agent (which report and/or the accompanying financial
statements shall be unqualified as to going concern and scope of audit, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Holdings and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated in conformity with GAAP applied on a
basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards) together with a written statement by such
independent certified public accountants stating (1) that their audit
examination has included a review of the terms of Section 6.7 of this Agreement
and the related definitions, (2) to the extent the accountants agree to so
provide, whether, in connection therewith, any condition or event that
constitutes a Default or an Event of Default under Section 6.7 has come to their
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof, and (3) that nothing has
come to their attention that causes them to believe that the information
contained in any Compliance Certificate is not correct or that the matters set
forth in such Compliance Certificate are not stated in accordance with the terms
hereof (such a report and written statement, an “Auditor’s Report”); and (ii) as
soon as available, and in any event within 90 days after the end of each Fiscal
Year ending on or after December 31, 2011, the audited consolidated balance
sheets of Holdings and its Subsidiaries as at the end of such Fiscal Year and
the related audited consolidated statements of income, stockholders’ equity and
cash flows of Holdings and its Subsidiaries for such Fiscal Year, setting forth
in each case in comparative form (to the extent such comparison is capable of
being produced) the corresponding figures for the previous Fiscal Year,
commencing with the first Fiscal Year for which such corresponding figures are
available, and the corresponding figures from the Financial Plan, if any,
covered by such financial statements, in reasonable detail, together with a
Financial Officer Certification and a Narrative Report with respect thereto,
and, (ii) with respect to such audited consolidated financial statements, an
Auditor’s Report;
               (d) Compliance Certificate. Together with each delivery of
financial statements of Holdings and its Subsidiaries pursuant to
Sections 5.1(a), 5.1(b) and 5.1(c), a duly executed and completed Compliance
Certificate; provided that Holdings shall not be required to provide a
Compliance Certificate together with the financial statements delivered pursuant
to Section 5.1(a) following the Exit Facility Conversion Date;
               (e) Cash Flow Forecast and Variance Report. Prior to the Exit
Facility Conversion Date, if on any date Excess Availability of Holdings and its
Subsidiaries is less than $58,000,000, then

81



--------------------------------------------------------------------------------



 



not later than 7:00 P.M. New York City time on each Thursday (or if any such
Thursday is not a Business Day, the next succeeding Business Day) thereafter,
(i) a supplement to the Initial Cash Flow Forecast extending the Initial Cash
Flow Forecast for an additional week (each, a “Cash Flow Forecast”) and (ii) a
comparison of each line item set forth in the most recent Cash Flow Forecast for
the week most recently ended on a Wednesday against the actual performance for
such week with respect to each line item, including actual cash receipts,
disbursements and total available liquidity and borrowing availability (and on a
cumulative basis from the Closing Date to the date of such report), in the form
attached as Exhibit P or otherwise in form and substance satisfactory to
Administrative Agent (a “Variance Report”), in each case with written
explanations of material variances, in form and substance reasonably
satisfactory to Administrative Agent and certified by the chief financial
officer, if any (or alternatively chief executive officer or chief restructuring
officer) of Holdings that such Cash Flow Forecast and Variance Report have been
prepared in good faith and based upon assumptions believed to be reasonable at
the time when prepared;
               (f) Approved Budget. Prior to the Exit Facility Conversion Date,
at Borrower’s election, proposed updates to the most recent Approved Budget;
provided, that the Credit Parties shall continue to be subject to and governed
by the terms of the Approved Budget then in effect;
               (g) Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Holdings and its Subsidiaries delivered
pursuant to Section 5.1(b) or 5.1(c) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then (unless, in the case of “fresh start” accounting changes contemplated
to occur on the Exit Facility Conversion Date there is no adverse impact to
Consolidated Adjusted EBITDAR), together with the first delivery of such
financial statements after such change, one or more statements of reconciliation
for all such prior financial statements in form and substance satisfactory to
Administrative Agent;
               (h) Notice of Default. Promptly upon any officer of Holdings or
Borrower obtaining knowledge (i) of any condition or event that constitutes or
will constitute with the passage of time a Default or an Event of Default or
that notice has been given to Holdings or Borrower with respect thereto;
(ii) that any Person has given any notice to Holdings or any of its Subsidiaries
or taken any other action with respect to any event or condition set forth in
Section 8.1(m); or (iii) of the occurrence of any event or change that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect, a certificate of an Authorized Officer specifying the nature and period
of existence of such condition, event or change, or specifying the notice given
and action taken by any such Person and the nature of such claimed Event of
Default, Default, default, event or condition, and what action Borrower has
taken, is taking and proposes to take with respect thereto;
               (i) Notice of Litigation. Promptly upon any officer of Holdings
or Borrower obtaining knowledge of (i) any Adverse Proceeding not previously
disclosed in writing by Borrower to Lenders, or (ii) any development in any
Adverse Proceeding that, in the case of either clause (i) or (ii) could be
reasonably expected to have a Material Adverse Effect, or seeks to enjoin or
otherwise prevent the consummation of, or to recover any damages or obtain
relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to
Holdings or Borrower to enable Lenders and their counsel to evaluate such
matters;
               (j) ERISA. (i) Promptly upon becoming aware of the occurrence of
or forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates has taken, is taking or proposes to

82



--------------------------------------------------------------------------------



 



take with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) with reasonable promptness upon the request of Administrative
Agent, copies of (1) each Schedule SB (Actuarial Information) to the annual
report (Form 5500 Series) filed by Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates with the Internal Revenue Service with respect
to each Pension Plan; (2) all notices received by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates from a Multiemployer
Plan sponsor concerning an ERISA Event; and (3) copies of such other documents
or governmental reports or filings relating to any Employee Benefit Plan;
               (k) Financial Plan. On and after the Exit Facility Conversion
Date, as soon as practicable and in any event no later than thirty days after
the beginning of each Fiscal Year, (i) a consolidated plan and financial
forecast for each Fiscal Quarter of such Fiscal Year, including a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of Holdings and its Subsidiaries for each such Fiscal Quarter of such
Fiscal Year, and an explanation of the assumptions on which such forecasts are
based and, (ii) a consolidated plan and financial forecast for each of the two
subsequent Fiscal Years, including a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of Holdings and its
Subsidiaries for each such Fiscal Year, and an explanation of the assumptions on
which such forecasts are based (each plan delivered pursuant to clause (i) or
(ii) above, a “Financial Plan”);
               (l) Insurance Report. As soon as practicable and in any event
within 90 days after the end of each Fiscal Year, a certificate from Borrower’s
insurance broker(s) in form and substance satisfactory to Administrative Agent
outlining all material insurance coverage maintained as of the date of such
certificate by Holdings and its Subsidiaries;
               (m) Notice Regarding Material Contracts. Promptly, and in any
event within ten Business Days (i) after any Material Contract of Holdings or
any of its Subsidiaries is terminated or amended in a manner that is materially
adverse to Holdings or such Subsidiary, as the case may be, or (ii) any new
Material Contract is entered into, a written statement describing such event,
with copies of such material amendments or new contracts, delivered to
Administrative Agent (to the extent such delivery is permitted by the terms of
any such Material Contract; provided, no such prohibition on delivery shall be
effective if it were bargained for by Holdings or its applicable Subsidiary with
the intent of avoiding compliance with this Section 5.1(m)), and an explanation
of any actions being taken with respect thereto;
               (n) Information Regarding Collateral. (a) Borrower will furnish
to Collateral Agent prompt written notice of any change (i) in any Credit
Party’s corporate name, (ii) in any Credit Party’s identity or corporate
structure, (iii) in any Credit Party’s jurisdiction of organization or (iv) in
any Credit Party’s Federal Taxpayer Identification Number or state
organizational identification number. Borrower agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the Uniform Commercial Code or otherwise that are required in order
for Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral as
contemplated in the Collateral Documents. Borrower also agrees promptly to
notify Collateral Agent if any material portion of the Collateral is damaged or
destroyed or otherwise impaired or adversely affected;
               (o) Annual Collateral Verification. Within 120 days after the end
of each Fiscal Year, commencing with the Fiscal Year ended December 31, 2011,
Borrower shall deliver to Collateral Agent a certificate of its Authorized
Officer (i) either confirming that there has been no change in the information
set forth in the most recent certificate delivered pursuant to this Section
and/or identifying such changes and (ii) certifying that all Uniform Commercial
Code financing statements (including

83



--------------------------------------------------------------------------------



 



fixtures filings, as applicable) and all supplemental Intellectual Property
Security Agreements or other appropriate filings, recordings or registrations,
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction identified pursuant to clause (n) above (or in the
most recent certificate delivered pursuant to this Section 5.1(o)) to the extent
necessary to effect, protect and perfect the security interests under the
Collateral Documents (to the extent perfection may be achieved by the foregoing
filings) for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period);
               (p) Other Information. (A) Promptly upon their becoming
available, copies of (i) all financial statements, reports, notices and proxy
statements sent or made available generally by Holdings to its security holders
acting in such capacity or by any Subsidiary of Holdings to its security
holders, (ii) all regular and periodic reports and all registration statements
and prospectuses, if any, filed by Holdings or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission or any other
Governmental Authority, (iii) all press releases and other statements made
available generally by Holdings or any of its Subsidiaries to the public
concerning material developments in the business of Holdings or any of its
Subsidiaries, (iv) all pleadings, motions, applications and judicial information
filed by or on behalf of Credit Parties with the Bankruptcy Court or provided to
the U.S. Trustee (or any monitor or interim receiver, if any, appointed in any
Chapter 11 Case) or the Committee, at the time such document is filed with the
Bankruptcy Court, or provided by or to the U.S. Trustee or the Committee,
(v) all proposed orders and pleadings related to this Agreement or any
Replacement Facility Credit Document, which shall be in form and substance
reasonably satisfactory to Administrative Agent, any plan of reorganization or
liquidation and/or any disclosure statement related to such plan and all
documents filed with the Bankruptcy Court of distributed to any Committee, and
(B) such other information and data with respect to Holdings or any of its
Subsidiaries as from time to time may be reasonably requested by Administrative
Agent or any Lender including, without limitation, with respect to (x) the
Anadarko Litigation and (y) negotiations with respect to the Plan of
Reorganization;
               (q) Certification of Public Information. Holdings, Borrower and
each Lender acknowledge that certain of the Lenders may be Public Lenders and,
if documents or notices required to be delivered pursuant to this Section 5.1 or
otherwise are being distributed through IntraLinks/IntraAgency, SyndTrak or
another relevant website or other information platform (the “Platform”), any
document or notice that Holdings or Borrower has indicated contains Non-Public
Information shall not be posted on that portion of the Platform designated for
such Public Lenders. Each of Holdings and Borrower agrees to clearly designate
all information provided to Administrative Agent by or on behalf of Holdings or
Borrower which is suitable to make available to Public Lenders. If Holdings or
Borrower has not indicated whether a document or notice delivered pursuant to
this Section 5.1 contains Non-Public Information, Administrative Agent reserves
the right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material non-public information with
respect to Holdings, its Subsidiaries and their securities;
               (r) Replacement Revolving Facility. Concurrently with the
delivery thereof, Holdings and Borrower shall deliver copies of all reports and
other information provided to the agents and lenders under the Replacement
Revolving Facility and shall provide notice of all conference calls and meetings
of the Credit Parties and the lenders under such Replacement Revolving Facility
to the extent not prohibited by the Replacement Facility Agent or any such
lenders; and
               (s) Chapter 11 Cases. As soon as practicable in advance of filing
with the Bankruptcy Court, the Credit Parties shall provide to Administrative
Agent and each Lender copies of all pleadings, notices, orders, agreements, and
all other documents served, filed or entered, as the case may be, in

84



--------------------------------------------------------------------------------



 



connection with, or in relation to, the Chapter 11 Cases, the Credit Documents,
or any Additional Facility Credit Documents, or in each case, the transactions
contemplated thereunder. Borrower shall give, on a timely basis as specified in
the Interim Order or the Final Order, as applicable, all notices required to be
given to all parties specified in the Interim Order or Final Order, as
applicable.
          5.2. Existence. Except as otherwise permitted under Section 6.8 or as
contemplated by the Plan of Reorganization, each Credit Party will, and will
cause each of its Subsidiaries to, at all times preserve and keep in full force
and effect its existence and all rights and franchises, licenses and permits
material to its business; provided, no Credit Party (other than Borrower with
respect to existence) or any of its Subsidiaries shall be required to preserve
any such existence, right or franchise, licenses and permits if such Person’s
board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders.
          5.3. Payment of Taxes and Claims. To the extent permitted by the
Bankruptcy Code or otherwise provided by the Bankruptcy Court, each Credit Party
will, and will cause each of its Subsidiaries (including any Securitization
Subsidiary) to, pay all material Post-Petition Taxes imposed upon it or any of
its properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all Post-Petition
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Post-Petition Tax or
Post-Petition claim need be paid if it is being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted, so long as
(a) adequate reserve or other appropriate provision, as shall be required in
conformity with GAAP shall have been made therefor, and (b) in the case of a Tax
or claim which has or may become a Lien against any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim. No Credit Party will, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than Holdings or any of
its Subsidiaries).
          5.4. Maintenance of Properties. Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
tangible properties used or useful in the business of Holdings and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof.
          5.5. Insurance. Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, Holdings will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property that is located in a community that participates in the
National Flood Insurance Program, in each case in compliance with any applicable
regulations of the Board of Governors of the Federal Reserve System, and
(b) replacement value casualty insurance on the Collateral under such policies
of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses. Each such policy of insurance shall (i) name Collateral
Agent, on behalf of the Secured Parties, as an additional insured thereunder as
its

85



--------------------------------------------------------------------------------



 



interests may appear, (ii) in the case of each casualty insurance policy,
contain a loss payable clause or endorsement, satisfactory in form and substance
to Collateral Agent, that names Collateral Agent, on behalf of the Secured
Parties, as the loss payee thereunder and provide for at least thirty days’
prior written notice to Collateral Agent of any modification or cancellation of
such policy.
          5.6. Books and Records; Inspections. Each Credit Party will, and will
cause each of its Subsidiaries (including any Securitization Subsidiary) to,
keep proper books of record and accounts in which full, true and correct entries
in conformity in all material respects with GAAP shall be made of all dealings
and transactions in relation to its business and activities. Each Credit Party
will, and will cause each of its Subsidiaries (including any Securitization
Subsidiary) to, permit any authorized representatives designated by any Lender
to visit and inspect any of the properties of any Credit Party and any of its
respective Subsidiaries (including any Securitization Subsidiary), to inspect,
copy and take extracts from its and their financial and accounting records, and
to discuss its and their affairs, finances and accounts with its and their
officers and independent public accountants, all upon reasonable notice and at
such reasonable times during normal business hours and as often as may
reasonably be requested.
          5.7. Lenders Meetings.
               (a) Holdings and Borrower will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once each Fiscal Year to be held at Borrower’s
corporate offices (or at such other location as may be agreed to by Borrower and
Administrative Agent) at such time as may be agreed to by Borrower and
Administrative Agent.
               (b) Borrower shall cause Administrative Agent and the Lenders to
be permitted to participate in all conference calls and meetings of the Credit
Parties and the lenders under the Replacement Revolving Facility to the extent
not prohibited by the Replacement Facility Agent or any of such lenders.
          5.8. Compliance with Laws. Each Credit Party will comply, and shall
cause each of its Subsidiaries and all other Persons, if any, on or occupying
any Facilities to comply, with the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (except with respect to
Environmental Laws which are covered in Section 5.9), noncompliance with which
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
          5.9. Environmental.
               (a) Environmental Disclosure. Holdings will deliver to
Administrative Agent and Lenders:
               (i) promptly upon the occurrence thereof, written notice
describing in reasonable detail (1) any Release of Hazardous Materials that
could reasonably be expected to require a Remedial Action or give rise to
Environmental Liabilities or Environmental Claims that could reasonably be
expected to either result in liability in excess of $20,000,000 or, individually
or in the aggregate, have a Material Adverse Effect, (2) any Environmental Claim
brought against Holdings or any of its Subsidiaries that could reasonably be
expected to either result in liability in excess of $20,000,000 or, individually
or in the aggregate, have a Material Adverse Effect, including any Environmental
Claims related to the Release or presence of, or exposure to, any Hazardous
Materials, and (3) Holdings’ or Borrower’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
could cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws that could either result in liability in

86



--------------------------------------------------------------------------------



 



excess of $20,000,000 or, individually or in the aggregate, have a Material
Adverse Effect;
               (ii) as soon as practicable following the sending or receipt
thereof by Holdings or any of its Subsidiaries, a copy of any and all written
communications with any Governmental Authority or other Person with respect to
(1) any Environmental Claims that could reasonably be expected to either result
in liability in excess of $20,000,000 or, individually or in the aggregate, have
a Material Adverse Effect, (2) any Release of Hazardous Materials that could
reasonably be expected to either result in liability in excess of $20,000,000
or, individually or in the aggregate, have a Material Adverse Effect, and
(3) any request for information from any Governmental Authority that suggests
such Governmental Authority is investigating whether Holdings or any of its
Subsidiaries may be potentially responsible for any Release of Hazardous
Materials that could reasonably be expected to either result in liability in
excess of $20,000,000 or, individually or in the aggregate, have a Material
Adverse Effect;
               (iii) prompt written notice describing in reasonable detail
(1) any proposed acquisition of stock, assets, or property by Holdings or any of
its Subsidiaries that could reasonably be expected to expose Holdings or any of
its Subsidiaries to, or result in, Environmental Liability or Environmental
Claims that could reasonably be expected to either result in liability in excess
of $20,000,000 or have, individually or in the aggregate, a Material Adverse
Effect and (2) any proposed action to be taken by Holdings or any of its
Subsidiaries to modify current operations in a manner that could reasonably be
expected to subject Holdings or any of its Subsidiaries to any additional
material Environmental Liabilities or other material obligations or requirements
under any Environmental Laws or affect the ability of Holdings or any of its
Subsidiaries to maintain in full force and effect all material Governmental
Authorizations required under any Environmental Laws for their respective
operations which in case could either result in liability in excess of
$20,000,000 or, could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; and
               (iv) with reasonable promptness, such other documents and
information as from time to time may be reasonably requested in writing by
Administrative Agent in relation to any matters disclosed pursuant to this
Section 5.9(a).
               (b) Remedial Action. Each Credit Party shall promptly take, and
shall cause each of its Subsidiaries to promptly take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or any of its Subsidiaries that could reasonably be expected to
either result in liability in excess of $20,000,000 or have, individually or in
the aggregate, a Material Adverse Effect, (ii) conduct any Remedial Action that
may be required pursuant to applicable Environmental Laws by such Credit Party
or any of its Subsidiaries (including, prior to entry by the Bankruptcy Court of
the Final Order, with respect to any Environmental Legacy Liabilities) that
could reasonably be expected to either result in liability in excess of
$20,000,000 or have, individually or in the aggregate, a Material Adverse
Effect, and (iii) make an appropriate response to any Environmental Claim
against such Credit Party or any of its Subsidiaries and discharge any
obligations it may have to any Person thereunder where failure to do so could
reasonably be expected to either result in liability in excess of $20,000,000 or
have, individually or in the aggregate, a Material Adverse Effect.
               (c) Environmental Compliance. Each Credit Party shall, and shall
cause each of its Subsidiaries promptly to, use and operate all of its
Facilities in compliance with all Environmental Laws, obtain and maintain in
full force and effect all necessary Governmental Authorizations required
pursuant to any Environmental Laws, and conduct all Remedial Actions required
by, and in accordance with, applicable Environmental Laws except for any
failures to comply, obtain, maintain or conduct in each case except where the
failure to comply would not reasonably be expected to either result in

87



--------------------------------------------------------------------------------



 



liability in excess of $20,000,000 or, individually or in the aggregate, have a
Material Adverse Effect.
               (d) Henderson Sale-Leaseback. Each Credit Party shall, and shall
cause each of its Subsidiaries to, use its reasonable best efforts to, pursuant
to the terms of the Plan of Reorganization, (A) transfer title to any owned Real
Estate Asset located in Henderson, Nevada to another Person (excluding the
Non-Core Real Estate Assets), (B) not retain any liability or responsibility
with respect to the Henderson Legacy Contamination following entry by the
Bankruptcy Court of the Final Order (excluding the Non-Core Real Estate Assets)
and (C) lease, pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (the “Henderson Lease Documents”) only
that portion of such property as reasonably necessary to conduct the Business
following entry by the Bankruptcy Court of the Final Order (excluding the
Non-Core Real Estate Assets) (collectively, the “Henderson Sale-Leaseback”).
          5.10. Subsidiaries. In the event that any Person becomes a Domestic
Subsidiary of Borrower (other than any Securitization Subsidiary), Borrower
shall (a) promptly cause such Domestic Subsidiary to become a Guarantor
hereunder and a Grantor under the Pledge and Security Agreement by executing and
delivering to Administrative Agent and Collateral Agent a Counterpart Agreement,
and (b) take all such actions and execute and deliver, or cause to be executed
and delivered, all such documents, instruments, agreements, and certificates
reasonably requested by Collateral Agent, including those which are similar to
those described in Sections 3.1(b), 3.1(g), 3.1(i) and 3.5(v). In the event that
any Person becomes a Foreign Subsidiary of Borrower, and the ownership interests
of such Foreign Subsidiary are owned by Borrower or by any Domestic Subsidiary
thereof, Borrower shall, or shall cause such Domestic Subsidiary to, deliver,
all such documents, instruments, agreements, and certificates as are similar to
those described in Section 3.1(b), and Borrower shall take, or shall cause such
Domestic Subsidiary to take, all of the actions referred to in Section 3.1(g)(i)
necessary to grant and to perfect a First Priority Lien in favor of Collateral
Agent, for the benefit of Secured Parties, under the Pledge and Security
Agreement in 65% of such ownership interests. With respect to each such
Subsidiary, Borrower shall promptly send to Administrative Agent written notice
setting forth with respect to such Person (i) the date on which such Person
became a Subsidiary of Borrower, and (ii) all of the data required to be set
forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Borrower; and
such written notice shall be deemed to supplement Schedule 4.1 and 4.2 for all
purposes hereof.
          5.11. Additional Material Real Estate Assets. At any time after the
Exit Facility Conversion Date, in the event that any Credit Party acquires a
Material Real Estate Asset, or a Real Estate Asset owned or leased on the Exit
Facility Conversion Date becomes a Material Real Estate Asset, other than the
Mortgaged Properties, and such interest has not otherwise been made subject to
the Lien of the Collateral Documents in favor of Collateral Agent, for the
benefit of Secured Parties, then such Credit Party shall promptly take all such
actions and execute and deliver, or cause to be executed and delivered, all such
mortgages, documents, instruments, agreements, opinions and certificates,
including those which are similar to those described in Sections 3.1(g) and
Section 3.5(v) with respect to each such Material Real Estate Asset that
Collateral Agent shall reasonably request to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in such Material Real Estate Assets. In addition to the foregoing, at any time
after the Exit Facility Conversion Date, Borrower shall, at the request of
Collateral Agent, deliver, from time to time, to Collateral Agent, such
appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Lien.
          5.12. Further Assurances. At any time or from time to time upon the
request of Administrative Agent, each Credit Party will, at its expense,
promptly execute, acknowledge and deliver such further documents and do such
other acts and things as Administrative Agent or Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and

88



--------------------------------------------------------------------------------



 



not in limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guarantied by the Guarantors and are
secured by the Collateral including all of the outstanding Equity Interests of
Borrower and its Subsidiaries (subject to limitations contained in the Credit
Documents with respect to Foreign Subsidiaries).
          5.13. Cash Management.
               (a) (i) Prior to the Exit Facility Conversion Date, Holdings and
its Domestic Subsidiaries shall establish and maintain cash management systems
in accordance with the Interim Order (with respect to the period prior to the
entry of the Final Order) and the Final Order (with respect to the period on and
after entry of the Final Order), as the case may be, and otherwise acceptable to
Administrative Agent, and shall comply with the terms of the Cash Management
Order except with respect to non-material changes to such cash management system
as may be required in the ordinary course of business and (ii) on and after the
Exit Facility Conversion Date, (A) if the Borrower or any Guarantor has obtained
a Replacement Revolving Facility, Holdings and its Domestic Subsidiaries shall
establish and/or maintain cash management systems in accordance with the
Replacement Facility Credit Documents; provided that such cash management
systems shall in any event be reasonably acceptable to the Administrative Agent,
or, (B) if the Borrower or any Guarantor has not obtained a Replacement
Revolving Facility, Holdings and its Domestic Subsidiaries shall maintain cash
management systems consistent with the cash management systems required to be
maintained pursuant to clause (a)(i) above or otherwise acceptable
Administrative Agent.
               (b) At any time that the Replacement Revolving Facility is
outstanding, proceeds of the Term Priority Collateral shall not be commingled
with proceeds of the ABL Collateral.
          5.14. Plan Support Agreement. Until entry of the Confirmation Order
approving the Plan of Reorganization by the Bankruptcy Court, the Credit Parties
shall (a) comply in all material respects with the terms of the Plan Support
Agreement and (b) not take all action that would create a Termination Event
under, and as defined in, the Plan Support Agreement.
          5.15. Plan of Reorganization.
               (a) The Credit Parties shall use commercially reasonable efforts
during the pendency of the Chapter 11 Cases to obtain Bankruptcy Court approval
of, and/or confirmation of, and/or consummate, as the case may be, the Plan of
Reorganization and related Disclosure Statement.
               (b) Notwithstanding anything to the contrary set forth in clause
(a) above, the Credit Parties shall have obtained Bankruptcy Court approval of
the Disclosure Statement and the Confirmation Order and ensured that the
following actions have been taken with respect to the Plan of Reorganization in
accordance with the following schedule:
               (i) on or prior to December 15, 2010 (or, if the Maturity Date of
the DIP Facility has been extended to February 15, 2011 pursuant to clause (i)
of the definition thereof, on or prior to January 31, 2011), the Bankruptcy
Court shall have entered the Confirmation Order; and
               (ii) on or prior to December 31, 2010 (or, if the Maturity Date
of the DIP Facility has been extended to February 15, 2011 pursuant to clause
(i) of the definition thereof, on or prior to February 15, 2011), the Plan of
Reorganization shall have become effective in accordance with its terms.

89



--------------------------------------------------------------------------------



 



          5.16. Consultant. Until the Exit Facility Conversion Date, Borrower
and Holdings shall, and shall cause their respective Subsidiaries to, (a) grant
Administrative Agent (and its counsel), the Lenders, and consultants and
advisors to Administrative Agent and/or the Lenders (the “Consultant”) with
access to information (including historical information) and personnel,
including, without limitation, regularly scheduled meetings with senior
management and other company advisors, and (b) grant the Consultant access to
all other information reasonably requested by the Consultant.
          5.17. Adverse Motions. The Credit Parties shall promptly and
diligently oppose (1) all motions or other pleadings filed by persons in the
Bankruptcy Court that seek to lift the stay on the Collateral (other than
motions filed by Administrative Agent and the Lenders relating to this Agreement
or the transactions contemplated hereby and by the Replacement Facility Agent or
the Alternative Facility Agent to the extent permitted in any Replacement
Revolving Intercreditor Agreement and other than with respect to Collateral the
value of which is not material to the Credit Parties) and (2) all other motions
filed by Persons in the Bankruptcy Court that, if granted, could reasonably be
expected to have a Material Adverse Effect on Administrative Agent or any Lender
(in their capacity as such) or any material portion of the Collateral.
          5.18. Post-Closing Covenants. Prior to receipt of any Net Asset Sale
Proceeds or Net Insurance/Condemnation Proceeds permitted to be reinvested in
accordance with Section 2.11(a) or 2.11(b), as applicable, Borrower shall
establish the Reinvestment Accounts.
          5.19. Maintenance of Ratings. (a) At all times on and after the Exit
Facility Conversion Date, Borrower shall use commercially reasonable efforts to
maintain (a) a public corporate family rating from Moody’s, (b) a public
corporate credit rating from S&P and (c) a public credit rating for the Exit
Facility from each of Moody’s and S&P.
          5.20. Sale Covenant. If the Obligations have not been paid in full in
cash on the Maturity Date, and the Exit Facility Conversion Date has not then
occurred, then upon the written request of Administrative Agent (acting at the
direction of the Requisite Lenders in their respective sole discretion), then
until all Obligations have been paid in full in cash, the Credit Parties shall
use commercially reasonable efforts (i) to market the sale of the Credit
Parties’ respective assets and businesses on terms and conditions acceptable to
Administrative Agent and Requisite Lenders (in their sole discretion if such
sale will not pay the Obligations in full in cash on the closing date thereof,
or in their reasonable discretion if such sale will pay the Obligations in full
in cash on the closing date thereof) (any such sale transaction or series of
sale transactions that are acceptable to Administrative Agent and the Requisite
Lenders as provided above, collectively, an “Acceptable Sale Transaction”), and
pursuant to sale procedures acceptable to Administrative Agent in its reasonable
discretion, (ii) seek the entry of an order of the Bankruptcy Court, in form and
substance satisfactory to Administrative Agent in its sole discretion, approving
the bidding procedures, in form and substance satisfactory to Administrative
Agent in its reasonable discretion, for the sale of the Credit Parties’
respective assets and businesses, (iii) negotiate and prepare the documentation
of any Acceptable Sale Transaction, which documentation shall be in form and
substance, acceptable to Administrative Agent in its sole discretion, (iv) seek
the entry of an order of the Bankruptcy Court, in form and substance,
satisfactory to Administrative Agent in its reasonable discretion (the “Sale
Order”), approving an Acceptable Sale Transaction, subject to higher and better
offers that either would repay in full in cash the Obligations or are as
otherwise acceptable to Administrative Agent and the Requisite Lenders in their
respective sole discretion, and (v) after obtaining the entry of the Sale Order,
consummate the Acceptable Sale Transaction as soon as practicable, and, subject
to any Replacement Revolving Intercreditor Agreement, remit to Administrative
Agent all proceeds from the Acceptable Sale Transaction for application to the
Obligations.
          5.21. Excess Working Capital. On Friday of each week (or, if such day
is not a

90



--------------------------------------------------------------------------------



 



Business Day, the following Business Day), until the earlier to occur of (a) the
repayment of the New Term Loans and (b) the date on which the Borrower or any
Guarantor obtains a Replacement Revolving Facility, (i) Borrower shall make a
payment to the Working Capital Escrow Account in an amount (if a positive
number) by which (i) the aggregate amount of unrestricted Cash and Cash
Equivalents of the Credit Parties on such date that are free and clear of all
Liens, other than Liens in favor of Administrative Agent (excluding any proceeds
in the Working Capital Escrow Account, the Settlement Escrow Account and the
Reinvestment Accounts) and the Liens permitted pursuant to Sections 6.2(b), (c),
(d), (i) and (j) exceeds (ii) the sum of (x) $15,000,000, plus (y) the
anticipated working capital needs of Borrower and its Subsidiaries for the next
Business Day; provided, that (i) Borrower shall not be required to make such
payment at any time the proceeds in the Working Capital Escrow Account exceed
the Working Capital Escrow Amount; and (ii) an Authorized Officer of Borrower
shall deliver to Administrative Agent a certificate demonstrating compliance
with this Section 5.21.
          5.22. Environmental Insurance Proceeds. With respect to receivables
arising under the Pollution Legal Liability Select Clean-Up Cost Capt Insurance
Policy, Policy No. PLS-CCC 619-0315 (the “Environmental Policy”), issued by AIU
to Holdings (the “Environmental Insurance Receivables”), from and after the date
on which a Replacement Revolving Facility is made available to Holdings and/or
the Guarantors that (a) constitutes an asset-based revolving credit facility
under which Wells Fargo Capital Finance, LLC is the Replacement Facility Agent
therefor (but not any Replacement Revolving Facility under which any other
Person is the Replacement Facility Agent therefor) and (b) provides that at
least $20,000,000 of such Environmental Insurance Receivables are included as
eligible receivables in the borrowing base, the Credit Parties shall cause the
insurance administrator for such Environmental Policy to (i) pay the first
$20,000,000 of proceeds received in respect of such Environmental Insurance
Receivables after such date to the Replacement Facility Agent and all proceeds
thereafter to the Collateral Agent for application in accordance with
Section 2.11(b) and (ii) deliver to the Collateral Agent and the Replacement
Facility Agent, on the first day of each calendar month, a report, in form and
substance reasonably satisfactory to the Collateral Agent, setting forth in
reasonable detail the amount of proceeds in respect of the Environmental
Insurance Receivables received by such administrator in the immediately
preceding month and the amount and identity of the Persons to whom such amounts
were paid out during such month.
          SECTION 6. NEGATIVE COVENANTS
     Each Credit Party covenants and agrees that, until payment in full of all
Obligations, such Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.
          6.1. Indebtedness. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or guaranty,
or otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:
               (a) the Obligations;
               (b) Indebtedness in respect of Investments permitted under
Sections 6.6(b), (d), (e) and (f); provided, (i) all such Indebtedness shall be
evidenced by the Intercompany Note, and, if owed to a Credit Party, shall be
subject to a First Priority Lien pursuant to the Pledge and Security Agreement,
(ii) all such Indebtedness shall be unsecured and subordinated in right of
payment to the payment in full of the Obligations pursuant to the terms of the
Intercompany Note and (iii) any payment by any such Guarantor Subsidiary under
any guaranty of the Obligations shall result in a pro tanto reduction of the
amount of any Indebtedness owed by such Subsidiary to Borrower or to any of its
Subsidiaries for whose benefit such payment is made;

91



--------------------------------------------------------------------------------



 



               (c) prior to the Exit Facility Conversion Date, Indebtedness in
respect of the Senior Notes;
               (d) Indebtedness incurred by Holdings or any of its Subsidiaries
arising from agreements providing for indemnification, adjustment of purchase
price or similar obligations, or from guaranties or letters of credit, surety
bonds or performance bonds securing the performance of Borrower or any such
Subsidiary pursuant to such agreements in connection with Permitted Acquisitions
or permitted dispositions of any business, assets or Subsidiary of Holdings or
any of its Subsidiaries;
               (e) Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal or similar obligations
incurred in the ordinary course of business;
               (f) Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts;
               (g) on and after the Exit Facility Conversion Date, guaranties in
the ordinary course of business of the obligations of suppliers, customers,
franchisees and licensees of Borrower and its Subsidiaries;
               (h) on and after the Exit Facility Conversion Date,
(i) guaranties by Borrower of Indebtedness of a Guarantor Subsidiary,
(ii) guaranties by a Guarantor Subsidiary of Indebtedness of Borrower or another
Guarantor Subsidiary or (iii) guaranties by a Foreign Subsidiary of Indebtedness
of another Foreign Subsidiary, in each case, with respect to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.1; provided, that
if the Indebtedness that is being guarantied is unsecured and/or subordinated to
the Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations;
               (i) Indebtedness described in Schedule 6.1, but not any
extensions, renewals or replacements of such Indebtedness (it being understood
that the principal amount of such Indebtedness may increase or decrease as a
result of a change to the applicable currency rate then in effect) except, on
and after the Exit Facility Conversion Date, (i) renewals and extensions
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement and (ii) refinancings and
extensions of any such Indebtedness if the terms and conditions thereof are not
materially less favorable to the obligor thereon or to Lenders than the
Indebtedness being refinanced or extended, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended; provided, such Indebtedness permitted under the immediately preceding
clause (i) or (ii) above shall not (A) include Indebtedness of an obligor that
was not an obligor with respect to the Indebtedness being extended, renewed or
refinanced, (B) exceed in a principal amount the Indebtedness, plus capitalized
interest thereon, OID and related fees, being renewed, extended or refinanced or
(C) be incurred, created or assumed if any Default or Event of Default has
occurred and is continuing or would result therefrom;
               (j) Indebtedness of Borrower or its Subsidiaries with respect to
Capital Leases in an aggregate amount not to exceed (i) at any time prior to the
Exit Facility Conversion Date, $5,000,000 and (ii) at any time thereafter,
$7,500,000;
               (k) purchase money Indebtedness of Borrower or its Subsidiaries
in an aggregate amount not to exceed $30,000,000 at any time; provided, any such
Indebtedness (i) shall be secured only by the asset acquired after the Petition
Date in connection with the incurrence of such Indebtedness, and (ii) shall
constitute not less than 75% of the aggregate consideration paid with respect to
such asset;

92



--------------------------------------------------------------------------------



 



               (l) Indebtedness (including letter of credit reimbursement
obligations) of Borrower or its Subsidiaries with respect to leasing of rail
cars constituting Capital Leases in an aggregate amount at any one time
outstanding not to exceed $20,000,000;
               (m) Indebtedness of one or more Credit Parties in respect of the
Replacement Revolving Facility and Indebtedness of one or more Foreign
Subsidiaries of Borrower in respect of one or more Alternative Facilities with
one or more third parties in an aggregate principal amount outstanding not to
exceed at any time $150,000,000 (less an amount equal to the original principal
amount of the New Term Loans, if any, made hereunder (unless the Credit Parties
have, substantially contemporaneously with obtaining such Replacement Revolving
Facility and/or Alternative Facilities, prepaid the Loans with all or a portion
of the proceeds of such Replacement Revolving Facility and/or Alternative
Facilities (which prepayment shall be applied in accordance with Section 2.12(b)
as if it were a mandatory prepayment hereunder), in which case the amount to be
deducted from $150,000,000 shall be an amount equal to the difference between
(1) the original principal amount of the New Term Loans, minus (2) the amount of
Loans prepaid pursuant to this clause)); provided that,
               (i) in respect of the Replacement Revolving Facility, the Credit
Parties, the Collateral Agent and the Replacement Facility Agent shall enter
into a Replacement Revolving Intercreditor Agreement and such Replacement
Revolving Intercreditor Agreement shall be in full force and effect so long as
any such Indebtedness remains outstanding; and
               (ii) the terms and provisions of the Replacement Revolving
Facility and any Alternative Facility shall be reasonably acceptable to
Administrative Agent.
               (n) Indebtedness in the form of deferred cash payment obligations
undertaken pursuant to the Plan of Reorganization to Pre-Petition unsecured
creditors with respect to their Claims;
               (o) the financing of insurance premiums in customary amounts
consistent with past practices;
               (p) Indebtedness with respect to Standard Securitization
Undertakings;
               (q) Indebtedness of the Subsidiaries of Borrower organized in
Germany with respect to German Old Age Part Time Workers Act
(Altersteilzeitgesetz) in an aggregate principal amount not exceeding the U.S.
dollar equivalent of €3,000,000;
               (r) (i) in addition to letter of credit issued under any
Replacement Revolving Facility and/or Alternative Facility, letters of credit
issued for the account of Borrower or any of its Subsidiaries that are
outstanding on the Closing Date (and renewals, extensions and replacements
thereof) and (ii) other letters of credit issued for the account of Borrower or
any of its Subsidiaries in an aggregate principal face amount not to exceed
$10,000,000 at any time;
               (s) on and after the Exit Facility Conversion Date, other
unsecured Indebtedness of Borrower and its Subsidiaries in an aggregate amount
not to exceed $15,000,000 at any time;
               (t) to the extent constituting Indebtedness, the Henderson
Sale-Leaseback and the Verve Sale-Leaseback and any similar arrangement with
respect to the Savannah, Georgia facility;
               (u) (t) (i) Indebtedness under Currency Agreements for the
purpose of hedging Australian Dollar/U.S. Dollar exposure and (ii) on and after
the Exit Facility Conversion Date, Indebtedness under Eligible Commodity Hedging
Agreements, Interest Rate Agreements and other

93



--------------------------------------------------------------------------------



 



Currency Agreements; provided, that such Eligible Commodity Hedging Agreements
shall be unsecured;
               (v) on and after the Exit Facility Conversion Date, Permitted
Seller Notes in an aggregate amount not to exceed $75,000,000 at any time;
               (w) Indebtedness constituting operating leases or other
non-Capital Leases which have been recharacterized as Capital Leases in
accordance with GAAP or IFRS;
               (x) Indebtedness of a Person at the time such Person becomes a
Subsidiary of Borrower, or is merged or consolidated with or into Borrower or
any of its Subsidiaries in a transaction otherwise permitted under this
Agreement, in an aggregate principal amount not to exceed $10,000,000 at any
time outstanding for all Indebtedness incurred pursuant to this clause (w), and
extensions, renewals, refinancing, refunding and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(other than any such increase not exceeding the amount of any fees, premium, if
any, and financing costs relating to such refinancing); provided that (i) such
Indebtedness (other than any such extension, renewal, refinancing, refunding or
replacement) exists at the time such Person becomes a Subsidiary and is not
created in contemplation of such event, (ii) other than guaranties permitted by
paragraph (h) of this Section 6.1, neither Holdings, Borrower or any
Subsidiaries shall be liable for such Indebtedness and (iii) Holdings is in
compliance, on a pro forma basis after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, with the covenants contained in
Section 6.7 (as determined in accordance with Section 6.7(f)); and
               (y) Indebtedness assumed in connection with the Permitted
Transaction so long as (i) such Indebtedness is nonrecourse to all Credit
Parties and to the assets of all Credit Parties other than the assets acquired
pursuant to the Permitted Transaction (but only to the extent such Indebtedness
was recourse to such assets immediately prior to the consummation of the
Permitted Transaction) and (ii) such Indebtedness, if assumed by a Person that
is not a Credit Party, is nonrecourse to all Persons (including the Credit
Parties) other than the Person assuming such Indebtedness (and with respect to
the recourse to such Person assuming such indebtedness, such recourse shall be
limited in the same manner that such Indebtedness was limited recourse to the
holder of such Indebtedness immediately prior to the consummation of the
Permitted Transaction).
From and after the Exit Facility Conversion Date, the foregoing exceptions in
clauses (a) through (w) above shall not include any Pre-Petition Indebtedness of
Domestic Subsidiaries except to the extent expressly provided in the Plan of
Reorganization.
          6.2. Liens. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Holdings or any of its Subsidiaries, whether now owned or
hereafter acquired, created or licensed, or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute or under any applicable
intellectual property laws, rules or procedures, except:
               (a) Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Credit Document and other Liens created under
the Interim Order and Final Order, as then in effect;
               (b) Liens for Taxes not yet due or, if due, if obligations with
respect to such Taxes are

94



--------------------------------------------------------------------------------



 



being contested in good faith by appropriate proceedings and reserves in
accordance with GAAP with respect thereto have been provided on the consolidated
books of Holdings;
               (c) statutory Liens of landlords, banks (and rights of set-off),
of carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and
other Liens imposed by law (other than any such Lien imposed pursuant to Section
430(k) of the Internal Revenue Code or ERISA or a violation of Section 436 of
the Internal Revenue Code), in each case incurred in the ordinary course of
business (i) for amounts not yet overdue or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of five
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;
               (d) Liens incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
               (e) easements, rights-of-way, restrictions, encroachments, and
other minor defects or irregularities in title, in each case which do not and
will not interfere in any material respect with the ordinary conduct of the
business of Holdings or any of its Subsidiaries;
               (f) any interest or title of a lessor or sublessor under any
lease of real estate permitted hereunder;
               (g) Liens solely on any cash earnest money deposits made by
Holdings or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;
               (h) purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business;
               (i) Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties in connection with the
importation of goods;
               (j) any zoning or similar law or right reserved to or vested in
any governmental office or agency to control or regulate the use of any real
property;
               (k) non-exclusive outbound licenses of patents, copyrights,
trademarks and other Intellectual Property rights granted by Holdings or any of
its Subsidiaries in the ordinary course of business consistent with past
practice;
               (l) Liens described in Schedule 6.2;
               (m) Liens securing Indebtedness permitted pursuant to
Sections 6.1(j) and (k); provided, any such Lien shall encumber only the asset
acquired with the proceeds of such Indebtedness;
               (n) (i) Liens on (x) the ABL Collateral of Borrower or any
Guarantor securing obligations under the Replacement Revolving Facility and
(y) if requested by the Replacement Facility

95



--------------------------------------------------------------------------------



 



Agent, Collateral other than ABL Collateral, which Liens in the case of this
clause (y) are junior in priority to the Liens on such Collateral purported to
be granted pursuant to the Collateral Documents to the Collateral Agent, in each
case, under the terms provided in the Replacement Revolving Intercreditor
Agreement and (ii) Alternative Facility Liens;
               (o) the Carve-Out;
               (p) Liens on insurance policies and the proceeds thereof securing
the financing of premiums with respect thereto as provided in Section 6.1(n);
               (q) Liens consisting of customary rights of set-off for bankers
liens on amounts on deposit at banks or other financial institutions, to the
extent arising by operation of law or otherwise, incurred in the ordinary course
of business;
               (r) judgment Liens in respect of judgments that do not constitute
an Event of Default under Section 8.1(h) hereof;
               (s) Liens of a collection bank arising in the ordinary course of
business under §4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction;
               (t) Liens on Cash and Cash Equivalents arising in connection with
the cash collateralization of letters of credit in an amount not to exceed 105%
of the aggregate face amount of the letters of credit permitted pursuant to
Section 6.1(q);
               (u) after the Exit Facility Conversion Date, other Liens on
assets other than the Collateral, or other Liens subordinated to the Liens of
the Collateral Agent under this Agreement and any Replacement Revolving Liens,
securing Indebtedness in an aggregate amount not to exceed $10,000,000 at any
time outstanding;
               (v) Liens on assets of the Subsidiaries of Borrower organized in
Germany securing Indebtedness permitted by Section 6.1(p); and.
               (w) Liens on assets assumed in connection with the Permitted
Transaction, so long as such Liens do not encumber any assets except the assets
acquired pursuant to the Permitted Transaction.
From and after the Exit Facility Conversion Date, the foregoing exceptions in
clauses (a) through (v) above shall not include any Pre-Petition Liens except to
the extent expressly provided in the Plan of Reorganization.
          6.3. No Further Negative Pledges. Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale,
(b) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), (c) prior to the Exit Facility Conversion Date, each of the
Senior Notes, (d) any Alternative Facility and, subject to any Replacement
Revolving Intercreditor Agreement, the Replacement Revolving Facility,
(e) restrictions identified on Schedule 6.3, (f) restrictions in any
Pre-Petition agreement that are unenforceable during the pendency of the
Chapter 11 Cases, and (g) any restriction existing prior to the consummation of
the Permitted Transaction relating to the assets acquired in connection
therewith, no Credit Party nor any of its Subsidiaries shall enter into any
agreement

96



--------------------------------------------------------------------------------



 



prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, to secure the Obligations.
          6.4. Restricted Junior Payments. No Credit Party shall, nor shall it
permit any of its Subsidiaries through any manner or means or through any other
Person to, directly or indirectly, declare, order, pay, make or set apart, or
agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that (a) any Subsidiary of Borrower may declare and pay
dividends or make other distributions ratably to its equity holders, (b) any
Credit Party may make Restricted Junior Payments to the extent permitted or
required by the Plan of Reorganization, (c) Borrower may make Restricted Junior
Payments to Holdings, to the extent necessary to permit Holdings (i) to pay
general administrative costs and expenses, legal and accounting fees and other
general corporate and overhead expenses incurred by Holdings in the ordinary
course of business, (ii) pay franchise taxes and other Tax obligations or fees
required in each case to maintain its corporate existence, (iii) pay Taxes which
are due and payable by Holdings as part of a consolidated group or due to
ownership of any interests in Subsidiaries that are not treated as corporations
for applicable Tax purposes, in each case, to the extent such Taxes are
attributable to Borrower and Subsidiaries of Borrower, (iv) pay auditing fees
and expenses, (v) pay directors fees, expenses and indemnities owing to
directors of Holdings and (vi) pay fees and expenses incurred in connection with
an initial public offering but, prior to the Exit Facility Conversion Date, only
to the extent permitted by, and up to the amount set forth in, the Approved
Budget, and (d) Borrower may make regularly scheduled payments of interest in
respect of the Permitted Seller Notes in accordance with the terms of, and only
to the extent required by, the agreement pursuant to which such Permitted Seller
Note was issued.
          6.5. Restrictions on Subsidiary Distributions. Except as provided
herein, or the Interim Order, Final Order or the Confirmation Order, or as
required by the Bankruptcy Code, no Credit Party shall, nor shall it permit any
of its Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by Borrower or
any other Subsidiary of Borrower, (b) repay or prepay any Indebtedness owed by
such Subsidiary to Borrower or any other Subsidiary of Borrower, (c) make loans
or advances to Borrower or any other Subsidiary of Borrower, or (d) transfer,
lease or license any of its property or assets to Borrower or any other
Subsidiary of Borrower other than restrictions (i) in agreements evidencing
Indebtedness permitted by (x) Section 6.1(k) that impose restrictions on the
property so acquired, (y) Section 6.1(c) and (z) Section 6.1(l), (ii) by reason
of customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business, (iii) that are or were created
by virtue of any transfer of, agreement to transfer or option or right with
respect to any property, assets or Equity Interests not otherwise prohibited
under this Agreement or (iv) described on Schedule 6.5.
          6.6. Investments. No Credit Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including any Joint Venture, except:
               (a) Investments in Cash and Cash Equivalents;
               (b) Investments owned as of the Closing Date and any renewals,
replacements, refinancing or refundings thereof, in any Subsidiary of Borrower
and Investments made after the Closing Date in Borrower and any wholly-owned
Guarantor Subsidiary of Borrower; provided, that any renewal, replacement,
refinancing or refunding of intercompany loans by a Credit Party made to a
Foreign Subsidiary of Borrower shall be evidenced by the Intercompany Note,
               (c) Investments (i) in any Securities received in satisfaction or
partial satisfaction

97



--------------------------------------------------------------------------------



 



thereof from financially troubled account debtors and (ii) deposits, prepayments
and other credits to suppliers made in the ordinary course of business
consistent with the past practices of Holdings and its Subsidiaries;
               (d) loans or advances (A) made (x) by Borrower or any Guarantor
Subsidiary to Borrower or any Guarantor Subsidiary and (y) by any Subsidiary to
Borrower or any Guarantor Subsidiary, and (B) made by any Foreign Subsidiary to
any other Foreign Subsidiary;
               (e) intercompany loans made by Borrower or any Guarantor
Subsidiary to any Foreign Subsidiary other than Tronox Australia in an aggregate
amount not to exceed $35,000,000 at any time outstanding; provided, (i) all such
intercompany loans shall be evidenced by the Intercompany Note, and shall be
subject to a perfected First Priority Lien pursuant to the Pledge and Security
Agreement and (ii) any such intercompany loan shall be renewed, replaced,
refinanced or refunded so long as such intercompany loan continues to be
evidenced by an Intercompany Note;
               (f) other Investments (which may consist of intercompany loans,
equity contributions or other Investments) made by Borrower or any Guarantor
Subsidiary to any Foreign Subsidiary other than Tronox Australia in an aggregate
amount not to exceed $7,500,000 at any time outstanding;
               (g) loans and advances to employees of Holdings and its
Subsidiaries made in connection with Borrower’s credit card program as in effect
on the Closing Date in an aggregate principal amount not to exceed $1,000,000 at
any time outstanding and made in the ordinary course of business; provided that
no payments shall be made on any such loans or advances unless such payment is
being made to Borrower or any Guarantor Subsidiaries;
               (h) Permitted Acquisitions permitted pursuant to Section 6.8;
               (i) Investments described in Schedule 6.6;
               (j) Investments in a Securitization Subsidiary made in connection
with an Alternative Facility to the extent permitted under Section 6.1(l);
               (k) (i) Currency Agreements for the purpose of hedging Australian
Dollar/U.S. Dollar exposure which constitute Investments and (ii) on and after
the Exit Facility Conversion Date, Hedge Agreements and Eligible Commodity
Hedging Agreements which constitute Investments; provided that Administrative
Agent shall have received a certificate of an Authorized Officer of Holdings
notifying Administrative Agent of the entry into any such Hedge Agreement;
               (l) the Kwinana Investment made in accordance with Section 6.19;
               (m) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case in the ordinary course of business;
               (n) on or after the Exit Facility Conversion Date, other
Investments in an aggregate amount (plus the amount of any distributions on,
proceeds of, or other returns thereon) not to exceed $15,000,000 during the
period from the Exit Facility Conversion Date until the Maturity Date; and
               (o) the Permitted Transaction.
     Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which

98



--------------------------------------------------------------------------------



 



results in or facilitates in any manner any Restricted Junior Payment not
otherwise permitted under the terms of Section 6.4.
          6.7. Financial Covenants.
               (a) Leverage Ratio. Holdings shall not permit the Leverage Ratio
as of the last day of any Fiscal Quarter, beginning with the first Fiscal
Quarter ending after the Closing Date, to exceed the correlative ratio
indicated:

      Fiscal Quarter Ending   Total Leverage Ratio
December 31, 2010 through December 31, 2011
  4.25:1.00
March 31, 2012 through December 31, 2012
  4.00:1.00
March 31, 2013 through December 31, 2013
  3.75:1.00
March 31, 2014 and thereafter
  3.50:1.00

               (b) Interest Coverage Ratio. Holdings shall not permit the
Interest Coverage Ratio as of the last day of any Fiscal Quarter, beginning with
the first Fiscal Quarter ending after the Closing Date, to be less than the
correlative ratio indicated:

          Fiscal Quarter Ending   Interest Coverage Ratio  
December 31, 2010 and thereafter
    2.50:1.00  

               (c) Maximum Consolidated Capital Expenditures. Holdings shall
not, and shall not permit its Subsidiaries to, make or incur Consolidated
Capital Expenditures, in any Fiscal Year, in an aggregate amount for Holdings
and its Subsidiaries in excess of $55,000,000; provided, that such amount for
any Fiscal Year shall be increased by an amount equal to the excess, if any, of
such amount for the immediately preceding Fiscal Year over the actual amount of
Consolidated Capital Expenditures expended for such previous Fiscal Year (the
“Carry Over Amount”); provided, that the Carry Over Amount shall not be greater
than $15,000,000 in any Fiscal Year; provided, further, that any such Carry Over
Amount shall be used in the immediately following Fiscal Year before the amount
scheduled for such following Fiscal Year has been expended.
               (d) Certain Calculations. With respect to any period during which
a Permitted Acquisition or an Asset Sale has occurred (each, a “Subject
Transaction”), for purposes of determining compliance with the financial
covenants set forth in this Section 6.7, Consolidated Adjusted EBITDAR and the
components of Consolidated Interest Expense shall be calculated with respect to
such period on a pro forma basis (including pro forma adjustments arising out of
events which are directly attributable to a specific transaction, are factually
supportable and are expected to have a continuing impact, in each case
determined on a basis consistent with Article 11 of Regulation S-X promulgated
under the Securities Act and as interpreted by the staff of the Securities and
Exchange Commission, which would include cost savings resulting from head count
reduction, closure of facilities and similar restructuring charges, which pro
forma adjustments shall be certified by the chief financial officer, if any (or
alternatively chief executive officer or chief restructuring officer) of
Holdings) using the historical financial statements of any business so acquired
or to be acquired or sold or to be sold and the consolidated financial
statements of Holdings and its Subsidiaries which shall be reformulated as if
such Subject Transaction, and any Indebtedness incurred or repaid in connection

99



--------------------------------------------------------------------------------



 



therewith, had been consummated or incurred or repaid at the beginning of such
period (and assuming that such Indebtedness bears interest during any portion of
the applicable measurement period prior to the relevant acquisition at the
weighted average of the interest rates applicable to outstanding Loans incurred
during such period).
     6.8. Fundamental Changes; Disposition of Assets; Acquisitions. No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind-up or dissolve itself
(or suffer any liquidation or dissolution), or convey, sell, lease or license,
exchange, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business, assets or property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, created, leased or licensed, or acquire
by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials and equipment and capital expenditures in the ordinary
course of business) the business, property or fixed assets of, or stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:
               (a) (1) any Subsidiary of Borrower may be merged with or into
Borrower or any Guarantor Subsidiary, or be liquidated, wound up or dissolved,
or all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to Borrower or any Guarantor Subsidiary; provided, in the case of
such a merger, Borrower or such Guarantor Subsidiary, as applicable shall be the
continuing or surviving Person and (2) any non-Guarantor Subsidiary may be
merged with or into any other non-Guarantor Subsidiary, or be liquidated, wound
up or dissolved, or all or part of its assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in on transaction or a series of
transactions, to any other non-Guarantor Subsidiary;
               (b) sales or other dispositions of assets that do not constitute
Asset Sales;
               (c) (i) Asset Sales consisting of sales of Securitization Assets
to one or more Securitization Subsidiaries in connection with a Permitted
Securitization and (ii) Asset Sales (exclusive of those referenced in the
preceding clause (i)), the proceeds of which are less than $75,000,000 from the
Closing Date until the date of determination; provided (1) the consideration
received for such assets shall be in an amount at least equal to the fair market
value thereof (determined in good faith by the board of directors of Holdings
(or similar governing body)), (2) no less than 100% thereof shall be paid in
Cash, and (3) the Net Asset Sale Proceeds thereof shall be applied as required
by Section 2.11(a);
               (d) sales or other dispositions of the Non-Core Real Estate
Assets; provided (1) the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof (determined in good faith
by the board of directors of Borrower (or similar governing body)), (2) no less
than 100% thereof shall be paid in Cash, and (3) the Net Asset Sale Proceeds
thereof shall be applied as required by Section 2.11(a);
               (e) disposals of obsolete, worn out or surplus property;
               (f) any license of Intellectual Property in the ordinary course
of business consistent with past practice, or abandonment or disposition in the
ordinary course of business consistent with past practice, of Intellectual
Property no longer material to the conduct of the business of Borrower and its
Subsidiaries;
               (g) the discount, write-off or sale of overdue accounts
receivables, in each case in the ordinary course of business;

100



--------------------------------------------------------------------------------



 



                    (h) (i) prior to the Exit Facility Conversion Date,
Permitted Acquisitions, the cash purchase price for which constitutes less than
$10,000,000 in the aggregate from the Closing Date to the date of determination;
provided, in respect of acquisition targets not domiciled within the United
States, the consideration for such Persons or assets shall not exceed more than
$2,500,000 in the aggregate from the Closing Date to the date of determination;
and
                         (ii) on and after the Exit Facility Conversion Date,
the following Permitted Acquisitions (it being understood that a Permitted
Acquisition may be made using any combination of clauses (A) through (C) below,
as determined by the Borrower):
          (A) Permitted Acquisitions, the cash purchase price for which
constitutes (x) less than $20,000,000 with respect to each individual
acquisition, and (y) less than $40,000,000 in the aggregate from the Exit
Facility Conversion Date to the date of determination; provided, in respect of
acquisition targets not domiciled within the United States, the consideration
for such Persons or assets shall not exceed more than $2,500,000 in the
aggregate from the Closing Date to the date of determination;
          (B) any Permitted Acquisition; provided that the pro forma Leverage
Ratio (determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.1(d) calculating the Leverage Ratio as of the
last day of the most recently ended Fiscal Quarter prior to the consummation of
such acquisition) shall be less than 2.00:1.00; and
          (C) any Permitted Acquisition, which is made with the aggregate amount
of net cash proceeds received by Holdings from the sale or issuance of Equity
Interests (other than Disqualified Equity Interests and in connection with an
initial public offering of Holdings or any of its Subsidiaries or Affiliates);
provided that, at the time of such acquisition using the net cash proceeds from
the sale or issuance of Equity Interests, the Borrower shall deliver a
certificate of an Authorized Officer stating all or a portion of such
acquisition is being made from equity proceeds;
               (i) Investments (including, without limitation, the Permitted
Transaction) made in accordance with Section 6.6;
               (j) transactions contemplated by the Plan of Reorganization;
               (k) the sale or disposition of owned Real Estate Assets
(i) located in Henderson, Nevada pursuant to the Henderson Sale-Leaseback,
(ii) pursuant to the Verve Sale-Leaseback and (ii) located in Savannah, Georgia;
               (l) the subordination of the Liens on the ABL Collateral securing
the Replacement Revolving Facility to the extent required by the Replacement
Revolving Intercreditor Agreement; and
               (m) the sale by Tronox Australia to Yalgoo of Tronox Australia’s
participating interest in the Tiwest Joint Venture.
     6.9. Disposal of Subsidiary Interests. Except for any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.8, no Credit Party shall, nor shall it permit any of
its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell,

101



--------------------------------------------------------------------------------



 



assign, pledge or otherwise encumber or dispose of any Equity Interests of any
of its Subsidiaries, except to another Credit Party (subject to the restrictions
on such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.
          6.10. Sales and Lease-Backs. No Credit Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal or mixed), whether now owned or hereafter
acquired, which such Credit Party (a) has sold or transferred or is to sell or
to transfer to any other Person (other than Holdings or any of its
Subsidiaries), or (b) intends to use for substantially the same purpose as any
other property which has been or is to be sold or transferred by such Credit
Party to any Person (other than Holdings or any of its Subsidiaries) in
connection with such lease, other than the Henderson Sale-Leaseback, the Verve
Sale-Leaseback and any similar transaction relating to the Savannah, Georgia
facility.
          6.11. Transactions with Shareholders and Affiliates. No Credit Party
shall, nor shall it permit any of its Subsidiaries to, directly or indirectly,
enter into or permit to exist any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of Holdings on terms that are less favorable to Holdings or that
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not such a holder or Affiliate; provided, the foregoing
restriction shall not apply to (a) any transaction between Borrower and any
Guarantor Subsidiary; (b) reasonable and customary fees paid to members of the
board of directors (or similar governing body) of Holdings and its Subsidiaries;
(c) compensation arrangements for officers and other employees of Holdings and
its Subsidiaries entered into in the ordinary course of business or pursuant to
the Plan of Reorganization; (d) transactions described in Schedule 6.11;
(e) transactions with one or more Securitization Subsidiaries in connection with
a Permitted Securitization; (f) the Kwinana Investment; (g) Restricted Junior
Payments permitted pursuant to Section 6.4; (h) Investments permitted pursuant
to Section 6.6; (i) transactions contemplated by the Plan of Reorganization and
(j) the Permitted Transaction.
          6.12. Conduct of Business. From and after the Closing Date, no Credit
Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than (i) the businesses engaged in by such Credit Party on the
Closing Date and similar or related businesses and (ii) such other lines of
business as may be consented to by Requisite Lenders.
          6.13. Permitted Activities of Holdings. Holdings shall not (a) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than the Indebtedness and obligations under the Plan of
Reorganization, this Agreement, the other Credit Documents and any Additional
Facility Credit Documents; (b) create or suffer to exist any Lien upon any
property or assets now owned or hereafter acquired, created, leased or licensed
by it other than the Liens created under the Collateral Documents to which it is
a party or permitted pursuant to Section 6.2; (c) engage in any business or
activity or own any assets other than (i) holding 100% of the Equity Interests
of Borrower, (ii) performing its obligations and activities incidental thereto
under the Credit Documents, and to the extent not inconsistent therewith, any
Replacement Facility Credit Documents; (iii) performing its obligations and
activities incidental to the consummation of the transactions contemplated by
the Plan of Reorganization or in connection with the issuance of the New Money
Investment; and (iv) making Restricted Junior Payments and Investments to the
extent permitted by this Agreement; (d) consolidate with or merge with or into,
or convey, transfer, lease or license all or substantially all its assets to,
any Person; (e) sell or otherwise dispose of any Equity Interests of any of its
Subsidiaries; (f) create or acquire any Subsidiary or make or own any Investment
in any Person other than Borrower; or (g) fail to hold itself out to the public
as a legal entity separate and distinct from all other Persons.

102



--------------------------------------------------------------------------------



 



          6.14. Amendments or Waivers of Organizational Documents, Additional
Facility Credit Documents, Approved Budget. Except as set forth in Section 6.15
or otherwise pursuant to the Plan of Reorganization, no Credit Party shall, nor
shall it permit any of its Subsidiaries to, (i) agree to any material amendment,
restatement, supplement or other modification to, or waiver of, any of its
Organizational Documents that would adversely affect the Lenders or their rights
in the good faith judgment of Administrative Agent or the Requisite Lenders
after the Closing Date without obtaining the prior written consent of Requisite
Lenders to such amendment, restatement, supplement or other modification or
waiver, (ii) agree to any amendment, restatement, supplement or other
modification to, or waiver of, or make any payment consistent with an amendment
thereof or change thereto, (x) any Replacement Facility Credit Document other
than as permitted under any Replacement Revolving Intercreditor Agreement or
(y) any Alternative Facility Credit Document that would adversely affect the
Lenders or their rights after the Closing Date in the good faith judgment of the
Administrative Agent or the Requisite Lenders without obtaining the prior
written consent of Requisite Lenders to such amendment, restatement, supplement
or other modification or waiver, (iii) agree to any amendment, supplement or
other modification to, or waiver of, the Approved Budget without obtaining the
prior written approval of Administrative Agent in its sole discretion or
(iv) agree to any amendment, restatement, supplement or other modification to,
or waiver of, any of the Plan Support Agreement, the Equity Commitment
Agreement, the Environmental Settlement Documents, the New Money Investment, the
Reinvestment Account Escrow Agreement or the Working Capital Account Escrow
Agreement that would adversely affect the Lenders or their rights after the
Closing Date without obtaining the prior written consent of Requisite Lenders to
such amendment, restatement, supplement or other modification or waiver.
          6.15. Amendments or Waivers of with Respect to Certain Indebtedness.
Except pursuant to the Plan of Reorganization, no Credit Party shall, nor shall
it permit any of its Subsidiaries to, amend or otherwise change the terms of the
Senior Notes, or make any payment consistent with an amendment thereof or change
thereto, if the effect of such amendment or change is to increase the interest
rate on such Senior Notes, change (to earlier dates) any dates upon which
payments of principal or interest are due thereon, change any event of default
or condition to an event of default with respect thereto (other than to
eliminate any such event of default or increase any grace period related
thereto), change the redemption, prepayment or defeasance provisions thereof, or
if the effect of such amendment or change, together with all other amendments or
changes made, is to increase materially the obligations of the obligor
thereunder or to confer any additional rights on the holders of such Senior
Notes (or a trustee or other representative on their behalf) which would be
adverse to any Credit Party or Lenders.
          6.16. Fiscal Year. No Credit Party shall, nor shall it permit any of
its Subsidiaries to change its Fiscal Year-end from December 31.
          6.17. Chapter 11 Claims. Prior to the Exit Facility Conversion Date,
no Credit Party shall, nor shall it permit any of its Subsidiaries to, create,
assume, suffer to exist or permit any other super-priority administrative claim
which is pari passu with or senior to the claims of Secured Parties against the
Credit Parties, except as set forth in the Interim Order and Final Order, as
then in effect, or, with respect to any Replacement Revolving Facility, as set
forth in an order of the Bankruptcy Court with respect thereto.
          6.18. Critical Vendor and Other Payments. No Credit Party shall make
(i) any Pre-Petition “critical vendor” payments or other payments on account of
any creditor’s Pre-Petition unsecured claims, (ii) payments on account of claims
or expenses arising under Section 503(b)(9) of the Bankruptcy Code,
(iii) payments in respect of a reclamation program or (iv) payments under any
management incentive plan or on account of claims or expenses arising under
Section 503(c) of the Bankruptcy Code, except in each case in amounts and on
terms and conditions that (a) are approved by order of the

103



--------------------------------------------------------------------------------



 



Bankruptcy Court and (b) are expressly permitted by any Approved Budget.
          6.19. Kwinana Investment. Borrower shall not, and shall not permit its
Subsidiaries to, make the Kwinana Investment unless, at the time of making such
investment, (i) the pro forma Leverage Ratio of Holdings and its Subsidiaries
(determined for any such period by reference to the Compliance Certificate
delivered pursuant to Section 5.1(d) calculating the Leverage Ratio as of the
last day of the most recently ended Fiscal Quarter prior to the making of such
investment) is 2.75:1.00 or less, and (ii) Administrative Agent shall have
received satisfactory evidence that the Excess Availability of Holdings and its
Subsidiaries at the time of making such investment is equal to or greater than
$40,000,000 after giving effect to such investment and any payments related
thereto.
          SECTION 7. GUARANTY
          7.1. Guaranty of the Obligations. Subject to the provisions of
Section 7.2, Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to Administrative Agent for the ratable benefit of the
Beneficiaries the due and punctual payment in full of all Obligations when the
same shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)) (collectively, the “Guaranteed
Obligations”).
          7.2. Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder or thereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(1) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (2) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

104



--------------------------------------------------------------------------------



 



          7.3. Payment by Guarantors. Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in Cash, to Administrative
Agent for the ratable benefit of Beneficiaries, an amount equal to the sum of
the unpaid principal amount of all Guaranteed Obligations then due as aforesaid,
accrued and unpaid interest on such Guaranteed Obligations (including interest
which, but for Borrower’s becoming the subject of a case under the Bankruptcy
Code, would have accrued on such Guaranteed Obligations, whether or not a claim
is allowed against Borrower for such interest in the related bankruptcy case)
and all other Guaranteed Obligations then owed to Beneficiaries as aforesaid.
          7.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:
               (a) this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety;
               (b) subject to any Replacement Revolving Intercreditor Agreement,
Administrative Agent may enforce this Guaranty upon the occurrence of an Event
of Default notwithstanding the existence of any dispute between Borrower and any
Beneficiary with respect to the existence of such Event of Default;
               (c) the obligations of each Guarantor hereunder are independent
of the obligations of Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of Borrower, and a separate
action or actions may be brought and prosecuted against such Guarantor whether
or not any action is brought against Borrower or any of such other guarantors
and whether or not Borrower is joined in any such action or actions;
               (d) payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if
Administrative Agent is awarded a judgment in any suit brought to enforce any
Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;
               (e) any Beneficiary, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge or
termination of any Guarantor’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed

105



--------------------------------------------------------------------------------



 



Obligations and take and hold security for the payment hereof or the Guaranteed
Obligations; (iv) release, surrender, exchange, substitute, compromise, settle,
rescind, waive, alter, subordinate or modify, with or without consideration, any
security for payment of the Guaranteed Obligations, any other guaranties of the
Guaranteed Obligations, or any other obligation of any Person (including any
other Guarantor) with respect to the Guaranteed Obligations; (v) enforce and
apply any security now or hereafter held by or for the benefit of such
Beneficiary in respect hereof or the Guaranteed Obligations and direct the order
or manner of sale thereof, or exercise any other right or remedy that such
Beneficiary may have against any such security, in each case as such Beneficiary
in its discretion may determine consistent herewith or the applicable Hedge
Agreement and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or nonjudicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any other Credit
Party or any security for the Guaranteed Obligations; and (vi) exercise any
other rights available to it under the Credit Documents or any Hedge Agreements;
and
               (f) this Guaranty and the obligations of Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Credit Documents or any Hedge Agreements, at law, in equity or otherwise) with
respect to the Guaranteed Obligations or any agreement relating thereto, or with
respect to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Hedge Agreements or any agreement or instrument executed pursuant thereto,
or of any other guaranty or security for the Guaranteed Obligations, in each
case whether or not in accordance with the terms hereof or such Credit Document,
such Hedge Agreement or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Credit Documents or any of the Hedge Agreements
or from the proceeds of any security for the Guaranteed Obligations, except to
the extent such security also serves as collateral for indebtedness other than
the Guaranteed Obligations) to the payment of indebtedness other than the
Guaranteed Obligations, even though any Beneficiary might have elected to apply
such payment to any part or all of the Guaranteed Obligations; (v) any
Beneficiary’s consent to the change, reorganization or termination of the
corporate structure or existence of Holdings or any of its Subsidiaries and to
any corresponding restructuring of the Guaranteed Obligations; (vi) any failure
to perfect or continue perfection of a security interest in any collateral which
secures any of the Guaranteed Obligations; (vii) any defenses, set-offs or
counterclaims which Borrower may allege or assert against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury; and (viii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.
          7.5. Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other guarantor (including any other Guarantor) of the

106



--------------------------------------------------------------------------------



 



Guaranteed Obligations or any other Person, (ii) proceed against or exhaust any
security held from Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any Deposit Account or
credit on the books of any Beneficiary in favor of any Credit Party or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of Borrower or any other Guarantor
including any defense based on or arising out of the lack of validity or the
unenforceability of the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of Borrower or
any other Guarantor from any cause other than payment in full of the Guaranteed
Obligations; (c) any defense based upon any statute or rule of law which
provides that the obligation of a surety must be neither larger in amount nor in
other respects more burdensome than that of the principal; (d) any defense based
upon any Beneficiary’s errors or omissions in the administration of the
Guaranteed Obligations, except behavior which amounts to bad faith; (e) (i) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms hereof and any legal or equitable discharge of such
Guarantor’s obligations hereunder, (ii) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
hereof, (iii) any rights to set-offs, recoupments and counterclaims, and
(iv) promptness, diligence and any requirement that any Beneficiary protect,
secure, perfect or insure any security interest or lien or any property subject
thereto; (f) notices, demands, presentments, protests, notices of protest,
notices of dishonor and notices of any action or inaction, including acceptance
hereof, notices of default hereunder, the Hedge Agreements or any agreement or
instrument related thereto, notices of any renewal, extension or modification of
the Guaranteed Obligations or any agreement related thereto, notices of any
extension of credit to Borrower and notices of any of the matters referred to in
Section 7.4 and any right to consent to any thereof; and (g) any defenses or
benefits that may be derived from or afforded by law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms
hereof.
          7.6. Guarantors’ Rights of Subrogation, Contribution, Etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full, each Guarantor
hereby waives any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against Borrower or any other Guarantor
or any of its assets in connection with this Guaranty or the performance by such
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against
Borrower with respect to the Guaranteed Obligations, (b) any right to enforce,
or to participate in, any claim, right or remedy that any Beneficiary now has or
may hereafter have against Borrower, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been
indefeasibly paid in full, each Guarantor shall withhold exercise of any right
of contribution such Guarantor may have against any other guarantor (including
any other Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.2. Each Guarantor further agrees that,
to the extent the waiver or agreement to withhold the exercise of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any rights of subrogation, reimbursement or indemnification such
Guarantor may have against Borrower or against any collateral or security, and
any rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights any Beneficiary may
have against Borrower, to all right, title and interest any Beneficiary may have
in any such collateral or security, and to any right any Beneficiary may have
against such other guarantor. If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement, indemnification or contribution
rights at any time when all Guaranteed Obligations shall not have been finally
and indefeasibly paid in full, such amount shall be held in trust for
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

107



--------------------------------------------------------------------------------



 



          7.7. Subordination of Other Obligations. Any Indebtedness of Borrower
or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.
          7.8. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.
          7.9. Authority of Guarantors or Borrower. It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Borrower
or the officers, directors or any agents acting or purporting to act on behalf
of any of them.
          7.10. Financial Condition of Borrower. Any Loan may be continued from
time to time, and any Hedge Agreements may be entered into from time to time, in
each case without notice to or authorization from any Guarantor regardless of
the financial or other condition of Borrower at the time of any such grant or
continuation or at the time such Hedge Agreement is entered into, as the case
may be. No Beneficiary shall have any obligation to disclose or discuss with any
Guarantor its assessment, or any Guarantor’s assessment, of the financial
condition of Borrower. Each Guarantor has adequate means to obtain information
from Borrower on a continuing basis concerning the financial condition of
Borrower and its ability to perform its obligations under the Credit Documents
and the Hedge Agreements, and each Guarantor assumes the responsibility for
being and keeping informed of the financial condition of Borrower and of all
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations.
Each Guarantor hereby waives and relinquishes any duty on the part of any
Beneficiary to disclose any matter, fact or thing relating to the business,
operations or conditions of Borrower now known or hereafter known by any
Beneficiary.
          7.11. Bankruptcy, Etc. (a) So long as any Guaranteed Obligations
remain outstanding, no Guarantor shall, without the prior written consent of
Administrative Agent acting pursuant to the instructions of Requisite Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding (other than the Chapter 11
Cases) of or against Borrower or any other Guarantor. The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Borrower or any other Guarantor or by any defense
which Borrower or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
               (b) Each Guarantor acknowledges and agrees that any interest on
any portion of the Guaranteed Obligations which accrues after the commencement
of any case or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrower of any

108



--------------------------------------------------------------------------------



 



portion of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay Administrative Agent, or allow the claim of
Administrative Agent in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.
               (c) In the event that all or any portion of the Guaranteed
Obligations are paid by Borrower, the obligations of Guarantors hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.
          7.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the
Equity Interests of any Guarantor or any of its successors in interest hereunder
shall be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.
          SECTION 8. EVENTS OF DEFAULT
          8.1. Events of Default. If any one or more of the following conditions
or events shall occur:
               (a) Failure to Make Payments When Due. Failure by Borrower to pay
(i) when due any installment of principal of any Loan, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; or (ii) any interest on any Loan or any fee or any
other amount due hereunder within three days after the date due; or
               (b) Breach of Certain Covenants. Failure of any Credit Party to
perform or comply with any term or condition contained in Section 2.3,
Sections 5.1(a), (b), (c), (d), (e), (f), (h)(i) or (s), Section 5.2,
Section 5.9, Section 5.14, Section 5.15, Section 5.17, Section 5.18,
Section 5.20, Section 5.21 or Section 6; or
               (c) Breach of Representations, Etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
               (d) Other Defaults Under Credit Documents. Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit Documents, other than any such term referred to in any
other Section of this Section 8.1, and such default shall not have been remedied
or waived within thirty days after the earlier of (i) an officer of such Credit
Party becoming aware of such default or (ii) receipt by Borrower of notice from
Administrative Agent or any Lender of such default; or
               (e) Material Contracts. Prior to the Exit Facility Conversion
Date, except for defaults occasioned by the filing of the Chapter 11 Cases and
defaults resulting from obligations with respect to which the Bankruptcy Code
prohibits any Credit Party from complying or permits any Credit Party not to
comply, a material default or breach occurs under any Post-Petition Material
Contract.

109



--------------------------------------------------------------------------------



 



               (f) Involuntary Bankruptcy, Appointment of Receiver, Etc. Other
than the Chapter 11 Cases, (i) a court of competent jurisdiction shall enter a
decree or order for relief in respect of Holdings or any of its Subsidiaries in
an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (ii) an involuntary case shall be commenced
against Holdings or any of its Subsidiaries under the Bankruptcy Code or under
any other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over Holdings or any of its Subsidiaries, or
over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of Holdings or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Holdings or any of its Subsidiaries, and any such event described in
this clause (ii) shall continue for sixty days without having been dismissed,
bonded or discharged; or
               (g) Voluntary Bankruptcy, Appointment of Receiver, Etc. Other
than the Chapter 11 Cases, (i) Holdings or any of its Subsidiaries shall have an
order for relief entered with respect to it or shall commence a voluntary case
under the Bankruptcy Code or under any other applicable bankruptcy, insolvency
or similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Holdings or any of its
Subsidiaries shall make any assignment for the benefit of creditors; or (ii)
Holdings or any of its Subsidiaries shall be unable, or shall fail generally, or
shall admit in writing its inability, to pay its debts as such debts become due;
or the board of directors (or similar governing body) of Holdings or any of its
Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f); or
               (h) Judgments and Attachments. Any money judgment, writ or
warrant of attachment or similar process individually or in the aggregate in
excess of (x) prior to the Exit Facility Conversion Date, $2,500,000 and (y) on
or after the Exit Facility Conversion Date, $10,000,000 (in each case, to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage) shall be entered or
filed against Holdings or any of its Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of sixty days (or in any event later than five days prior to the date of
any proposed sale thereunder); or
               (i) Dissolution. Any order, judgment or decree shall be entered
against any Credit Party decreeing the dissolution or split up of such Credit
Party and such order shall remain undischarged or unstayed for a period in
excess of thirty days; or
               (j) Employee Benefit Plans. (i) There shall occur one or more
ERISA Events which individually or in the aggregate results in or might
reasonably be expected to result in liability of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in excess of an amount
that would reasonably be expected to have a Material Adverse Effect; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest pursuant to Section
430(k) or 436 of the Internal Revenue Code or ERISA; or
               (k) Change of Control. A Change of Control shall occur; or

110



--------------------------------------------------------------------------------



 



               (l) Guaranties, Collateral Documents and other Credit Documents.
At any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien (if any to the extent perfection may be achieved by the filing of Uniform
commercial Code financing statements and the entry of the Interim Order or Final
Order, as the case may be) in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, in each case for any reason other than the failure of Collateral Agent
or any Secured Party to take any action within its control, or (iii) any Credit
Party shall contest the validity or enforceability of any Credit Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by Lenders, under any Credit Document to which it is
a party or shall contest the validity or perfection of any Lien in any
Collateral purported to be covered by the Collateral Documents; or
               (m) Defaults in Other Agreements.
                    (i) Prior to the Exit Facility Conversion Date, except for
defaults occasioned by the filing of the Chapter 11 Cases and defaults resulting
from obligations with respect to which the Bankruptcy Code prohibits any Credit
Party from complying or permits any Credit Party not to comply, a default or
breach occurs under any agreement, document or instrument entered into either
(x) Pre-Petition and which is assumed after the Petition Date or is not subject
to the automatic stay provisions of Section 362 of the Bankruptcy Code, or (y)
Post-Petition, to which any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach (i) involves the
failure to make any payment when due in respect of any Indebtedness (other than
the Obligations) of any Credit Party in excess of $2,500,000 in the aggregate,
or (ii) causes such Indebtedness, or permits any holder of such Indebtedness or
a trustee to cause such Indebtedness, to become due prior to its stated maturity
or prior to its regularly scheduled dates of payment; or
                    (ii) (A) On or after the Exit Facility Conversion Date,
failure of any Credit Party or any of their respective Subsidiaries to pay when
due any principal of or interest on or any other amount, including any payment
in settlement, payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in Section 8.1(a)) in an aggregate principal
amount (or Net Mark-to-Market Exposure) of $10,000,000 or more, in each case
beyond the grace period, if any, provided therefor; or (B) breach or default by
any Credit Party with respect to any other material term of (1) one or more
items of Indebtedness in the individual or aggregate principal amounts (or Net
Mark-to-Market Exposure) referred to in clause (A) above or (2) any loan
agreement, mortgage, indenture or other agreement relating to such item(s) of
Indebtedness, in each case beyond the grace period, if any, provided therefor,
if the effect of such breach or default is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders),
to cause, that Indebtedness to become or be declared due and payable (or subject
to a compulsory repurchase or redeemable) prior to its stated maturity or the
stated maturity of any underlying obligation, as the case may be; or
               (n) New Money Investment. The expiration or termination of the
Equity Commitment Agreement shall occur or the commitment of any of the Backstop
Parties (as defined in the Equity Commitment Agreement) to fund the New Money
Investment on the Exit Facility Conversion Date shall otherwise terminate or
expire; or

111



--------------------------------------------------------------------------------



 



               (o) The Chapter 11 Cases. Prior to the Exit Facility Conversion
Date:
                    (i) entry of an order or filing of a motion by any Credit
Party, or any Credit Party supporting the entry of an order or filing of a
motion, (A) authorizing, approving, granting or seeking additional Post-Petition
financing under Section 364(c) or (d) of the Bankruptcy Code other than
Indebtedness permitted under this Agreement or as provided in the Interim Order
and/or Final Order, (ii) granting any Lien upon or affecting any Collateral
other than Liens permitted under this Agreement, (C) entry of an order
dismissing, or any Credit Party seeking the dismissal of, any of the Chapter 11
Cases or converting any of the Chapter 11 Cases to a Chapter 7 case,
(D) appointing a Chapter 11 trustee or an examiner in any of the Chapter 11
Cases having enlarged powers (beyond those set forth under Sections 1106(a)(3)
and (4) of the Bankruptcy Code), (E) granting, any other super-priority Claim
senior to or pari passu with the super-priority Claims of Administrative Agent
and Lenders (except in favor of the Replacement Facility Agent and secured
parties under the Replacement Revolving Facility), (F) modifying the Additional
Facility Credit Documents in any manner materially adverse to the Agents and the
Lenders, (G) authorizing or approving any other action materially adverse to the
Secured Parties or their rights and remedies or their interest in any material
portion of the Collateral, (H) granting relief from the automatic stay to permit
any secured creditor (other than the Secured Parties) to enforce or otherwise
take action with respect to any material Collateral, or (I) permitting the use
of cash collateral without the prior written consent of Administrative Agent,
except as set forth in the Interim Order or Final Order, whichever is then in
effect; or
                    (ii) the payment by any Credit Party of any Pre-Petition
Claim without the prior written consent of Administrative Agent other than the
Pre-Petition Facilities on the Closing Date or unless such payment is otherwise
permitted; or
                    (iii) the commencement of any action against any of the
Secured Parties (solely in their capacities as such under the Credit Documents)
by or on behalf of any Credit Party or any of its Affiliates, officers or
employees; or
                    (iv) the Interim Order (prior to entry of the Final Order)
shall cease to be in full force and effect or shall have been reversed,
modified, amended, stayed, vacated or subject to a stay pending appeal, in the
case of any modification or amendment, without the prior written consent of
Administrative Agent and Requisite Lenders; or
                    (v) the Final Order shall not have been entered by the
Bankruptcy Court on or before the date that is 45 days after the entry of the
Interim Order; or
                    (vi) the Final Order shall cease to be in full force and
effect or shall have been reversed, modified, amended, stayed, vacated or
subject to stay pending appeal, in the case of any modification or amendment,
without the prior written consent of Administrative Agent and Requisite Lenders;
or
                    (vii) after entry thereof, the Confirmation Order shall
cease to be in full force and effect or shall have been reversed, modified,
amended, stayed, vacated or subject to stay pending appeal, in the case of any
modification or amendment that is adverse to the Lenders (as determined in the
good faith judgment of Administrative Agent and Requisite Lenders), without the
prior written consent of Administrative Agent and Requisite Lenders; or
                    (viii) breach by any Credit Party of any provisions of the
Interim Order or the Final Order or, upon entry of the Confirmation Order, the
Confirmation Order; or

112



--------------------------------------------------------------------------------



 



          (ix) the allowance of any claim under Section 506(c) of the Bankruptcy
Code or otherwise against any or all of the Secured Parties and the Collateral,
or against any or all of Administrative Agent, the Lenders or the Collateral
securing the Obligations; or
          (x) the filing of any plan of reorganization or related disclosure
statement other than the Plan of Reorganization and the Disclosure Statement, or
the filing of any direct or indirect amendment to the Plan of Reorganization or
the Disclosure Statement, or the entry of an order confirming any such plan of
reorganization (other than the Plan of Reorganization) or approving any such
disclosure statement (other than the Disclosure Statement) or approving any such
amendment to the Plan of Reorganization or Disclosure Statement, in each case
without the prior written consent of Administrative Agent and Requisite Lenders,
to the extent such plan, disclosure statement or amendment would, if approved,
permit the Credit Parties to satisfy the Obligations other than in Cash in full
on the Maturity Date; or
          (xi) there shall arise, (x) any claim having priority over any or all
administrative expenses of the kind specified in clause (b) of Section 503 or
clause (b) of Section 507 of the Bankruptcy Code (other than the Carve-Out) or
(y) any Lien on the Collateral having a priority senior to or pari passu with
the Liens and security interests granted herein, except as expressly provided
herein, in the Interim Order or the Final Order, whichever is then in effect; or
          (xii) (x) the Plan Support Agreement shall be terminated by any party
thereto or shall otherwise cease to be in full force and effect, or shall have
been amended, supplemented or otherwise modified in any manner that in the good
faith judgment of Administrative Agent and Requisite Lenders adversely affects
the interests, rights or remedies of any or all of the Agents, the Arranger and
the Lenders, or (y) any party to the Plan Support Agreement shall have breached
the Plan Support Agreement in any manner that in the good faith judgment of
Administrative Agent and Requisite Lenders adversely affects the interests,
rights or remedies of any or all of the Agents, the Arranger and the Lenders,
THEN, subject to any notice requirements in the Interim Order or Final Order, as
applicable (1) upon the occurrence of any Event of Default described in
Section 8.1(f) or 8.1(g), automatically, and (2) upon the occurrence and during
the continuance of any other Event of Default, at the request of (or with the
consent of) Requisite Lenders, upon notice to Borrower by Administrative Agent,
(A) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest or other requirements of any kind, all of
which are hereby expressly waived by each Credit Party: (I) the unpaid principal
amount of and accrued interest on the Loans and (II) all other Obligations; and
(B) Administrative Agent may cause Collateral Agent to enforce any and all Liens
and security interests created pursuant to Collateral Documents.
          8.2. Carve-Out Events. Upon the commencement of enforcement of
remedies by Administrative Agent and Requisite Lenders under the Credit
Documents, following an Event of Default, and delivery by Administrative Agent
of a Carve-Out Event Notice, the obligation of the Credit Parties to pay
Professional Fees incurred for periods on and after delivery of such Carve-Out
Event Notice in excess of the Carve-Out Cap shall automatically terminate (a
“Carve-Out Event”) and after the first Business Day following delivery by
Administrative Agent of the Carve-Out Event Notice, to the extent allowed at any
time, whether by Interim Order, Final Order, procedural order or otherwise,
Borrower may pay Professional Fees incurred by the Credit Parties and the
Unsecured Creditors Committee on and after delivery of such Carve-Out Event
Notice, but any such Professional Fees incurred after the first Business Day
following delivery of such Carve-Out Event Notice shall not exceed the Carve-Out
Cap, and the Carve-Out shall not be available for the Professional Fees of the
Ad Hoc Committee incurred after the first Business Day following delivery by
Administrative Agent of the Carve-Out Event Notice; provided

113



--------------------------------------------------------------------------------



 



that so long as the Carve-Out Event Notice has not been delivered or with
respect to Professional Fees incurred prior to the delivery of the Carve-Out
Notice (or if such Carve-Out Notice has been rescinded), the Credit Parties
shall be permitted to pay, as the same may become due and payable, Professional
Fees (including of the Ad Hoc Committee) allowed and payable under 11 U.S.C.
§330 and §331, and the same shall not reduce the Carve-Out Cap. Notwithstanding
anything to the contrary herein shall be construed to impair the ability of any
party to object to the fees and expenses of Committees.
          SECTION 9. AGENTS
          9.1. Appointment of Agents. GS Lending Partners is hereby appointed
Syndication Agent hereunder, and each Lender hereby authorizes GS Lending
Partners to act as Syndication Agent in accordance with the terms hereof and the
other Credit Documents. GS Lending Partners is hereby appointed Administrative
Agent and Collateral Agent hereunder and under the other Credit Documents and
each Lender hereby authorizes GS Lending Partners to act as Administrative Agent
and Collateral Agent in accordance with the terms hereof and the other Credit
Documents. Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Credit Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof. In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Holdings or any of its Subsidiaries.
Syndication Agent, without consent of or notice to any party hereto, may assign
any and all of its rights or obligations hereunder to any of its Affiliates. As
of the Closing Date, GS Lending Partners, in its capacity as Syndication Agent,
shall not have any obligations but shall be entitled to all benefits of this
Section 9. Each of Syndication Agent and any Agent described in clause (e) of
the definition thereof may resign from such role at any time, with immediate
effect, by giving prior written notice thereof to Administrative Agent and
Borrower.
          9.2. Powers and Duties. Each Lender irrevocably authorizes each Agent
to take such action on such Lender’s behalf and to exercise such powers, rights
and remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto. Each
Agent shall have only those duties and responsibilities that are expressly
specified herein and the other Credit Documents. Each Agent may exercise such
powers, rights and remedies and perform such duties by or through its agents or
employees. No Agent shall have, by reason hereof or any of the other Credit
Documents, a fiduciary relationship in respect of any Lender; and nothing herein
or any of the other Credit Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect
hereof or any of the other Credit Documents except as expressly set forth herein
or therein.
          9.3. General Immunity.
               (a) No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency hereof or any other
Credit Document or for any representations, warranties, recitals or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports or certificates or any other
documents furnished or made by any Agent to Lenders or by or on behalf of any
Credit Party to any Agent or any Lender in connection with the Credit Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of any Credit Party or any other Person liable for the payment
of any Obligations, nor shall any Agent be required to ascertain or inquire as
to the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Credit Documents or as to the

114



--------------------------------------------------------------------------------



 



use of the proceeds of the Loans or as to the existence or possible existence of
any Event of Default or Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans or the component amounts thereof. Borrower
acknowledges that prior to the Closing Date, it assisted GS Lending Partners, in
its capacity as Arranger (with “left” side designation), in connection with the
syndication of the Facilities, including, without limitation preparing (i) one
or more information packages regarding the business, operations, financial
projections and prospects of Holdings and its Subsidiaries (collectively, the
“Confidential Information Memorandum”), (ii) the Initial Cash Flow Forecast,
(ii) the Initial Approved Budget, and (iii) all information relating to the
transactions contemplated hereunder prepared by or on behalf of Holdings and its
Subsidiaries deemed reasonably necessary by GS Lending Partners to complete the
syndication of the Facilities. Borrower acknowledges that it is solely
responsible for the contents of any such Confidential Information Memorandum,
the Initial Cash Flow Forecast, the Initial Approved Budget and all other
information, documentation or materials delivered to GS Lending Partners by or
on behalf of Holdings and its Subsidiaries in connection therewith
(collectively, the “Information”) and acknowledges that GS Lending Partners will
be using and relying upon the Information without independent verification
thereof.
               (b) Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the
Credit Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct, as determined by a final, non-appealable judgment of a court
of competent jurisdiction. Each Agent shall be entitled to refrain from any act
or the taking of any action (including the failure to take an action) in
connection herewith or any of the other Credit Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under Section 10.5) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Holdings and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against any Agent as a result of such Agent
acting or (where so instructed) refraining from acting hereunder or any of the
other Credit Documents in accordance with the instructions of Requisite Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.5).
               (c) Delegation of Duties. Administrative Agent may perform any
and all of its duties and exercise its rights and powers under this Agreement or
under any other Credit Document by or through any one or more sub-agents
appointed by Administrative Agent. Administrative Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Affiliates. The exculpatory, indemnification and other
provisions of this Section 9.3 and of Section 9.6 shall apply to any the
Affiliates of Administrative Agent and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. All of the rights,
benefits, and privileges (including the exculpatory and indemnification
provisions) of this Section 9.3 and of Section 9.6 shall apply to any such
sub-agent and to the Affiliates of any such sub-agent, and shall apply to their
respective activities as sub-agent as if such sub-agent and Affiliates were
named herein. Notwithstanding anything herein to the contrary, with respect to
each sub-agent appointed by Administrative Agent, (i) such sub-agent shall

115



--------------------------------------------------------------------------------



 



be a third party beneficiary under this Agreement with respect to all such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) and shall have all of the rights and benefits of a third party
beneficiary, including an independent right of action to enforce such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of Credit Parties and the Lenders, (ii) such rights, benefits
and privileges (including exculpatory rights and rights to indemnification)
shall not be modified or amended without the consent of such sub-agent, and
(iii) such sub-agent shall only have obligations to Administrative Agent and not
to any Credit Party, Lender or any other Person and no Credit Party, Lender or
any other Person shall have any rights, directly or indirectly, as a third party
beneficiary or otherwise, against such sub-agent.
          9.4. Agents Entitled to Act as Lender. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, any Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans, each Agent shall have the same
rights and powers hereunder as any other Lender and may exercise the same as if
it were not performing the duties and functions delegated to it hereunder, and
the term “Lender” shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity. Any Agent and its Affiliates may accept
deposits from, lend money to, own securities of, and generally engage in any
kind of banking, trust, financial advisory or other business with Holdings or
any of its Affiliates as if it were not performing the duties specified herein,
and may accept fees and other consideration from Borrower for services in
connection herewith and otherwise without having to account for the same to
Lenders.
          9.5. Lenders’ Representations, Warranties and Acknowledgment.
               (a) Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with Loans hereunder and that it has made and
shall continue to make its own appraisal of the creditworthiness of Holdings and
its Subsidiaries. No Agent shall have any duty or responsibility, either
initially or on a continuing basis, to make any such investigation or any such
appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and no Agent shall have
any responsibility with respect to the accuracy of or the completeness of any
information provided to Lenders.
               (b) Each Lender, by delivering its signature page to this
Agreement, an Assignment Agreement or a Joinder Agreement and funding its Loans
on the Closing Date or funding any New Term Loans, as the case may be, shall be
deemed to have acknowledged receipt of, and consented to and approved, each
Credit Document and each other document required to be approved by any Agent,
Requisite Lenders or Lenders, as applicable, on the Closing Date or as the date
of funding of such new Term Loans. Notwithstanding anything herein to the
contrary, each Lender also acknowledges that the Lien and security interest
granted to the Collateral Agent pursuant to the Pledge and Security Agreement
and the exercise of any right or remedy by the Collateral Agent thereunder or
under any other Collateral Document are subject to the provisions of any
Replacement Revolving Intercreditor Agreement. In the event of a conflict
between the terms of any Replacement Revolving Intercreditor Agreement (on the
one hand), this Agreement or any Collateral Documents (on the other hand), the
terms of any Replacement Revolving Intercreditor Agreement shall govern and
control.
               (c) In connection with any assignment to or by an Affiliated
Lender pursuant to this Agreement, such Affiliated Lender shall make
representations and warranties to Administrative Agent and the Lenders that, as
of the effective date of such assignment, it is not in possession of any

116



--------------------------------------------------------------------------------



 



information regarding any Credit Party, its assets, its ability to perform its
Obligations or any other matter that may be material to a decision by any Lender
to enter into any Assignment and Acceptance, or participate in any of the
transactions contemplated thereby, that has not previously been disclosed to
Administrative Agent and the Lenders. Each Lender acknowledges that Affiliated
Lenders are Eligible Assignees hereunder and may purchase Loans hereunder from
Lenders from time to time, subject to the restrictions set forth in the
definition of Affiliated Lender.
               (d) Each Lender agrees that at any time, it possesses, directly
or indirectly, the power (i) to vote 15% or more of the Securities having
ordinary voting power for the election of directors of Holdings or (ii) to
direct or cause the direction of the management and policies of Holdings,
whether through the ownership of voting securities or by contract or otherwise,
such Lender will be deemed an “Affiliated Lender” for all purposes under this
Agreement. Without limiting the generality of the foregoing, each Lender
acknowledges and agrees that so long as it qualifies as an Affiliated Lender, it
will not be able (a) to consent to any amendment, modification, waiver, consent
or other such action with respect to any of the terms of this Agreement or any
other Credit Document, (b) to require any Agent or other Lender to undertake any
action (or refrain from taking any action) with respect to this Agreement or any
other Credit Document, (c) otherwise vote on any matter related to this
Agreement or any other Credit Document, (d) attend any meeting with any Agent or
Lender or receive any information from any Agent or Lender or (e) make or bring
any claim, in its capacity as Lender, against the Agent or any Lender with
respect to the duties and obligations of such Persons under the Credit
Documents, but no amendment, modification or waiver shall deprive any Affiliated
Lender of its share of any payments which the Lenders are entitled to share on a
pro rata basis hereunder.
          9.6. Right to Indemnity. Each Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify each Agent, to the extent that such Agent
shall not have been reimbursed by any Credit Party, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Agent (i) in exercising its powers, rights and remedies or
performing its duties hereunder or under the other Credit Documents or otherwise
in its capacity as such Agent in any way relating to or arising out of this
Agreement or the other Credit Documents and (ii) in connection with (A) the
obtaining of approval of the Credit Documents by the Bankruptcy Court and
(B) the preparation and review of pleadings, documents and reports related to
any Chapter 11 Case and any subsequent case under Chapter 7 of the Bankruptcy
Code, attendance at meetings, court hearings or conferences related to any
Chapter 11 Case and any subsequent case under Chapter 7 of the Bankruptcy Code,
and general monitoring of any Chapter 11 Case and any subsequent case under
Chapter 7 of the Bankruptcy Code; provided, no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s
gross negligence or willful misconduct, as determined by a final, non-appealable
judgment of a court of competent jurisdiction. If any indemnity furnished to any
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished; provided, in no event shall this sentence require any Lender to
indemnify any Agent against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; and provided further, this sentence shall not be deemed
to require any Lender to indemnify any Agent against any liability, obligation,
loss, damage, penalty, action, judgment, suit, cost, expense or disbursement
described in the proviso in the immediately preceding sentence.
          9.7. Successor Administrative Agent and Collateral Agent.
(a) Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to Lenders and Borrower and Administrative Agent
may be removed at any time with or without cause by an instrument or

117



--------------------------------------------------------------------------------



 



concurrent instruments in writing delivered to Borrower and Administrative Agent
and signed by Requisite Lenders. Administrative Agent shall have the right to
appoint a financial institution to act as Administrative Agent and/or Collateral
Agent hereunder, subject to the reasonable satisfaction of Borrower and
Requisite Lenders, and Administrative Agent’s resignation shall become effective
on the earliest of (i) 30 days after delivery of the notice of resignation,
(ii) the acceptance of such successor Administrative Agent by Borrower and
Requisite Lenders or (iii) such other date, if any, agreed to by Requisite
Lenders. Upon any such notice of resignation or any such removal, if a successor
Administrative Agent has not already been appointed by the retiring
Administrative Agent, Requisite Lenders shall have the right, upon five Business
Days’ notice to Borrower, to appoint a successor Administrative Agent. If
neither Requisite Lenders nor Administrative Agent have appointed a successor
Administrative Agent, Requisite Lenders shall be deemed to have succeeded to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent; provided that, until a successor Administrative Agent is
so appointed by Requisite Lenders or Administrative Agent, any collateral
security held by Administrative Agent in its role as Collateral Agent on behalf
of the Lenders under any of the Collateral Documents shall continue to be held
by the retiring Collateral Agent as nominee until such time as a successor
Collateral Agent is appointed. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, that
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring or removed
Administrative Agent and the retiring or removed Administrative Agent shall
promptly (i) transfer to such successor Administrative Agent all sums,
Securities and other items of Collateral held under the Collateral Documents,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Administrative
Agent under the Credit Documents, and (ii) execute and deliver to such successor
Administrative Agent such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder. Except as provided above, any resignation or removal of GS Lending
Partners or its successor as Administrative Agent pursuant to this Section shall
also constitute the resignation or removal of GS Lending Partners or its
successor as Collateral Agent. After any retiring or removed Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Section 9 shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent hereunder. Any successor
Administrative Agent appointed pursuant to this Section shall, upon its
acceptance of such appointment, become the successor Collateral Agent for all
purposes hereunder.
               (b) In addition to the foregoing, Collateral Agent may resign at
any time by giving prior written notice thereof to Lenders and the Grantors, and
Collateral Agent may be removed at any time with or without cause by an
instrument or concurrent instruments in writing delivered to the Grantors and
Collateral Agent signed by Requisite Lenders. Administrative Agent shall have
the right to appoint a financial institution as Collateral Agent hereunder,
subject to the reasonable satisfaction of Borrower and Requisite Lenders and
Collateral Agent’s resignation shall become effective on the earliest of
(i) 30 days after delivery of the notice of resignation, (ii) the acceptance of
such successor Collateral Agent by Borrower and Requisite Lenders or (iii) such
other date, if any, agreed to by Requisite Lenders. Upon any such notice of
resignation or any such removal, Requisite Lenders shall have the right, upon
five Business Days’ notice to Administrative Agent, to appoint a successor
Collateral Agent. Until a successor Collateral Agent is so appointed by
Requisite Lenders or Administrative Agent, any collateral security held by
Collateral Agent on behalf of the Lenders under any of the Credit Documents
shall continue to be held by the retiring Collateral Agent as nominee until such
time as a successor Collateral Agent is appointed. Upon the acceptance of any
appointment as Collateral Agent hereunder by a successor Collateral Agent, that
successor Collateral Agent shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring

118



--------------------------------------------------------------------------------



 



or removed Collateral Agent under this Agreement and the Collateral Documents,
and the retiring or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder or under the Collateral Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Collateral Agent under this
Agreement and the Collateral Documents, and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
retiring or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents. After any
retiring or removed Collateral Agent’s resignation or removal hereunder as the
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was the Collateral
Agent hereunder.
          9.8. Collateral Documents and Guaranty.
               (a) Agents under Collateral Documents and Guaranty. Each Secured
Party hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Secured Parties, to be the agent
for and representative of Secured Parties with respect to the Guaranty, the
Collateral, any Replacement Revolving Intercreditor Agreement and the other
Collateral Documents; provided that neither Administrative Agent nor Collateral
Agent shall owe any fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or any other obligation whatsoever to any holder of Obligations with
respect to any Hedge Agreement. Subject to Section 10.5, without further written
consent or authorization from any Secured Party, Administrative Agent or
Collateral Agent, as applicable may execute any documents or instruments
necessary to (i) in connection with a sale or disposition of assets permitted by
this Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Requisite
Lenders (or such other Lenders as may be required to give such consent under
Section 10.5) have otherwise consented, (ii) subordinate the Collateral Agent’s
Liens on the ABL Collateral in connection with the incurrence of the Replacement
Revolving Facility, or (iii) release any Guarantor from the Guaranty pursuant to
Section 7.12 or with respect to which Requisite Lenders (or such other Lenders
as may be required to give such consent under Section 10.5) have otherwise
consented. Each Secured Party understands, acknowledges and agrees that
arrangements may be put in place whereby the ABL Collateral may be sold pursuant
to a Replacement Revolving Facility, which arrangements, if in existence, shall
be subject to terms and conditions of a Replacement Revolving Intercreditor
Agreement. The terms of each Replacement Revolving Intercreditor Agreement may
provide, in the event of any conflict between the terms of such Replacement
Revolving Intercreditor Agreement and any of the Credit Documents, the
provisions of such Replacement Revolving Intercreditor Agreement shall govern
and control. Each Secured Party authorizes and instructs Administrative Agent
and Collateral Agent to enter into the Replacement Revolving Intercreditor
Agreement on behalf of the Secured Parties in accordance with this Agreement and
to take all actions (and execute all documents) required (or deemed advisable)
by it in accordance with the terms of such Replacement Revolving Intercreditor
Agreement.
               (b) Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Borrower, Administrative Agent, Collateral Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
Administrative Agent, on behalf of the Secured Parties in accordance with the
terms hereof and all powers, rights and remedies under the Collateral Documents
may be exercised solely by Collateral Agent, and (ii) in the event of a
foreclosure

119



--------------------------------------------------------------------------------



 



by Collateral Agent on any of the Collateral pursuant to a public or private
sale or other disposition, Collateral Agent or any Lender may be the purchaser
or licensor of any or all of such Collateral at any such sale or other
disposition and Collateral Agent, as agent for and representative of Secured
Parties (but not any Lender or Lenders in its or their respective individual
capacities unless Requisite Lenders shall otherwise agree in writing) shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by Collateral Agent at such sale or
other disposition.
               (c) Rights under Hedge Agreements. No Hedge Agreement will create
(or be deemed to create) in favor of any Lender Counterparty that is a party
thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Credit Documents
except as expressly provided in Section 10.5(c)(ii) of this Agreement and
Section 9.2 of the Pledge and Security Agreement. By accepting the benefits of
the Collateral, such Lender Counterparty shall be deemed to have appointed
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a Secured Party, subject to the limitations set forth in this clause (c).
               (d) Release of Collateral and Guarantees, Termination of Credit
Documents. Notwithstanding anything to the contrary contained herein or any
other Credit Document, when all Obligations (other than obligations in respect
of any Hedge Agreement) have been paid in full, upon request of Borrower,
Administrative Agent shall (without notice to, or vote or consent of, any
Lender, or any affiliate of any Lender that is a party to any Hedge Agreement)
take such actions as shall be required to release its security interest in all
Collateral, and to release all guarantee obligations provided for in any Credit
Document, whether or not on the date of such release there may be outstanding
Obligations in respect of Hedge Agreements. Any such release of guarantee
obligations shall be deemed subject to the provision that such guarantee
obligations shall be reinstated if after such release any portion of any payment
in respect of the Obligations guaranteed thereby shall be rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payment had not been
made.
          9.9. Withholding Taxes. To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or
any other Governmental Authority asserts a claim that Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding tax
ineffective or for any other reason, such Lender shall indemnify Administrative
Agent fully for all amounts paid, directly or indirectly, by Administrative
Agent as Tax or otherwise, including any penalties or interest and together with
all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred.
          SECTION 10. MISCELLANEOUS
          10.1. Notices.
               (a) Notices Generally. Any notice or other communication herein
required or permitted to be given to a Credit Party, Syndication Agent,
Collateral Agent or Administrative Agent, shall be sent to such Person’s address
as set forth on Appendix B or in the other relevant Credit

120



--------------------------------------------------------------------------------



 



Document, and in the case of any Lender, the address as indicated on Appendix B
or otherwise indicated to Administrative Agent in writing. Except as otherwise
set forth in paragraph (b) below, each notice hereunder shall be in writing and
may be personally served or sent by telefacsimile (except for any notices sent
to Administrative Agent) or United States mail or courier service and shall be
deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of telefacsimile, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed; provided, no notice to any Agent shall be effective
until received by such Agent; provided further, any such notice or other
communication shall at the request of Administrative Agent be provided to any
sub-agent appointed pursuant to Section 9.3(c) as designated by Administrative
Agent from time to time.
               (b) Electronic Communications.
               (i) Notices and other communications to Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites, including the Platform) pursuant to procedures
approved by Administrative Agent; provided that the foregoing shall not apply to
notices to any Lender pursuant to Section 2 if such Lender, as applicable, has
notified Administrative Agent that it is incapable of receiving notices under
such Section by electronic communication. Administrative Agent or Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
               (ii) Each Credit Party understands that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution and agrees
and assumes the risks associated with such electronic distribution, except to
the extent caused by the willful misconduct or gross negligence of
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.
               (iii) The Platform and any Approved Electronic Communications are
provided “as is” and “as available”. None of the Agents nor any of their
respective officers, directors, employees, agents, advisors or representatives
(the “Agent Affiliates”) warrant the accuracy, adequacy, or completeness of the
Approved Electronic Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.
               (iv) Each Credit Party, each Lender and each Agent agrees that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the

121



--------------------------------------------------------------------------------



 



Platform in accordance with Administrative Agent’s customary document retention
procedures and policies.
               (v) Any notice of Default or Event of Default may be provided by
telephone if confirmed promptly thereafter by delivery of written notice
thereof.
               (c) Private Side Information Contacts. Each Public Lender agrees
to cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable law, including United States federal and state securities laws,
to make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to Holdings, its Subsidiaries or their securities for
purposes of United States federal or state securities laws.
          10.2. Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Borrower agrees to pay promptly (a) all documented, actual
and reasonable costs and expenses incurred in connection with the negotiation,
preparation and execution of the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (b) all the costs of furnishing all
opinions by counsel for Borrower and the other Credit Parties; (c) the
reasonable, documented fees, expenses and disbursements of counsel to Agents (in
each case including allocated costs of internal counsel) in connection with the
negotiation, preparation, execution and administration of the Credit Documents
and any consents, amendments, waivers or other modifications thereto and any
other documents or matters requested by Borrower; (d) all the actual costs and
reasonable expenses of creating, perfecting, recording, maintaining and
preserving Liens in favor of Collateral Agent, for the benefit of Secured
Parties, including filing and recording fees, expenses and Taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Requisite Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) all
the actual and reasonable costs, fees, expenses and disbursements of any
auditors, accountants, consultants or appraisers; (f) all the actual and
reasonable costs and expenses (including the reasonable, documented fees,
expenses and disbursements of any appraisers, consultants, advisors and agents
employed or retained by Collateral Agent and its counsel) in connection with the
custody or preservation of any of the Collateral; (g) all other actual and
reasonable costs and expenses incurred by each Agent in connection with the
syndication of the Term Loans and Term Loan Commitments and the transactions
contemplated by the Credit Documents and any consents, amendments, waivers or
other modifications thereto and (h) after the occurrence of a Default or an
Event of Default, all costs and expenses, including reasonable attorneys’ fees
(including allocated costs of internal counsel) and costs of settlement,
incurred by any Agent and Lenders in enforcing any Obligations of or in
collecting any payments due from any Credit Party hereunder or under the other
Credit Documents by reason of such Default or Event of Default (including in
connection with the sale, lease or license of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work-out” or pursuant to any insolvency
or bankruptcy cases or proceedings.
          10.3. Indemnity.
               (a) In addition to the payment of expenses pursuant to
Section 10.2, whether or not the transactions contemplated hereby shall be
consummated, each Credit Party agrees to defend (subject to Indemnitees’
selection of counsel), indemnify, pay and hold harmless, each Agent and Lender
and the officers, partners, members, directors, trustees, advisors, employees,
agents, sub-agents and Affiliates

122



--------------------------------------------------------------------------------



 



of each Agent and each Lender (each, an “Indemnitee”), from and against any and
all Indemnified Liabilities; provided, no Credit Party shall have any obligation
to any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee, in each case, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 10.3 may be unenforceable in whole or in part because they are violative
of any law or public policy, the applicable Credit Party shall contribute the
maximum portion that it is permitted to pay and satisfy under applicable law to
the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.
               (b) To the extent permitted by applicable law, no Credit Party
shall assert, and each Credit Party hereby waives, any claim against each
Lender, each Agent, the Arranger and their respective Affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any Credit
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and Holdings and Borrower hereby waives,
releases and agrees not to sue upon any such claim or any such damages, whether
or not accrued and whether or not known or suspected to exist in its favor.
               (c) The indemnification pursuant to this Section 10.3 shall
expressly survive the effective date of the Plan of Reorganization or any other
plan of reorganization confirmed by the Bankruptcy Court.
          10.4. Set-Off. Subject to any notice requirements in the Interim Order
(with respect to the period prior to the entry of the Final Order) or the Final
Order (with respect to the period on and after entry of the Final Order), in
addition to any rights now or hereafter granted under applicable law and not by
way of limitation of any such rights, upon the occurrence of any Event of
Default each Lender is hereby authorized, in each case notwithstanding the
provisions of Section 362 of the Bankruptcy Code, and without any application,
motion or notice to, hearing before, or order from, the Bankruptcy Court, by
each Credit Party at any time or from time to time subject to the consent of
Administrative Agent (such consent not to be unreasonably withheld or delayed),
without notice to any Credit Party or to any other Person (other than
Administrative Agent), any such notice being hereby expressly waived, to set off
and to appropriate and to apply any and all deposits (general or special,
including Indebtedness evidenced by certificates of deposit, whether matured or
unmatured, but not including trust accounts) and any other Indebtedness at any
time held or owing by such Lender to or for the credit or the account of any
Credit Party against and on account of the obligations and liabilities of any
Credit Party to such Lender, and participations therein and under the other
Credit Documents, including all claims of any nature or description arising out
of or connected hereto, and participations therein or with any other Credit
Document, irrespective of whether or not (a) such Lender shall have made any
demand hereunder or (b) the principal of or the interest on the Loans or any
amounts in respect of any other amounts due hereunder shall have become due and
payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured.
          10.5. Amendments and Waivers.
               (a) Requisite Lenders’ Consent. Subject to the additional
requirements of Sections 10.5(b) and (c), no amendment, modification,
termination or waiver of any provision of the Credit Documents, or consent to
any departure by any Credit Party therefrom, shall in any event be effective

123



--------------------------------------------------------------------------------



 



without the written concurrence of Requisite Lenders; provided that
Administrative Agent may, with the consent of Borrower only, amend, modify or
supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender.
               (b) Affected Lenders’ Consent. Without the written consent of
each Lender that would be directly affected thereby, no amendment, modification,
termination, or consent shall be effective if the effect thereof would:
               (i) amend the definition of “Maturity Date”;
               (ii) waive, reduce or postpone any scheduled repayment (but not
prepayment);
               (iii) reduce the rate of interest on any Loan (other than any
waiver of any increase in the interest rate applicable to any Loan pursuant to
Section 2.7) or any fee or any premium payable hereunder;
               (iv) extend the time for payment of any such interest or fees;
               (v) reduce the principal amount of any Loan;
               (vi) amend, modify, terminate or waive any provision of this
Section 10.5(b), Section 10.5(c) or any other provision of this Agreement that
expressly provides that the consent of all Lenders is required;
               (vii) amend the definition of “Requisite Lenders” or “Pro Rata
Share”; provided, with the consent of Requisite Lenders, additional extensions
of credit pursuant hereto may be included in the determination of “Requisite
Lenders” or “Pro Rata Share” on substantially the same basis as the Term Loan
Commitments and the Term Loans are included on the Closing Date;
               (viii) release all or substantially all of the Collateral or all
or substantially all of the Guarantors from the Guaranty except as expressly
provided in the Credit Documents; or
               (ix) except in connection with assignments and transfers to a New
Credit Party as contemplated under Section 3.6(a) made upon the consummation of
the Plan of Reorganization, consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under any Credit Document;
provided that, for the avoidance of doubt, all Lenders shall be deemed directly
affected thereby with respect to any amendment described in clauses (vi), (vii),
(viii) and (ix).
               (c) Other Consents. No amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall:
               (i) [Intentionally Omitted];
               (ii) amend, modify or waive this Agreement or the Pledge and
Security Agreement so as to alter the ratable treatment of Obligations arising
under the Credit Documents and Obligations arising under Hedge Agreements or the
definition of “Lender Counterparty,” “Hedge Agreement,” “Obligations,” or
“Secured Obligations” (as defined in any applicable

124



--------------------------------------------------------------------------------



 



Collateral Document (other than any Replacement Revolving Intercreditor
Agreement)) in each case in a manner adverse to any Lender Counterparty with
Obligations then outstanding without the written consent of any such Lender
Counterparty;
               (iii) amend, modify, terminate or waive any provision of
Section 9 as the same applies to any Agent, or any other provision hereof as the
same applies to the rights or obligations of any Agent, in each case without the
consent of such Agent.
               (d) Refinancing Amendments. In addition, notwithstanding Sections
10.5(a), (b) and (c), this Agreement may be amended with the written consent of
the Administrative Agent, the Borrower and the Lenders providing the Replacement
Term Loans (as defined below) to permit the refinancing of any portion of the
outstanding Term Loans (“Refinanced Term Loans”) with a replacement term loan
(“Replacement Term Loans”) hereunder; provided that (i) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (ii) the Applicable Margin with respect to
such Replacement Term Loans (or similar interest rate spread applicable to such
Replacement Term Loans) shall not be higher than the Applicable Margin for such
Refinanced Term Loans (or similar interest rate spread applicable to such
Refinanced Term Loans) immediately prior to such refinancing, (iii) the Weighted
Average Life to Maturity of such Replacement Term Loans shall not be shorter
than the Weighted Average Life to Maturity of such Refinanced Term Loans at the
time of such refinancing (except to the extent of nominal amortization for
periods where amortization has been eliminated as a result of prepayment of the
Term Loans) and (iv) all other terms applicable to such Replacement Term Loans
shall be substantially identical to, or less favorable to the Lenders providing
such Replacement Term Loans than, those applicable to such Refinanced Term
Loans, except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.
               (e) Execution of Amendments, Etc. Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Credit
Party in any case shall entitle any Credit Party to any other or further notice
or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 10.5
shall be binding upon each Lender at the time outstanding, each future Lender
and, if signed by a Credit Party, on such Credit Party.
               (f) Amendment and Restatement. In connection with the exercise of
the Exit Facilities Option, to facilitate reference to the provisions of this
Agreement, each Lender executing this Agreement hereby authorizes Administrative
Agent, on its behalf, to enter into an amendment and restatement of this
Agreement on or about the Exit Facility Conversion Date, at Administrative
Agent’s option in order to delete provisions relating to the DIP Facility and in
connection with the incurrence of the Replacement Revolving Facility, to
facilitate reference to the provisions of this Agreement, each Lender executing
this Agreement hereby authorizes Administrative Agent, on its behalf, to enter
into an amendment and restatement of this Agreement on or about the date of
incurrence of the Replacement Revolving Facility, at Administrative Agent’s
option in order to make more specific the references to the Replacement
Revolving Facility; provided that in each case, any such amendment and
restatement shall be distributed to each Lender.
          10.6. Successors and Assigns; Participations.
               (a) Generally. This Agreement shall be binding upon the parties
hereto and their

125



--------------------------------------------------------------------------------



 



respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders. No Credit Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Credit Party without the prior written consent of all Lenders except as set
forth in Section 3.6(a). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby and, to the extent expressly
contemplated hereby, Affiliates of each of the Agents and Lenders and other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
               (b) Register. Borrower, Administrative Agent and Lenders shall
deem and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Term Loan Commitments and Term Loans listed therein
for all purposes hereof, and no assignment or transfer of any such Term Loan
Commitment or Term Loan shall be effective, in each case, unless and until
recorded in the Register following receipt of a fully executed Assignment
Agreement effecting the assignment or transfer thereof, together with the
required forms and certificates regarding Tax matters and any fees payable in
connection with such assignment, in each case, as provided in Section 10.6(d).
Each assignment shall be recorded in the Register promptly following receipt by
Administrative Agent of the fully executed Assignment Agreement and all other
necessary documents and approvals, prompt notice thereof shall be provided to
Borrower and a copy of such Assignment Agreement shall be maintained, as
applicable. The date of such recordation of a transfer shall be referred to
herein as the “Assignment Effective Date.” Any request, authority or consent of
any Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee or transferee of the corresponding Term Loan
Commitments or Term Loans. Notwithstanding anything to the contrary contained in
this Agreement, the Obligations are registered obligations and the right, title
and interest of the Lenders in and to such Obligations shall be transferable
only in accordance with the terms hereof. This Section 10.6(b) shall be
construed so that the Obligations are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the
Code.
               (c) Right to Assign. Each Lender shall have the right at any time
to sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Term Loan Commitment or Term
Loans owing to it or other Obligations subject to Section 9.5(c) (provided,
however, that pro rata assignments shall not be required and each assignment
shall be of a uniform, and not varying, percentage of all rights and obligations
under and in respect of any applicable Loan and any related Term Loan
Commitments):
               (i) to any Person meeting the criteria of clause (i) of the
definition of the term of “Eligible Assignee” upon the giving of notice to
Borrower and Administrative Agent; and
               (ii) to any Person meeting the criteria of clause (ii) of the
definition of the term of “Eligible Assignee” upon giving of notice to Borrower
and Administrative Agent; provided, further each such assignment pursuant to
this Section 10.6(c)(ii) shall be in an aggregate amount of not less than
$1,000,000 (or such lesser amount as may be agreed to by Borrower and
Administrative Agent or as shall constitute the aggregate amount of the Loan of
the assigning Lender) with respect to the assignment of Loans.
               (d) Mechanics. Assignments and assumptions of Term Loans and Term
Loan Commitments by Lenders shall be effected by manual execution and delivery
to Administrative Agent of an Assignment Agreement. Assignments made pursuant to
the foregoing provision shall be effective as of the Assignment Effective Date.
In connection with all assignments there shall be delivered to Administrative
Agent such forms, certificates or other evidence, if any, with respect to United
States

126



--------------------------------------------------------------------------------



 



federal income tax withholding matters as the assignee under such Assignment
Agreement may be required to deliver pursuant to Section 2.17(c).
               (e) Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the Term Loan
Commitments and Term Loans, as the case may be, represents and warrants as of
the Closing Date or as of the Assignment Effective Date that (i) it is an
Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments or loans such as the applicable Term Loan Commitments
or Term Loans, as the case may be; and (iii) it will make or invest in, as the
case may be, its Term Loan Commitments or Term Loans for its own account in the
ordinary course and without a view to distribution of such Term Loan Commitments
or Term Loans within the meaning of the Securities Act or the Exchange Act or
other federal securities laws (it being understood that, subject to the
provisions of this Section 10.6, the disposition of such Term Loan Commitments
or Term Loans or any interests therein shall at all times remain within its
exclusive control).
               (f) Effect of Assignment. Subject to the terms and conditions of
this Section 10.6, as of the “Assignment Effective Date” (i) the assignee
thereunder shall have the rights and obligations of a “Lender” hereunder to the
extent of its interest in the Term Loans and Term Loan Commitments as reflected
in the Register and shall thereafter be a party hereto and a “Lender” for all
purposes hereof; (ii) the assigning Lender thereunder shall, to the extent that
rights and obligations hereunder have been assigned to the assignee, relinquish
its rights (other than any rights which survive the termination hereof under
Section 10.9) and be released from its obligations hereunder (and, in the case
of an assignment covering all or the remaining portion of an assigning Lender’s
rights and obligations hereunder, such Lender shall cease to be a party hereto
on the Assignment Effective Date; provided, anything contained in any of the
Credit Documents to the contrary notwithstanding, such assigning Lender shall
continue to be entitled to the benefit of all indemnities hereunder as specified
herein with respect to matters arising out of the prior involvement of such
assigning Lender as a Lender hereunder); and (iii) if any such assignment occurs
after the issuance of any Note hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon Borrower shall issue and deliver new Notes, if so requested by the
assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new outstanding Loans of the
assignee and/or the assigning Lender.
               (g) Participations.
               (i) Each Lender shall have the right at any time to sell one or
more participations to any Person (other than Holdings, any of its Subsidiaries
or any of its Affiliates) in all or any part of its Term Loan Commitments, Term
Loans or in any other Obligation.
               (ii) The holder of any such participation, other than an
Affiliate of the Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder except with
respect to any amendment, modification or waiver that would (A) extend the final
scheduled maturity of any Loan or Note in which such participant is
participating, or reduce the rate or extend the time of payment of interest or
fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the participant’s participation over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default or of a mandatory reduction in the Term Loan Commitment shall
not constitute a change in the terms of such participation, and that an increase
in any Term Loan Commitment or Term Loan shall be permitted without the consent
of any participant if the participant’s participation is not increased

127



--------------------------------------------------------------------------------



 



as a result thereof), (B) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement or (C) release
all or substantially all of the Collateral under the Collateral Documents or all
or substantially all of the Guarantors from the Guaranty (in each case, except
as expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating.
               (iii) Borrower agrees that each participant shall be entitled to
the benefits of Sections 2.15(c), 2.16 and 2.17 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (c)
of this Section; provided, (x) a participant shall not be entitled to receive
any greater payment under Section 2.16 or 2.17 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
participant, unless the sale of the participation to such participant is made
with Borrower’s prior written consent and (y) a participant that would be a
Non-US Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 unless Borrower is notified of the participation sold to such
participant and such participant agrees, for the benefit of Borrower, to comply
with Section 2.17 as though it were a Lender; provided, further that, except as
specifically set forth in clauses (x) and (y) of this sentence, nothing herein
shall require any notice to Borrower or any other Person in connection with the
sale of any participation. To the extent permitted by law, each participant also
shall be entitled to the benefits of Section 10.4 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender. Each Lender shall, acting for this purpose as an agent of the
Borrower, maintain at one of its offices a register meeting the requirements of
26 CFR §5f.103-1(c) for the recordation in book entry form of the names and
addresses of its participants, and the amount and terms of its participations,
provided that no Lender shall be required to disclose or share the information
contained in such register with the Borrower or any other party, except as
required by applicable law.
               (h) Certain Other Assignments and Participations. In addition to
any other assignment or participation permitted pursuant to this Section 10.6
any Lender may assign, pledge and/or grant a security interest in all or any
portion of its Loans, the other Obligations owed by or to such Lender, and its
Notes, if any, to secure obligations of such Lender including any Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors and any operating circular issued by such Federal Reserve Bank;
provided, that no Lender, as between Borrower and such Lender, shall be relieved
of any of its obligations hereunder as a result of any such assignment and
pledge, and provided further, that in no event shall the applicable Federal
Reserve Bank, pledgee or trustee, be considered to be a “Lender” or be entitled
to require the assigning Lender to take or omit to take any action hereunder.
          10.7. Certain Undertakings with Respect to Securitization
Subsidiaries. Each of the Lenders and the Agents agrees that, prior to the date
that is one year and one day after the payment in full of all the obligations of
the Securitization Subsidiary in connection with and under a Securitization, (i)
the Secured Parties shall not be entitled, whether before or after the
occurrence of any Event of Default, to (A) institute against, or join any other
Person in instituting against, any Securitization Subsidiary any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under the laws
of the United States or any State thereof, (B) transfer and register the Equity
Interests of any Securitization Subsidiary or any other instrument evidencing
any Seller’s Retained Interest in the name of a Secured Party or any designee or
nominee thereof, (C) foreclose such security interest regardless of the
bankruptcy or insolvency of Borrower or any of its Subsidiaries, (D) exercise
any voting rights granted or appurtenant to such capital stock of any
Securitization Subsidiary or any other instrument evidencing any Seller’s
Retained Interest or (E) enforce any right that the holder of any such Equity
Interest of any Securitization Subsidiary or any other instrument evidencing any
Seller’s Retained Interest might otherwise have to liquidate, consolidate,
combine, collapse or disregard the entity status of such Securitization
Subsidiary

128



--------------------------------------------------------------------------------



 



and (ii) the Secured Parties hereby waive and release any right to require
(A) that any Securitization Subsidiary be in any manner merged, combined,
collapsed or consolidated with or into Borrower or any of its Subsidiaries,
including by way of substantive consolidation in a bankruptcy case or (B) that
the status of any Securitization Subsidiary as a separate entity be in any
respect disregarded. Each of the Lenders, the Agents and the Arranger agrees and
acknowledges that the agent acting on behalf of the holders of securitization
indebtedness of the Securitization Subsidiary is an express third party
beneficiary with respect to this Section 10.7 and such agent shall have the
right to enforce compliance by the Secured Parties, the Lenders, the Agents, and
the Arranger with this Section 10.7.
          10.8. Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.
          10.9. Survival of Representations, Warranties and Agreements. All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of the Loans. Notwithstanding
anything herein or implied by law to the contrary, the agreements of each Credit
Party set forth in Sections 2.15(c), 2.16, 2.17, 10.2, 10.3 and 10.4 and the
agreements of Lenders set forth in Sections 2.14, 9.3(b) and 9.6 shall survive
the payment of the Loans.
          10.10. No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent or any Lender in the exercise of any power, right or privilege
hereunder or under any other Credit Document shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other power, right or
privilege. The rights, powers and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers and remedies existing by virtue of any statute or rule of law or in any
of the other Credit Documents or any of the Hedge Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
          10.11. Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or any Agent or Lender enforces any security interests or exercises
any right of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside and/or required to be repaid to a
trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.
          10.12. Severability. In case any provision in or obligation hereunder
or under any other Credit Document shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
          10.13. Obligations Several; Independent Nature of Lenders’ Rights. The
obligations

129



--------------------------------------------------------------------------------



 



of Lenders hereunder are several and no Lender shall be responsible for the
obligations or Term Loan Commitment of any other Lender hereunder. Nothing
contained herein or in any other Credit Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out hereof and it shall not be necessary for any other Lender to
be joined as an additional party in any proceeding for such purpose.
          10.14. Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.
          10.15. APPLICABLE LAW. TO THE EXTENT NOT GOVERNED BY THE PROVISIONS OF
THE BANKRUPTCY CODE, THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.
           10.16. CONSENT TO JURISDICTION. AT ALL TIMES PRIOR TO THE EXIT
FACILITY CONVERSION DATE, ALL PARTIES HERETO SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION AND VENUE OF THE BANKRUPTCY COURT, OR IN THE EVENT THAT THE
BANKRUPTCY COURT DOES NOT HAVE OR DOES NOT EXERCISE JURISDICTION, THEN IN ANY
FEDERAL OR STATE COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK. SUBJECT TO THE IMMEDIATELY PRECEDING SENTENCE AND CLAUSE (E) OF THE
FOLLOWING SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING
OUT OF OR RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE
OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK PURSUANT TO AND IN
ACCORDANCE WITH THE IMMEDIATELY SUCCEEDING SENTENCE. BY EXECUTING AND DELIVERING
THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND UNCONDITIONALLY, AT ALL TIMES
ON AND AFTER THE EXIT FACILITY CONVERSION DATE, THE EXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS; (B) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES
THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN THE BANKRUPTCY COURT OR
ANY OTHER SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE
WITH SECTION 10.1; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (E) AGREES THAT AGENTS AND LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.
          10.17. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE

130



--------------------------------------------------------------------------------



 



OTHER CREDIT DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT
MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS
BEING ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. EACH PARTY
HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A
BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING
INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS
RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT
IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 10.17 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT DOCUMENTS OR TO ANY OTHER
DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. IN THE EVENT OF
LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
          10.18. Confidentiality. Each Agent and each Lender shall hold all
non-public information regarding Borrower and its Subsidiaries and their
businesses identified as such by Borrower and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s and
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by Borrower that, in any event,
Administrative Agent may disclose such information to the Lenders and each Agent
and each Lender may make (i) disclosures of such information to Affiliates of
such Lender or Agent and to their respective agents and advisors (and to other
Persons authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.18), (ii) disclosures of such information reasonably required by
any bona fide or potential assignee, transferee or participant in connection
with the contemplated assignment, transfer or participation of Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to Borrower and its obligations (provided, such assignees, transferees,
participants, counterparties and advisors are advised of and agree to be bound
by either the provisions of this Section 10.18 or other provisions at least as
restrictive as this Section 10.18), (iii) disclosure to any rating agency when
required by it; provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Credit Parties received by it from any Agent or any
Lender, (iv) disclosures in connection with the exercise of any remedies
hereunder or under any other Credit Document and (v) disclosures required or
requested by any governmental agency or representative thereof or by the NAIC or
pursuant to legal or judicial process; provided, unless specifically prohibited
by applicable law or court order, each Lender and each Agent shall make
reasonable efforts to notify Borrower in writing of any request by any
governmental agency or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such governmental agency) for disclosure of any
such non-public information prior to disclosure of such information. In
addition, each Agent and each Lender may disclose the existence of this
Agreement and the information about this Agreement to market data collectors,
similar services providers to the lending industry, and service providers to the

131



--------------------------------------------------------------------------------



 



Agents and the Lenders in connection with the administration and management of
this Agreement and the other Credit Documents. Notwithstanding anything to the
contrary set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all persons without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided to any such party relating to such tax
treatment and tax structure. However, any information relating to the tax
treatment or tax structure shall remain subject to the confidentiality
provisions hereof (and the foregoing sentence shall not apply) to the extent
reasonably necessary to enable the parties hereto, their respective Affiliates,
and their and their respective Affiliates’ directors and employees to comply
with applicable securities laws. For this purpose, “tax structure” means any
facts relevant to the federal income tax treatment of the transactions
contemplated by this Agreement but does not include information relating to the
identity of any of the parties hereto or any of their respective Affiliates.
          10.19. Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower.
          10.20. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument.
          10.21. Effectiveness; Entire Agreement. This Agreement shall become
effective upon the execution of a counterpart hereof by each of the parties
hereto and receipt by Borrower and Administrative Agent of written notification
of such execution and authorization of delivery thereof; provided that the
Borrower shall have executed a counterpart hereof on or before 5 p.m. (New York
time) on December 24, 2009. The Credit Documents embody the entire agreement of
the parties and supersede all prior agreements and understandings relating to
the subject matter hereof and any prior letter of interest, fee letter,
confidentiality and similar agreements involving any Credit Party, any Agent,
any Lender and any of their respective Affiliates relating to a financing of
substantially similar form, purpose or effect. In the event of any conflict
between this Agreement and any other Credit Document, the terms of this
Agreement shall govern (unless such terms of such other Credit Documents are
necessary to comply with applicable Requirements of Law, in which case such
terms shall govern to the extent necessary to comply therewith). NOTWITHSTANDING
THE FOREGOING, IF ANY PROVISION IN THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
CONFLICTS WITH ANY PROVISION IN THE INTERIM ORDER (WITH RESPECT TO THE PERIOD
PRIOR TO THE ENTRY OF THE FINAL ORDER) OR THE FINAL ORDER (WITH RESPECT TO THE
PERIOD ON

132



--------------------------------------------------------------------------------



 



AND AFTER ENTRY OF THE FINAL ORDER), THE PROVISION IN THE INTERIM ORDER OR THE
FINAL ORDER, AS THE CASE MAY BE, SHALL GOVERN AND CONTROL.
          10.22. PATRIOT Act. Each Lender and Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Credit Party that pursuant
to the requirements of the PATRIOT Act, it is required to obtain, verify and
record information that identifies each Credit Party, which information includes
the name and address of each Credit Party and other information that will allow
such Lender or Administrative Agent, as applicable, to identify such Credit
Party in accordance with the PATRIOT Act.
          10.23. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
          10.24. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Credit Parties, their
stockholders and/or their affiliates. Each Credit Party agrees that nothing in
the Credit Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and such Credit Party, its stockholders or its
affiliates, on the other. The Credit Parties acknowledge and agree that (i) the
transactions contemplated by the Credit Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Credit Parties, on
the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its stockholders or its affiliates with respect to
the transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Credit Party, its
stockholders or its Affiliates on other matters) or any other obligation to any
Credit Party except the obligations expressly set forth in the Credit Documents
and (y) each Lender is acting solely as principal and not as the agent or
fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person. Each Credit Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Credit Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto.
          10.25. Parties Including Trustees; Bankruptcy Court Proceedings. This
Agreement, the other Credit Documents, and all Liens and other rights and
privileges created hereby or pursuant hereto or to any other Credit Document
shall be binding upon each Credit Party, the estate of each Credit Party, and
any trustee, other estate representative or any successor in interest of any
Credit Party in any Chapter 11 Case or any subsequent case commenced under
Chapter 7 of the Bankruptcy Code. This Agreement and the other Credit Documents
shall be binding upon, and inure to the benefit of, the successors of the Agents
and the Lenders and their respective assigns, transferees and endorsees. The
Liens created by this Agreement and the other Credit Documents shall be and
remain valid and perfected in the event of the substantive consolidation or
conversion of any Chapter 11 Case or any other bankruptcy case of any Credit
Party to a case under Chapter 7 of the Bankruptcy Code or in the event of
dismissal of any Chapter 11 Case or the release of any Collateral from the
jurisdiction of the Bankruptcy

133



--------------------------------------------------------------------------------



 



Court for any reason, without the necessity that any Agent file financing
statements or otherwise perfect its Liens under applicable law. No Credit Party
may assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Credit Documents
without the prior express written consent of the Agents and the Lenders except
as set forth in Section 3.6(a). Any such purported assignment, transfer,
hypothecation or other conveyance by any Credit Party without the prior express
written consent of the Agents and the Lenders shall be void. The terms and
provisions of this Agreement are for the purpose of defining the relative rights
and obligations of each Credit Party, the Agents and Lenders with respect to the
transactions contemplated hereby and no Person shall be a third party
beneficiary of any of the terms and provisions of this Agreement or any of the
other Credit Documents.
          10.26. Conflict Between this Agreement and the Orders. In the event of
any inconsistency between the provisions of this Agreement and the Interim Order
or Final Order, as applicable, the provisions of the Interim Order or Final
Order, as applicable, shall prevail.
[Remainder of page intentionally left blank]

134



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            TRONOX WORLDWIDE LLC
      By:           Name:           Title:        

            TRONOX INCORPORATED
      By:           Name:           Title:                 By:           Name:  
        Title:        

            TRONOX FINANCE CORP.
CIMARRON CORPORATION
TRIPLE S REFINING CORPORATION
SOUTHWESTERN REFINING COMPANY, INC.
TRIANGLE REFINERIES, INC.
TRANSWORLD DRILLING COMPANY
TRIPLE S MINERALS RESOURCES CORPORATION
TRIPLE S, INC.
TRONOX LLC
TRONOX HOLDINGS, INC.
      By:           Name:           Title:        

[Tronox Credit and Guaranty Agreement]

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS LENDING PARTNERS LLC,
as Administrative Agent, Collateral Agent and a Lender
      By:           Name:           Title:   Authorized Signatory     

[Tronox Credit and Guaranty Agreement]

 



--------------------------------------------------------------------------------



 



APPENDIX A
TO CREDIT AND GUARANTY AGREEMENT
Term Loan Commitments

                      Tranche B             Term Loan Commitment     Pro  
Lender   (Closing Date)     Rata Share  
GOLDMAN SACHS LENDING PARTNERS LLC
  $ 425,000,000.00       100 %
Total
  $ 425,000,000.00       100 %

APPENDIX A

 



--------------------------------------------------------------------------------



 



APPENDIX B
TO CREDIT AND GUARANTY AGREEMENT
Notice Addresses
TRONOX INCORPORATED (and its Subsidiaries)
TRONOX INCORPORATED
3301 N.W. 150th Street
Oklahoma City, OK 73134
Attention: General Counsel
in each case, with a copy to:
Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022
Attention: Leonard Klingbaum
Facsimile: 212-446-6460
APPENDIX B-1

 



--------------------------------------------------------------------------------



 



GOLDMAN SACHS LENDING PARTNERS LLC,
Administrative Agent’s Principal Office and as Lender:
GOLDMAN SACHS LENDING PARTNERS LLC
c/o Goldman, Sachs & Co.
30 Hudson Street, 36th Floor
Jersey City, NJ 07302
Attention: SBD Operations
Attention: Lauren Day
Email: gsd.link@gs.com and ficc-sbdagency-nydallas@ny.email.gs.com
with a copy to:
GOLDMAN SACHS LENDING PARTNERS LLC
as Administrative Agent and Collateral Agent,
200 West Street
New York, New York 10282
Facsimile: 212-902-3000
Attention: Greg Berube and Blake Longstaff
and
Latham & Watkins LLP
233 S. Wacker Dr., Suite 5800
Chicago, IL 60606
Attention: Richard Levy
Facsimile: 312-876-7692
APPENDIX B-2

 